       Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 1 of 146
           Case 3:21-cv-01590-N Document 1 Filed 07/08/21 Page 1 of 4 PageID 1
BTXN 049 (rev. 03/15)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
Highland Capital Management, L.P.                            §
                                                             §    Case No.: 19−34054−sgj11
                                           Debtor(s)         §    Chapter No.: 11
Highland Capital Management, L.P.                            §
                                           Plaintiff(s)      §    Adversary No.:      20−03190−sgj
     vs.                                                     §
James D. Dondero                                             §    Civil Case No.:
                                           Defendant(s)      §
                                                             §
James Dondero                                                §
                                           Appellant(s)      §
      vs.                                                    §
Highland Capital Management, L.P.                            §
                                           Appellee(s)       §
                                                             §
                                                             §


                                          NOTICE OF TRANSMITTAL
I am transmitting:

                The Motion for leave to Appeal 28 U.S.C. § (USDC Civil Action No. DNC Case).
                The Motion for Stay Pending Appeal (USDC Action No. − DNC Case).
                The Proposed Findings of Fact and Conclusions of Law.
                The Motion to Extend Time To File Designation (USDC Civil Action No DNC Case).
                On , the Record on Appeal was transmitted. The designation of record or item(s) designated by
                were not filed when the record was transmitted. The item(s) were filed on awaiting instructions
                from the assigned district judge.
                Other
                Copies of: Notice of appeal, appealed order [191] and supporting documents

TO ALL ATTORNEYS: File all subsequent papers captioned and numbered with the appropriate division of the
United States District Clerk's Office. Any questions concerning this proceeding should be directed to the U.S. District
Clerk's Office at (214) 753−2200.



DATED: 7/8/21                                     FOR THE COURT:
                                                  Robert P. Colwell, Clerk of Court

                                                  by: /s/Sheniqua Whitaker, Deputy Clerk
        Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 2 of 146
            Case 3:21-cv-01590-N Document 1 Filed 07/08/21 Page 2 of 4 PageID 2
BTXN 116 (rev. 07/08)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS




                                       APPEAL SERVICE LIST
                                       Transmission of the Record
BK Case No.: 19−34054−sgj11

Adversary No.: 20−03190−sgj

Received in District Court by:

Date:

Volume Number(s):

cc: Stacey G. Jernigan
    Robert (Bob) Schaaf
    Nathan (Nate) Elner
    Attorney(s) for Appellant
    US Trustee




Appellant James Dondero

John T. Wilson IV
Clay M. Taylor
Bryan C. Assink
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405−6900 telephone



Appellee Highland Capital Management, L.P.,

Jeffrey N. Pomerantz (CA Bar No.143717)
(pro hac vice)
Ira D. Kharasch (CA Bar No. 109084)
(pro hac vice)
John A. Morris (NY Bar No. 266326)
(pro hac vice)
Gregory V. Demo (NY Bar No. 5371992)
(pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277−6910

 And

 Melissa S. Hayward
 Zachery Z. Annable
 HAYWARD PLLC
 10501 N. Central Expy., Ste. 106
 Dallas, Texas 75231
 972-755-7100
        Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 3 of 146
            Case 3:21-cv-01590-N Document 1 Filed 07/08/21 Page 3 of 4 PageID 3
BTXN 150 (rev. 11/10)
In Re:                                                                                §
Highland Capital Management, L.P.                                                     §
                                                                                      §           Case No.: 19−34054−sgj11
                                                            Debtor(s)                 §           Chapter No.: 11
Highland Capital Management, L.P.                                                     §
                                                            Plaintiff(s)              §           Adversary No.: 20−03190−sgj
     vs.                                                                              §
James D. Dondero                                                                      §
                                                            Defendant(s)              §



                                                               CIVIL CASE COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet.

             I. (a) APPELLANT                                                                     APPELLEE
                    James Dondero                                                                 Highland Capital Management, L.P.
                 (b) County of Residence of First Listed Party:                                   County of Residence of First Listed Party:
                     (EXCEPT IN U.S. PLAINTIFF CASES)                                             (IN U.S. PLAINTIFF CASES ONLY)
                 (c) Attorney's (Firm Name, Address, and Telephone Number)                        Attorney's (If Known)
                     John T. Wilson IV                                                            Jeffrey N. Pomerantz
                     Clay M. Taylor                                                               (pro hac vice)
                     Bryan C. Assink                                                              Ira D. Kharasch
                     BONDS ELLIS EPPICH SCHAFER JONES LLP                                         (pro hac vice)
                     420 Throckmorton Street, Suite 1000                                          John A. Morris (NY Bar No. 266326)
                     Fort Worth, Texas 76102                                                      (pro hac vice)
                     (817) 405−6900 telephone                                                     Gregory V. Demo
                                                                                                  (pro hac vice)
                                                                                                  PACHULSKI STANG ZIEHL & JONES LLP
                                                                                                  10100 Santa Monica Blvd., 13th Floor
                                                                                                  Los Angeles, CA 90067
                                                                                                  Telephone: (310) 277−6910


             II. BASIS OF JURISDICTION
                                                                                                      Federal Question                     Diversity
                          U.S. Government                    U.S. Government
                                                                                                      (U.S. Government                     (Indicate Citizenship
                  1       Plaintiff                  2       Defendant                        3                                     4
                                                                                                      Not a Party)                         of Parties in Item III)


             III. CITIZENSHIP OF PRINCIPAL PARTIES
                                                                                   Incorporated or Principal Place
             Citizen of This State
                                                      1                    1       of Business In This State                              4                     4
                                                                                   Incorporated and Principal Place
             Citizen of Another State
                                                      2                    2       of Business In Another State                           5                     5
             Citizen or Subject of a
                                                                                   Foreign Nation
             Foreign Country                          3                    3                                                              6                     6


             IV. NATURE OF SUIT

                  422 Appeal 28 USC 158                       423 Withdrawal 28 USC 157                            890 Other Statutory Actions


             V. ORIGIN
                                                            Removed from State                                                                       Reinstated or
                        Original Proceeding                                                       Remanded from Appellate Court
                  1                                  2      Court                         3                                                    4     Reopened
                        Transferred from                    Multidistrict                         Appeal to District Judge from
                  5     another district             6      Litigation                    7       Magistrate Judgment


             VI. CAUSE OF ACTION
             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
             422 Appeal 28 USC 158
             Brief description of cause:
             Notice of appeal of a bankruptcy court order


             VII. REQUESTED IN COMPLAINT:
                                                                                                                   CHECK YES only if demanded in complaint:
                        CHECK IF THIS IS A CLASS ACTION UNDER F.R.C.P. 23                          DEMAND $
                                                                                                                   JURY DEMAND:                Yes         No


            VIII. RELATED CASE(S) IF ANY
            Judge:                                                                    Docket Number:
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 4 of 146
    Case 3:21-cv-01590-N Document 1 Filed 07/08/21 Page 4 of 4 PageID 4

  DATED: 7/8/21                 FOR THE COURT:
                                Robert P. Colwell, Clerk of Court
                                by: /s/Sheniqua Whitaker, Deputy Clerk
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 5 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 1 of 142 PageID 5


John T. Wilson IV
State Bar I.D. No. 24033344
Clay M. Taylor
State Bar I.D. No. 24033261
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR APPELLANT JAMES DONDERO

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

In re:                            §                            Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                            Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                           Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                                       NOTICE OF APPEAL

         NOTICE IS HEREBY GIVEN that, pursuant to rules 8002 and 8003 of the Federal Rules

of Bankruptcy Procedure and 28 U.S.C § 158(a), James Dondero hereby appeals to the United

States District Court for the Northern District of Texas (the “District Court”) from the

Memorandum Opinion and Order Granting In Part Plaintiff’s Motion to Hold James Dondero in




NOTICE OF APPEAL                                                                    PAGE 1
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 6 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 2 of 142 PageID 6



Civil Contempt of Court for Alleged Violation of TRO [Adv. Dkt. 191] (the “Order”) 1 entered by

the United States Bankruptcy Court for the Northern District of Texas on June 7, 2021. A copy of

the Order is attached hereto as “Exhibit 1”.

            The parties to this matter and the names and addresses of their respective attorneys are as

follows:

    Party                                              Counsel of Record

    James Dondero, Defendant in the above-             John T. Wilson IV
    captioned adversary proceeding and a creditor,     State Bar I.D. No. 24033344
    indirect equity holder, and party in interest in   Clay M. Taylor
    the above-captioned bankruptcy case                State Bar I.D. No. 24033261
                                                       Bryan C. Assink
    Appellant                                          State Bar I.D. No. 24089009
                                                       BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                       420 Throckmorton Street, Suite 1000
                                                       Fort Worth, Texas 76102
                                                       (817) 405-6900 telephone
                                                       (817) 405-6902 facsimile
                                                       Email: john.wilson@bondsellis.com
                                                       Email: clay.taylor@bondsellis.com
                                                       Email: bryan.assink@bondsellis.com




    Highland Capital Management, L.P., Plaintiff       Jeffrey N. Pomerantz (CA Bar No.143717)
    in the above-captioned adversary proceeding        (pro hac vice)
    and the Debtor in the above-captioned              Ira D. Kharasch (CA Bar No. 109084)
    bankruptcy case                                    (pro hac vice)
                                                       John A. Morris (NY Bar No. 266326)
    Appellee                                           (pro hac vice)
                                                       Gregory V. Demo (NY Bar No. 5371992)
                                                       (pro hac vice)
                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                       10100 Santa Monica Blvd., 13th Floor
                                                       Los Angeles, CA 90067
                                                       Telephone: (310) 277-6910
                                                       Email:jpomerantz@pszjlaw.com
                                                       ikharasch@pszjlaw.com

1
 The memorandum opinion and order are contained in the same document. Docket number 190 is entered as the
memorandum opinion and docket number 191 is entered as the Court’s order.


NOTICE OF APPEAL                                                                                  PAGE 2
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 7 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 3 of 142 PageID 7



                                                 jmorris@pszjlaw.com
                                                 gdemo@pszjlaw.com

                                                 and

                                                 Melissa S. Hayward (TX Bar No. 24044908)
                                                 Zachery Z. Annable (TX Bar No. 24053075)
                                                 HAYWARD PLLC
                                                 10501 N. Central Expy, Ste. 106
                                                 Dallas, Texas 75231
                                                 Telephone: (972) 755-7100
                                                 Email:MHayward@HaywardFirm.com
                                                 ZAnnable@HaywardFirm.com



Dated: June 15, 2021                        Respectfully submitted,

                                            /s/ Bryan C. Assink
                                            John T. Wilson IV
                                            State Bar I.D. No. 24033344
                                            Clay M. Taylor
                                            State Bar I.D. No. 24033261
                                            Bryan C. Assink
                                            State Bar I.D. No. 24089009
                                            Bonds Ellis Eppich Schafer Jones LLP
                                            420 Throckmorton Street, Suite 1000
                                            Fort Worth, Texas 76102
                                            (817) 405-6900 telephone
                                            (817) 405-6902 facsimile
                                            Email: john.wilson@bondsellis.com
                                            Email: clay.taylor@bondsellis.com
                                            Email: bryan.assink@bondsellis.com

                                            ATTORNEYS FOR APPELLANT JAMES DONDERO


                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on June 15, 2021, a true and correct copy of the
foregoing document was served via the Court’s CM/ECF system on counsel for Plaintiff and on
all other parties requesting or consenting to such service in this case.


                                            /s/ Bryan C. Assink
                                            Bryan C. Assink



NOTICE OF APPEAL                                                                          PAGE 3
     Case
     Case20-03190-sgj
          20-03190-sgjDoc
                       Doc214
                           191Filed
                              Filed07/08/21
                                    06/07/21 Entered
                                             Entered07/08/21
                                                     06/07/2113:30:41
                                                             14:08:27 Page
                                                                      Page81of
                                                                            of146
                                                                               55
       Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 4 of 142 PageID 8




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 7, 2021
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


                                                                       §
         In re:
                                                                       §   Chapter 11
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1
                                                                       §   Case No. 19-34054-sgj11
                                                                       §
                                           Debtor.
                                                                       §
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                       §
                                                                       §   Adversary Proceeding No.
                                           Plaintiff,
                                                                       §
                                                                       §
         vs.                                                               Case No. 20-03190-sgj11
                                                                       §
                                                                       §
         JAMES D. DONDERO,
                                                                       §
                                           Defendant.
                                                                       §
                                                                       §



            MEMORANDUM OPINION AND ORDER GRANTING IN PART PLAINTIFF’S
           MOTION TO HOLD JAMES DONDERO IN CIVIL CONTEMPT OF COURT FOR
                            ALLEGED VIOLATION OF TRO2

     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         This Order addresses the Motion filed at DE # 48 in above-referenced Adversary Proceeding.



                                                                                                      EXHIBIT 1
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page92of
                                                                       of146
                                                                          55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 5 of 142 PageID 9




        You know, this is -- I hate to say it, but I feel like I've been in the role of a divorce judge
today. We have very much a corporate divorce that has been in the works . . . and I'm a judge
having to enter interim orders keeping one spouse away from the other, keeping one spouse out
of the house, keeping one spouse away from the kids. It's not pleasant at all.

       Transcript from 1/8/21 Hearing at 194:1-9. [DE # 80, Exh. 36].

       I.      Introduction.

       The above quote aptly describes the above-referenced 20-month-old corporate bankruptcy

case: it has, at times, become very much like a nasty divorce—in which one spouse (here, the

company) is very much at odds with the other spouse (here, the company’s former CEO). It is

contentious, protracted, and unpleasant.

       For a while, things were a bit like a situation where one spouse has filed for divorce, but

both spouses remain living under the same roof for a while—rather than physically separating—for

the perceived best interests of the family. This co-habitation eventually became untenable.

       Next, things developed similarly to a situation in which one spouse wants to keep the family

vacation home, boat, or mutual funds (i.e., the husband), but the other spouse (i.e., the one who

happens to have custody and control over them) thinks the assets need to be liquidated to pay off

the family’s expenses or debt.

       Also, this corporate divorce, sadly, is similar to a situation in which one spouse criticizes

the other’s new partner who has moved into the family home and also bears animus towards the

spouse’s lawyers. He thinks they are, collectively, mismanaging everything and taking actions

towards him out of pure spite.




                                                  2
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page10
                                                                           3 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 6 of 142 PageID 10



           It’s also similar to a situation in which one spouse is endeavoring to have members of the

other spouse’s household assist or cooperate with him in various ways, in his efforts to get what he

perceives to be his fair share in the divorce.

           And, finally, it is similar to a situation in which one spouse finally decides to seek a TRO

against the other—for fear (legitimate or not) that the ex-spouse is about to burn the house down.

           There is a bit of irony in all of this because the spouse (i.e., former CEO) who is the alleged

antagonist is the one who signed the divorce (i.e., bankruptcy) petition to start the proceedings.

           Divorce metaphors aside, this Order relates to a request by Chapter 11 Debtor Highland

Capital Management, L.P. (the “Debtor” or “Highland”), made shortly before its Chapter 11 plan

was confirmed,3 that its co-founder, former President, former Chief Executive Officer (“CEO”),

and indirect beneficial equity owner—Mr. James Dondero (“Mr. Dondero”)—be held in civil

contempt of court for allegedly violating a temporary restraining order (“TRO”) of this court.4 The

TRO that Mr. Dondero is alleged to have violated arose in the above-referenced adversary

proceeding (“Adversary Proceeding”) that the Debtor filed December 7, 2020. A brief summary of

the circumstances leading up to the Adversary Proceeding and the TRO is set forth below.



3
    As of the date of issuance of this Order, the Debtor’s confirmed plan has not yet gone effective.
4
  In addition to being the former CEO, Mr. Dondero represents that he is a “creditor, indirect equity security holder,
and party in interest” in the Debtor’s bankruptcy. This court has stated on various occasions that this assertion is
ostensibly true, but somewhat tenuous. Mr. Dondero filed five proofs of claim in the Debtor’s bankruptcy case. Two
of those proofs of claim were withdrawn with prejudice on November 23, 2020 [DE # 1460 in main bankruptcy case].
The other three are unliquidated, contingent claims, each of which stated that Mr. Dondero would “update his claim
in the next ninety days.” Ninety days has long-since passed since those proofs of claim were filed and Mr. Dondero
has not updated those claims to this court’s knowledge. With regard to Mr. Dondero’s assertion that he is an “indirect
equity security holder,” the details have been represented to the court many times to be as follows (undisputed): Mr.
Dondero holds no direct equity interest in the Debtor. Mr. Dondero instead owns 100% of Strand Advisors, Inc.
(“Strand”), the Debtor’s general partner. Strand, however, holds only 0.25% of the total limited partnership interests
in the Debtor through its ownership of Class A limited partnership interests. The Class A limited partnership interests
are junior in priority of distribution to the Debtor’s Class B and Class C limited partnership interests. The Class A
interests are also junior to all other claims filed against the Debtor. Finally, Mr. Dondero’s recovery on his indirect
equity interest is junior to any claims against Strand itself. Consequently, before Mr. Dondero can recover on his
indirect equity interest, the Debtor’s estate must be solvent, priority distributions to Class B and Class C creditors
must be satisfied, and all claims against Strand must be paid.

                                                             3
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page11
                                                                           4 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 7 of 142 PageID 11



           II.     Background: The Chapter 11 Case.

           On October 16, 2019 (the “Petition Date”), Highland filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. Highland is a registered investment advisor that is in the

business of buying, selling, and managing assets on behalf of its managed investment vehicles. It

manages billions of dollars of assets—to be clear, the assets are spread out in numerous, separate

fund vehicles. While the Debtor has continued to operate and manage its business as a debtor-in-

possession, the role of Mr. Dondero vis-à-vis the Debtor was significantly limited early in the

bankruptcy case and ultimately terminated. The Debtor’s current CEO is an individual selected by

the creditors named James P. Seery.

           Specifically, early in the case, the Official Unsecured Creditors Committee (“UCC”) and

the U.S. Trustee (“UST”) desired to have a Chapter 11 Trustee appointed—absent some major

change in corporate governance5—due to conflicts of interest and the alleged self-serving, improper

acts of Mr. Dondero and possibly other officers (for example, allegedly engaging, for years, in

fraudulent schemes to put Highland’s assets out of the reach of creditors). Under this pressure, the

Debtor negotiated a term sheet and settlement with the UCC (the “January 2020 Corporate

Governance Settlement”), which was executed by Mr. Dondero and approved by a court order on

January 9, 2020 (the “January 2020 Corporate Governance Order”).6 The settlement and term sheet

contemplated a complete overhaul of the corporate governance structure of the Debtor. Mr.

Dondero resigned from his role as an officer and director of the Debtor and of its general partner.

Three new independent directors (the “Independent Board”) were appointed to govern the Debtor’s

general partner Strand Advisors, Inc.—which, in turn, managed the Debtor. All of the new




5
    The UST was steadfast in wanting a Trustee.
6
    See DE ## 281 & 339 in main bankruptcy case. See also Dondero Exh. 8 (DE # 106 in the Adversary Proceeding).

                                                        4
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page12
                                                                           5 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 8 of 142 PageID 12



Independent Board members were selected by the UCC and are very experienced within either the

industry in which the Debtor operates, restructuring, or both (Retired Bankruptcy Judge Russell

Nelms, John Dubel, and James P. Seery). As noted above, one of the Independent Board members,

James P. Seery (“Mr. Seery”), was ultimately appointed as the Debtor’s new CEO and CRO.7 As

for Mr. Dondero, while not originally contemplated as part of the January 2020 Corporate

Governance Settlement, the Debtor proposed at the hearing on the January 2020 Corporate

Governance Settlement that Mr. Dondero remain on as an unpaid employee of the Debtor and also

continue to serve as and retain the title of a portfolio manager for certain separate non-Debtor

investment vehicles/entities whose funds are managed by the Debtor.8 The court approved this

arrangement when the UCC ultimately did not oppose it. Mr. Dondero’s authority with the Debtor

was subject to oversight by the Independent Board.9 Mr. Seery was given authority to oversee the

day-to-day management of the Debtor, including the purchase and sale of assets held by the Debtor

and its subsidiaries, as well as the purchase and sale of assets that the Debtor manages for various

separate non-Debtor investment vehicles/entities. Significant to the court and the UCC was a

provision in the order, at paragraph 9, stating that “Mr. Dondero shall not cause any Related Entity

to terminate any agreements with the Debtor.”

           To be sure, this was a complex arrangement. Apparently, there were well-meaning

professionals in the case that thought that having the founder and “face” behind the Highland brand



7
    “CRO” means Chief Restructuring Officer. See DE # 854 in main bankruptcy case, entered July 16, 2020.
8
 Although not discussed at the time, the court has become aware that Mr. Dondero has been a paid employee of the
Non-Debtor Highland-Related Entities known as NexPoint and/or NexBank postpetition. See 1/8/21 Hearing
Transcript, Debtor Exh. 36 (DE # 80) at 107:20-23.
9
  “Mr. Dondero’s responsibilities in such capacities shall in all cases be as determined by the Independent Directors .
. . [and] will be subject at all times to the supervision, direction and authority of the Independent Directors. In the
event the Independent Directors determine for any reason that the Debtor shall no longer retain Mr. Dondero as an
employee, Mr. Dondero agrees to resign immediately upon such determination.” See Debtor’s Exh. 2, at Exh. 1 thereto,
at 3 of 62 (DE # 80).

                                                          5
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page13    146
                                                                           6 of 55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 9 of 142 PageID 13



still involved with the business might be value-enhancing for the Debtor and its creditors (even

though Mr. Dondero was perceived as not being the type of fiduciary needed to steer the ship

through bankruptcy). For sake of clarity, it should be understood that there are at least hundreds of

entities—the lawyers have sometimes said 2,000 entities—within the Highland byzantine

organizational structure (sometimes referred to as the “Highland complex”), most of which are not

subsidiaries of the Debtor, nor otherwise owned by Highland. And only Highland itself is in

bankruptcy. However, these entities are very much intertwined with Highland—in that they have

shared services agreements, sub-advisory agreements, payroll reimbursement agreements, or

perhaps, in some cases, less formal arrangements with Highland. Through these agreements

Highland (through its own employees) has historically provided resources such as fund managers,

legal and accounting services, IT support, office space, and other overhead. Many of these non-

Debtor entities appear to be under the de facto control of Mr. Dondero—as he is the president and

portfolio manager for many or most of them—although Mr. Dondero and certain of these entities

stress that these entities have board members with independent decision-making power and are not

the mere “puppets” of Mr. Dondero (for ease of reference, these numerous entities will be referred

to as the “Non-Debtor Dondero-Related Entities”). This court has never been provided a complete

organizational chart that shows ownership and affiliations of all 2,000 Non-Debtor Dondero-

Related Entities (such a chart would, no doubt, be the size of a football field), but the court has, on

occasion, been shown information about some of them and is aware that a great many of them were

formed in non-U.S. jurisdictions, such as the Cayman Islands.

       Eventually, the Debtor’s new Independent Board and management concluded that it was

untenable for Mr. Dondero to continue to be employed by the Debtor in any capacity. Various

events occurred that led to the termination of his employment with the Debtor. For one thing, Mr.



                                                  6
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page14
                                                                           7 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 10 of 142 PageID 14



Dondero prominently opposed certain actions taken by the Debtor through its CEO and Independent

Board including: (a) objecting to a significant settlement that the Debtor had reached in court-

ordered mediation10 with creditors Acis Capital Management and Josh and Jennifer Terry (the “Acis

Settlement”)—which settlement helped pave the way toward a consensual Chapter 11 plan, and (b)

pursuing, through one of his family trusts (the Dugaboy Investment Trust), a proof of claim alleging

that the Debtor (including Mr. Seery) had mismanaged one of the Debtor’s subsidiaries, Highland

Multi Strategy Credit Fund, L.P. (“MSCF”), with respect to the sale of certain of its assets during

the bankruptcy case (in May of 2020).11 The Debtor’s Independent Board and management

considered these two actions to create a conflict of interest—if Mr. Dondero was going to litigate

significant issues against the Debtor in court, that was his right, but he could not continue to work

for the Debtor (among other things, having access to its computers and office space) while litigating

these issues with the Debtor in court.

            But the termination of his employment was not the end of the friction between the Debtor

and Mr. Dondero. In fact, a week after his termination, litigation posturing and disputes began

erupting between Mr. Dondero and certain Non-Debtor Dondero-Related Entities, on the one hand,

and the Debtor on the other (as further described below).

            III.    The Impetus for the Adversary Proceeding.

            The Adversary Proceeding centers significantly around two Non-Debtor Dondero-Related

Entities known as NexPoint Advisors, L.P. (“NexPoint”) and Highland Capital Management Fund

Advisors, L.P. (“HCMFA,” and together with NexPoint, the “Advisors”)—both of which, like



10
  The court appointed Retired Bankruptcy Judge Allan Gropper, S.D.N.Y., and Attorney Sylvia Mayer, Houston,
Texas (both with the American Arbitration Association), to be co-mediators over multiple disputes in the Bankruptcy
Case, including the Acis dispute. The co-mediators, among other things, attempted to mediate disputes/issues with
Mr. Dondero.
11
     See, e.g., Proof of Claim No. 177 and DE # 1154 in main bankruptcy case.

                                                           7
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page15
                                                                           8 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 11 of 142 PageID 15



Highland, are registered investment advisors. Mr. Dondero is President of NexPoint and has an

ownership interest in it.12 Mr. Dondero is President of HCMFA and has an ownership interest in it

as well.13

           A. Alleged Interference with the Debtor’s Management of the Highland CLOs.

           The Advisors separately manage three funds (“NexPoint/HCMFA Funds”). The Advisors

and these NexPoint/HCMFA Funds own, among other things, equity interests in certain pooled

collateralized loan obligation (“CLO”) vehicles that are managed by the Debtor (hereinafter the

“Highland CLOs”). A key fact here to remember is that the CLO vehicles are managed by the

Debtor (pursuant to contracts and neither the Advisors nor the NexPoint/HCMFA Funds are parties

to such contracts).

           Generally speaking, the term/acronym “CLO” is loosely used in the investment world to

refer to a special purpose entity (“CLO SPE”), in which a manager (here, Highland) purchases a

basket of loans to be held in the CLO SPE. The loans in the basket would typically be obligations

of large well-known public companies and, collectively, provide a variable rate of interest. The

CLO manager typically has discretion to buy and sell different loans to go into the pool of assets,

with certain restrictions. There are, meanwhile, tranches of investors who invest funds into the CLO

SPE, pursuant to an indenture (with an independent, third-party indenture trustee in place) so that

the CLO SPE can purchase the loans, and those investors receive fixed interest from the CLO SPE

(with the CLO SPE earning income on the “spread” between: (a) the variable interest being earned

on the pool of loans in the CLO SPE’s portfolio and (b) the amount of fixed interest the CLO SPE

must pay out to its tranches of investors). This description, again, is a bit of a generalization. In




12
     1/8/21 Hearing Transcript, Debtor’s Exh. 36 at 35:9-25 (DE # 80).
13
     1/8/21 Hearing Transcript, Debtor’s Exh. 36 at 36:10-14 (DE # 80).

                                                           8
Case
 Case20-03190-sgj
      20-03190-sgjDoc
                   Doc214
                       191Filed
                           Filed07/08/21
                                 06/07/21 Entered
                                           Entered07/08/21
                                                   06/07/2113:30:41
                                                            14:08:27 Page
                                                                      Page16
                                                                           9 of 55
                                                                                146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 12 of 142 PageID 16



the case of the Highland CLOs (there are approximately 16 of them), many of them are quite old

and do not have the typical diverse portfolio of loans that CLOs commonly have. Many of the

CLOs are structured as closed-end investment funds and, in fact, own equity in post-reorganization

companies (that are publicly traded and quite liquid) and some even own real estate.14 In any event,

as mentioned, the Debtor serves as portfolio manager on the numerous Highland CLOs (there more

than a dozen), pursuant to separate portfolio management agreements that Highland has with the

CLO SPEs. There are about $1 billion of assets in these CLO SPEs that Highland manages. 15 And,

to be clear, the Advisors and NexPoint/HCMFA Funds own equity (i.e., the bottom tranche) in most

if not all of these Highland CLOs.

            The Debtor has alleged in this Adversary Proceeding that the Advisors, acting under the

direction of their President Mr. Dondero, have interfered multiple times with Mr. Seery’s attempts

to sell various assets in the CLO SPEs, by, among other things, exerting pressure on certain of the

Debtor’s employees to halt trades that were ordered by Mr. Seery. To be clear, the Advisors have

no contractual right to do that—they are not party to the portfolio management agreements that

Highland has with the CLO SPEs. The Advisors simply purport to speak for various investors (i.e.,

the investors in the NexPoint/HCMFA Funds) who have invested in (i.e., own the equity) in the

Highland CLOs. However, it appears that the majority of these investors are yet other Non-Debtor

Dondero-Related Entities, including but not limited to the entities known as Charitable DAF

HoldCo, Ltd. and CLO Holdco, Ltd.16 In any event, various examples of communications that


14
     See 1/26/21 Hearing Transcript, Debtor’s Exh. 37 at 155:9-18 (DE # 80).
15
     See id. at 202: 3-7.
16
   See Debtor’s Exh. 2, Exh. 7 thereto (DE # 80). There may be some “mom and pop” or unrelated institutional
investors in certain of these Highland CLOs (indirectly through the NexPoint/HCMFA Funds), see 1/26/21 Hearing
Transcript, Debtor Exh. 37 (DE # 80), at 201:14-22, but none have ever come forward during the Highland bankruptcy.
Moreover, the Debtor aptly notes that there is nothing preventing unhappy investors from simply selling their
investments in the Highland CLOs if they are not happy with management decisions of the portfolio manager.


                                                          9
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page17
                                                                      10of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 13 of 142 PageID 17



allegedly constituted interference were described in the Adversary Proceeding.17 The court notes,

anecdotally, that Mr. Dondero was continuing, well after his October 9, 2020 termination with the

Debtor, to use an email address showing he was an employee of Highland in many of the

communications introduced into evidence.18

           B. Alleged Threats When Debtor Attempted to Collect Demand Notes from Mr. Dondero.

           Additionally, the Adversary Proceeding describes that there are certain demand notes on

which Mr. Dondero, personally, and certain Non-Debtor Dondero-Related Entities owe significant

money to the Debtor. The Debtor made demand upon Mr. Dondero for payment on these demand

notes on December 3, 2020, demanding payment by December 11, 2020, so that the Debtor could

have these funds to use in its Chapter 11 plan that was set for confirmation in January 2021. Mr.

Dondero is alleged to have sent a threatening text to Mr. Seery, just a few hours after the demand

letters were sent to him.

           After describing Mr. Dondero’s alleged conduct, the complaint in the Adversary Proceeding

sought injunctive relief preventing Mr. Dondero from interfering with the Debtor’s operations,

management of assets, and pursuit of a plan of reorganization, to the detriment of the Debtor, its

estate, and its creditors, relying on 11 U.S.C. § 105 and Fed. R. Bankr. Pro. 7065. The Debtor has

argued that Mr. Dondero’s actions have jeopardized the Debtor’s ability to effectively wind down

its business in the Chapter 11 proceedings—to the detriment of its creditors.




17
  Debtor’s Exh. 3, DE # 80 (10/16/20 letter from counsel for Advisors expressing “concerns” about the Debtor’s
management of the Highland CLOs and a desire that management be transitioned over to the Advisors); Debtor’s Exh.
4, DE # 80 (11/24/20 letter from counsel for the Advisors further expressing “concerns” about the Debtor’s
management of Highland CLOs, especially the selling of assets therein); Debtor’s Exh. 5, DE # 80 (11/24/20-11/27/20
emails of Mr. Dondero instructing Highland employee Hunter Covitz not to trade SKY equity as he had been instructed
by James Seery); Debtor’s Exh. 14, DE # 80 (12/24/20 letter of Debtor’s counsel to counsel for the Advisors addressing
some of their clients’ actions).
18
     See, e.g., Debtor’s Exh. 5 (DE # 80).

                                                         10
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page18
                                                                      11of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 14 of 142 PageID 18



           IV.       Motion for TRO [DE # 6].

           Almost immediately after filing the Adversary Proceeding, the Debtor sought entry of a

TRO enjoining Mr. Dondero from: (a) communicating (whether orally, in writing, or otherwise),

directly or indirectly, with any Independent Board member unless Mr. Dondero’s counsel and

counsel for the Debtor were included in any such communication; (b) making any express or

implied threats of any nature against the Debtor or any of its directors, officers, employees,

professionals, or agents; (c) communicating with any of the Debtor’s employees, except as it

specifically related to shared services currently provided by the Debtor to affiliates owned or

controlled by Mr. Dondero; (d) interfering with or otherwise impeding, directly or indirectly, the

Debtor’s business, including but not limited to the Debtor’s decisions concerning its operations,

management, treatment of claims, disposition of assets owned or controlled by the Debtor, and

pursuit of the Plan or any alternative to the Plan; and (e) otherwise violating section 362(a) of the

Bankruptcy Code (collectively, the “Prohibited Conduct”). It was supported by a Memorandum of

Law19 and a Declaration of Mr. Seery.20

           The court held a hearing on December 10, 2020 on the Motion for TRO.

           A. The Evidence at the TRO Hearing.

           At the hearing on the Motion for TRO, the Debtor relied upon the Declaration of Mr. Seery

and all exhibits that had been attached thereto (which the court admitted with no objection).21 The

court also heard a small amount of additional live testimony from Mr. Seery. Mr. Dondero’s




19
     See DE # 6.
20
     See DE # 4 (with 29 exhibits attached, 177 pages in total length).
21
     Id.


                                                            11
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page19
                                                                      12of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 15 of 142 PageID 19



counsel appeared and made some statements but did not file a responsive pleading or put on any

evidence.

           Mr. Seery credibly testified that, pursuant to the January 2020 Corporate Governance

Settlement, Mr. Dondero surrendered control of the Debtor to the Independent Board. After that

January 2020 Corporate Governance Settlement, Mr. Dondero’s responsibilities with the Debtor

were to be, in all cases, as determined by the Independent Board and subject at all times to the

supervision, direction and authority of the Independent Board. In the event the Independent Board

was to determine for any reason that the Debtor should no longer retain Mr. Dondero as an

employee, Mr. Dondero agreed to resign immediately upon such determination.22 By resolution

passed on January 9, 2020, the Independent Board authorized Mr. Seery to work with the Debtor’s

traders and approve trades of certain of the Debtor’s and funds’ assets.23 However, up until mid-

March 2020, Mr. Dondero controlled certain of the Debtor’s managed funds and accounts (as he

still maintained the title of portfolio manager). Mr. Seery credibly testified that “[w]e took them

away after they lost considerable amounts of money, about ninety million bucks. Real money. So

we took over control of those accounts since then, and we've been managing to sell them down to

create cash where we think the market opportunity is correct.”24

           Later, however, during the summer of 2020, the Independent Board determined that it was

in the best interests of the Debtor’s estate to formally appoint Mr. Seery as the Debtor’s CEO and

CRO (i.e., not just an Independent Board member with trading authority). The bankruptcy court

approved Mr. Seery’s appointment as CEO and CRO on July 16, 2020.25 Mr. Seery’s appointment


22
     Debtor’s Exh. 1, at pp. 2-3 (DE # 80).
23
     Debtor’s Exh. 3, at p. 2 (DE # 80).
24
     12/10/20 Transcript from TRO Hearing, at p. 51:21-25 (DE # 19).
25
     DE # 854 in main bankruptcy case.


                                                         12
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page20
                                                                      13of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 16 of 142 PageID 20



as CEO and CRO formalized his role and his authority to oversee the day-to-day management of

the Debtor, including the purchase and sale of assets held by the Debtor and its managed investment

vehicles, funds, and subsidiaries. Mr. Seery credibly represented that he has routinely carried out

such responsibilities during the case.

            On August 12, 2020, the Debtor filed its Plan of Reorganization with the court26 (as

subsequently amended, the “Plan”). The Plan provided for, among other things, the gradual

monetization of the Debtor’s assets for the benefit of the Debtor’s creditors. Also in August 2020,

the Debtor entered into court-ordered mediation with certain of its creditors which resulted in,

among other things, the Acis Settlement (mentioned earlier). After the Acis Settlement was publicly

announced, Mr. Dondero voiced his displeasure with not just the terms of the Acis Settlement, but

that a settlement had been reached at all. On October 5, 2020, Mr. Dondero objected to the Debtor’s

motion seeking approval of the Acis Settlement, which the Debtor believed created an actual

conflict with the Independent Board and the Debtor.27 Additionally, one of Mr. Dondero’s family

trusts also filed a proof of claim alleging the Debtor and Mr. Seery were mismanaging the assets of

a subsidiary of the Debtor.28 Concluding that this situation was untenable, Mr. Dondero was asked

to resign from the Debtor, and he did on October 9, 2020.29

            Subsequent to Mr. Dondero’s termination from the Debtor, he began engaging in activities

that the Debtor perceived to be interference with its business judgment and management of the

Highland CLOs. Approximately one week after Mr. Dondero resigned, the Advisors began writing

letters to Mr. Seery requesting, among other things, that “no [Highland] CLO assets be sold without



26
     DE # 944 in main bankruptcy case.
27
     DE # 1121 in main bankruptcy case; Debtor’s Exh. 2 (Mr. Seery’s Decl.) at ¶ 11; DE # 80.
28
     Id. at ¶ 12.
29
     Debtor’s Exhs. 4-5 (DE # 80).


                                                          13
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page21
                                                                      14of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 17 of 142 PageID 21



prior notice and consent from the Advisors.”30 Not only is the Advisors’ consent for Highland CLO

assets sales not contractually required, but the Debtor’s Chapter 11 plan (then on file, now

confirmed) contemplates the gradual wind down of Highland’s business over time so that it will

have funds to pay its creditors. In fact, Mr. Seery credibly testified that the business model of

Highland in recent years (under the direction of Mr. Dondero—and with its web and layers of

entities) has not allowed Highland itself to operate at a profit.31 Thus, interference with assets sales

in the Highland CLOs seemed equivalent to interference with, not just the Debtor’s efforts to

manage the business in ways that allowed it to pay its expenses, but also interference with the

Debtor’s Chapter 11 plan.

           In the November 24-27, 2020 time period (again, just a few weeks after Mr. Dondero’s

termination from the Debtor), Mr. Dondero sent various emails to both Debtor and Advisor

employees (e.g., Matt Pearson, Hunter Covitz, Joe Sowin, and Tom Surgent) telling them he had

instructed the Debtor not to engage in trades of Highland CLO assets and that they should not

engage in certain trades of Highland CLO assets that Mr. Seery had instructed them to make.32 A

review of this correspondence makes apparent the underlying conflicts of interest present—

Highland was attempting to gradually wind down its business and monetize its managed assets for

the benefit of its creditors (and this court believes—all the while—balancing its fiduciary duties to

investors in such funds) and, meanwhile, Mr. Dondero (wearing his hat as a portfolio manager for,

and indirect equity owner in, certain of the Non-Debtor Dondero-Related Entities—i.e., the



30
     Debtor’s Exh. 6, p.2 (DE # 80); see also Debtor’s Exh. 7 (DE # 80).
31
   Apparently, the Debtor even offered to assign Highland’s CLO management agreements to Mr. Dondero’s
affiliate, NexPoint (in early December 2020), but Mr. Dondero thought the proposed terms were untenable. See DE
# 50, John Morris Decl., Exh. Z thereto (January 5, 2021 Deposition Transcript of Mr. Dondero, at 101:11-25).
32
     Debtor’s Exh. 8 (DE # 80).



                                                          14
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page22
                                                                      15of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 18 of 142 PageID 22



Advisors and the NexPoint/HCMFA Funds) did not want assets sold as part of a wind down. Mr.

Dondero, it appears to this court, was putting his own and the Non-Debtor Dondero-Related

Entities’ interests (as investors in the Highland CLOs) ahead of Highland’s creditors and the

Highland CLOs, as a whole. But, Highland had duties to its creditors and to the Highland CLOs as

a whole, and not to the Advisors or their funds (as investors in or equity owners in the Highland

CLOs). Mr. Seery further credibly explained the situation, and the harm the interference caused the

bankruptcy estate, as follows: “We intend to continue to manage the CLOs, we intend to assume

those contracts [i.e., the portfolio management agreements for the Highland CLOs], we intend to

manage them post-confirmation, after exit from bankruptcy. And causing confusion among the

employees, preventing the Debtor from consummating trades in the ordinary course, deferring those

transactions, we thought put the estate at significant risk, in addition to the cost.”33 The Highland

CLOs generate fee income for the Debtor. Not all of them have liquid assets that are able to pay

quarterly fees. Some owe deferred fees to Highland.34

           The Debtor thereafter sent communications instructing the Advisors and Mr. Dondero to

cease and desist their interference, indicating that Mr. Dondero’s actions interfered with the

management of the Debtor’s bankruptcy estate and the property of such estate, in violation of the

Bankruptcy Code and the January 9, 2020 Order.35

           Meanwhile, around this same time period, the Debtor sent demand letters36 to Mr. Dondero

and certain Non-Debtor Dondero-Related Entities, each of whom are obligated to the Debtor on

various demand notes, pursuant to which approximately $30 million is collectively owed to the



33
     Debtor’s Exh. 37 at 166:6-13 (DE # 80).
34
     Id. 166-167.
35
     Debtor’s Exhs. 9 & 10 (DE # 80).
36
     Debtor’s Exhs. 24-27 (DE # 80).


                                                 15
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page23
                                                                      16of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 19 of 142 PageID 23



Debtor.37 Collection on these notes was part of the Debtor’s liquidity plan, to help pay creditors

under its Chapter 11 plan. Mr. Seery credibly testified that Mr. Dondero’s response was a text

message that stated: “Be careful what you do, last warning.”38

           The next day, Debtor’s counsel sent Mr. Dondero’s counsel correspondence demanding that

he “cease and desist from (a) communicating directly with any Board member without counsel for

the Debtor, (b) making any further threats against HCMLP or any of its directors, officers,

employees, professionals, or agents, or (c) communicating with any of HCMLP’s employees,

except as it specifically relates to shared services currently provided to affiliates owned or

controlled by Mr. Dondero.” The letter put Mr. Dondero on notice that the above-referenced

Adversary Proceeding and Motion for TRO would be filed.

           B. Entry of the TRO.

           After hearing the evidence at the TRO Hearing, the court determined that the Debtor had

met its burden of proving the need for a TRO. The court issued the TRO39 which temporarily

enjoined Mr. Dondero from “(a) communicating (whether orally, in writing, or otherwise), directly

or indirectly, with any Board member unless Mr. Dondero’s counsel and counsel for the Debtor are

included in any such communication; (b) making any express or implied threats of any nature

against the Debtor or any of its directors, officers, employees, professionals, or agents; (c)

communicating with any of the Debtor’s employees, except as it specifically relates to shared

services currently provided to affiliates owned or controlled by Mr. Dondero; (d) interfering with

or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to the




37
     Debtor’s Exhs. 11-23 (DE # 80).
38
     Debtor’s Exh. 28 (DE # 80).
39
     See DE # 10; see also Debtor’s Exh. 11 (DE # 80).


                                                         16
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page24
                                                                      17of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 20 of 142 PageID 24



Debtor’s decisions concerning its operations, management, treatment of claims, disposition of

assets owned or controlled by the Debtor, and pursuit of the Plan or any alternative to the Plan; and

(e) otherwise violating section 362(a) of the Bankruptcy Code (collectively, the ‘Prohibited

Conduct’).” Mr. Dondero was further temporarily enjoined “from causing, encouraging, or

conspiring with (a) any entity owned or controlled by him, and/or (b) any person or entity acting

on his behalf, from, directly or indirectly, engaging in any Prohibited Conduct.”

           V.     The Contempt Motion Now Before the Court.

           Less than a month after entry of the TRO, on January 7, 2021, Highland filed Plaintiff’s

Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in

Civil Contempt for Violating the TRO (the “Contempt Motion”),40 which was supported by a

Memorandum of Law41 and a Declaration of John Morris with Exhs. G, K, L, M, N, P, Q, R, S, U,

W, X, Y, Z attached.42 Highland alleges Mr. Dondero violated the TRO as follows: (a) he willfully

ignored it by not reading the TRO, the underlying pleadings, and allegations that supported it, nor

did he listen to the hearing at which it was entered or make any meaningful effort to understand the

scope of it; (b) he threw in the garbage his Highland-furnished cell phone, in what the Debtor

believes was an attempt to evade discovery; (c) he trespassed on the Debtor’s property after the

Debtor had evicted him because the Debtor believed he was interfering with the Debtor’s business;

(d) he interfered with the Debtor’s trading of Highland CLO assets; (e) he pushed and encouraged

the Advisors and NexPoint/HCMFA Funds to make further demands and threats against the Debtor

regarding the trading of Highland CLO assets; (f) he communicated with the Debtor’s inhouse


40
     DE # 48.
41
     DE # 49.
42
     DE # 50.




                                                 17
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page25
                                                                      18of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 21 of 142 PageID 25



counsel, Scott Ellington and Isaac Leventon, before they were terminated from Highland, to

coordinate legal his own strategy against the Debtor; and (g) he interfered with the Debtor’s

obligation to produce certain documents that were requested by the UCC and that were in the

Debtor’s possession, custody and control.

           The court held an evidentiary hearing on the Contempt Motion on March 22, 2021 (with

closing arguments March 24, 2021). The court considered dozens of exhibits43 and testimony from

two witnesses (Mr. Dondero and the Debtor’s current CEO, James Seery). The Debtor asserted

that there were seventeen different violations of the TRO. To be clear, this Contempt Motion deals

solely with whether Mr. Dondero violated the TRO after its entry on December 10, 2020 at 1:31

pm CST, up through the time of the filing of the Contempt Motion on January 7, 2021.44 In fact,

the court has subsequently entered a Preliminary Injunction45 and Agreed Injunction46 resolving

this Adversary Proceeding but reserved jurisdiction to rule on the earlier-filed Contempt Motion.

           A. The Evidence Regarding Whether Mr. Dondero Willfully Ignored the TRO by Not
              Reading It or the Underlying Pleadings and Allegations that Supported It; by Not
              Attending the Hearing Thereon; and by Not Making Any Meaningful Effort to
              Understand the Scope of the TRO.

           The Debtor argues that Mr. Dondero’s willful ignorance of both the TRO, and the

underlying evidence presented in connection with the TRO, is in and of itself contemptible.




43
  The court admitted Debtor’s Exhibits #1, #2, #7, #8, #9, #10, #11, #12, #13, #14, #15, #17, #18, #19, #20, #21, #22,
#24, #25, #26, #27, #28, #33, #35, #36, #37, #38, #39, #47 through #57 (found at DE ## 80, 101, & 128), and Mr.
Dondero’s Exhibits #1 through #20 (found at DE # 106).
44
  The Debtor initially sought an expedited hearing on the Contempt Motion for January 8, 2021—the same day that
the Debtor’s request for a preliminary injunction was set for hearing. The court denied the request for an expedited
hearing on the Contempt Motion—believing this was not enough notice to Mr. Dondero. So, there was a hearing on
a request for a preliminary injunction only on January 8, 2021 (which was granted ultimately). To be clear, Mr.
Dondero and his counsel had approximately 75 days to prepare for the hearing on this matter.
45
     DE # 59.
46
     DE # 182.


                                                         18
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page26
                                                                      19of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 22 of 142 PageID 26



           The evidence on this point is that Mr. Dondero testified multiple times in connection with

this Adversary Proceeding47 that he had not: (a) reviewed the Declaration of James P. Seery, Jr.,

the Debtor’s Chief Executive Officer, in support of the TRO Motion; (b) attempted to learn of the

allegations made against him; (c) thought about the fact that the Debtor was seeking a restraining

order against him; (d) listened to the hearing where the court admitted evidence and heard argument

on the Debtor’s motion; (e) read the transcript of the hearing at which the court granted the Debtor’s

motion for the TRO; (f) read the TRO after it was entered; or (g) made any meaningful effort to

understand the scope of the TRO.48

           But on later examination by his counsel at the Hearing on the Contempt Motion itself, Mr.

Dondero testified as follows:

           Q Did you have an opportunity to ask your counsel questions about the TRO?

           A Yes.

           Q And did you rely on your counsel to explain to you what the TRO meant?

           A Yes.

           Q And in the weeks that followed the entry of the TRO, did you continue to seek advice
           from your counsel regarding what you could and could not do under the TRO?

           A Yes.

           Q And why did you do that?

           A Again, to stay compliant, not -- to stay compliant any specific tripwires or any trickery
           that might have been in the agreement.49

47
  The court will refer frequently herein to three Transcripts and hereinafter use the following defined terms for ease
of reference: (a) the January 5, 2021 Transcript from Mr. Dondero’s deposition in connection with this matter, found
as an attachment to the John Morris Declaration, DE # 50, at Exh. Z (“1/5/21 Transcript”); (b) the January 8, 2021
Transcript from the hearing on the Motion for Preliminary Injunction, which was admitted as Debtor’s Exh. 36 at the
Hearing on the Contempt Motion (“1/8/21 Transcript”); and (c) the March 22, 2021 Transcript from the Hearing on
the Contempt Motion, which is found at DE # 138 (“3/22/21 Transcript”).
48
  See 1/5/21 Transcript at 12:17-15:14; 1/8/21 Transcript at 23:10-12 and 101:13-14; 3/22/21 Transcript at 30:20-22;
35:6-16. See also 1/5/21 Transcript at 84:8-16; 3/22/21 Transcript at 35:20-36:1.
49
     3/22/21 Transcript at 130:6-19.

                                                         19
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page27
                                                                      20of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 23 of 142 PageID 27




           Mr. Dondero went on to testify: “Yeah, I -- again, I take seriously anything that comes from

the Court, and I did adjust my behavior, but the overall theme, that somehow I was doing something

to hurt the creditor or hurt the Debtor or hurt investors I viewed as incongruent with any of my

behavior. So I didn't think it was going to require much adjustment.”50

           The court concludes that Mr. Dondero’s testimony was very inconsistent on when and how

carefully he read the TRO. Whether this amounted to contempt of the TRO will be addressed in the

Conclusions of Law section below.

           B. The Evidence Regarding Whether Mr. Dondero Disposed of His Highland-Furnished
              Cell Phone to Evade Discovery.


                    First, the Highland Cell Phone Policy.

           The evidence is undisputed that Highland had a cell phone policy for all of its employees

dated March 27, 2012 that still remained in place at all relevant times during this bankruptcy case.51

Employees could, among other things, have their cell phone expenses reimbursed by Highland. Mr.

Dondero participated in this program. To be clear, Highland actually purchased and paid for Mr.

Dondero’s cell phone (in contrast, some employees used their own cell phones and obtained

expense reimbursement). The policy stated as follows:

                   Your obligations under this policy shall terminate upon the termination of
           your employment, provided that you will remain obligated to furnish historical
           call records covering the period through the date of your termination, as
           requested following the termination of your employment. Employees participating
           in this policy should have no expectation of privacy regarding e-mail, voice mail,
           text messages, graphics, and other electronic data composed, sent, and/or received
           on their cell phones. Notwithstanding the foregoing, Highland agrees not to review
           any call records on an employee’s bill other than those associated with the phone
           number of employee. Further, regardless of whether employees choose to
           participate in this policy, all e-mail, voice mail, text messages, graphics, and other
50
     3/22/21 Transcript at 129:6-11; see more generally, id. at 130-136.
51
     Debtor’s Exh. 54 (DE # 101).


                                                           20
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page28
                                                                      21of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 24 of 142 PageID 28



           electronic data composed, sent, and/or received related to company business
           remain the property of Highland.”52

           Mr. Dondero certified in January 2020 and again on October 7, 2020, that he had read the

Employee Handbook.53 Mr. Dondero testified that he reviewed it and the company’s Compliance

Manual once a year in connection with required compliance training.54

           It is undisputed that as of the day that the TRO was entered (December 10, 2020), Mr.

Dondero had a cell phone that was bought and paid for by the Debtor.55 Mr. Dondero testified that

he would sometimes use it for business texts.56

           From this evidence, the court finds that the cell phone that Mr. Dondero used for the

majority of the Chapter 11 case (and as of the date of the TRO, December 10, 2020) was property

of the bankruptcy estate, as was the data thereon related to company business.

                        Mr. Dondero’s Cell Phone Goes Missing Immediately After Entry of the December
                        10, 2020 TRO. Coincidence or Not?

           Soon after the entry of the December 10, 2020 TRO, on December 23, 2020, Debtor’s

counsel sent Mr. Dondero’s counsel a letter informing him that Highland would:

                    terminate Mr. Dondero’s cell phone plan and those cell phone plans
           associated with parties providing personal services to Mr. Dondero (collectively,
           the ‘Cell Phones’). [Highland] demands that Mr. Dondero immediately turn over
           the Cell Phones to [Highland] by delivering them to [Mr. Dondero’s counsel]; we
           can make arrangements to recover the phones from [Mr. Dondero’s counsel] at a
           later date. The Cell Phones and the accounts are property of [Highland]. [Highland]
           further demands that Mr. Dondero refrain from deleting or “wiping” any
           information or messages on the Cell Phone. [Highland], as the owner of the account




52
     Id. (emphasis added). See also Debtor’s Exh. 55, at 12-13 (DE # 101).
53
     Debtor’s Exhs. 56 & 57 (DE # 101).
54
  3/22/21 Transcript at 37:1-23; 42:1-25. See also Debtor’s Exh. 55 (Employee Handbook); Debtor’s Exhs. 56 & 57
(Compliance Certificates) (DE # 80).
55
     3/22/21 Transcript at 51:17-21
56
     Id. at 51:22-25.


                                                          21
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page29
                                                                      22of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 25 of 142 PageID 29



            and the Cell Phones, intends to recover all information related to the Cell Phones
            and the accounts and reserves the right to use the business-related information.57

            On December 29, 2020, Mr. Dondero’s counsel sent a letter replying to the December 23,

2020 letter, stating that Mr. Dondero had recently acquired a new phone and they were not sure

where Mr. Dondero’s old Highland-provided phone was at the moment.58 Mr. Dondero was copied

on that letter. Nothing was ever mentioned in that letter about the disposal or wiping of the old cell

phone. And yet, in discovery that soon unfolded, as well as the hearing on the Contempt Motion,

Mr. Dondero testified that his old company cell phone had been wiped of data and disposed.

            When Mr. Dondero was asked specifically about what happened to the cell phone he had

that was “bought and paid for by the debtor,” he testified that it “was disposed of as part of getting

a replacement phone in anticipation of potentially a transition.”59 He testified that there was a

historical practice at Highland of destroying old phones when he obtained a new one.60 He testified

that “[a]s far as I know, it was disposed of in the garbage, but I don’t know if it was recycled or

whatever.”61 He said he did not know specifically who threw it away.62 When asked if he was

aware that the UCC had asked for his phone messages, he testified no and that no one had ever told

him.63 He further testified that maybe an employee named Jason Rothstein (an employee in

Highland’s technology group) was involved with getting him a new phone and disposing of his old

phone, but he was equivocal.64 Mr. Dondero was insistent that disposing of old phones was always


57
     Debtor’s Exh. 12, at pp. 2-3 (DE # 80).
58
     Debtor’s Exh. 22 (DE # 80).
59
     1/5/21 Transcript at 72:5-7.
60
     Id. at 72:9-13.
61
     Id. at 72:18-20.
62
     Id. at 73: 4-18.
63
     Id. at 74:19-25.
64
     Id. at 75:7-11.


                                                   22
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page30
                                                                      23of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 26 of 142 PageID 30



the protocol at Highland and, also, employees routinely kept their old phone numbers (as he had

done after leaving Highland and getting a new phone).65 He further testified that he thought that he

and all senior executives had to “move their phones in the next 30 days or next 25 days, based on

Seery’s termination notice.”66           (“Seery’s termination notice” presumably was a reference to

Highland sending a letter on November 30, 2020 that Highland was terminating the shared services

agreements among Highland and the Advisors effective January 30, 2021.67 Of course, Mr. Dondero

had been terminated as a Highland employee back on October 9, 2020).

            An exhibit was shown to Mr. Dondero68 during a January 5, 2021 deposition which was a

text from Jason Rothstein (the aforementioned Debtor employee in the technology group) to Mr.

Dondero dated December 10, 2020 at 6:25 pm. The TRO had been entered earlier that same day at

1:31 pm (after a 9:30 am hearing). Jason Rothstein’s text stated, “I left your old phone in the top

drawer of Tara’s [Mr. Dondero’s assistant’s] desk” to which Mr. Dondero replied “[o]k.”69

            When questioned about this text and asked whether Mr. Dondero had told Jason Rothstein

to do anything with the phone, he replied, “I don’t—all I know is the phone’s been disposed of.

That’s all I know.”70 He then specifically testified that he did not tell either Jason Rothstein or his

assistant Tara to throw the phone in the garbage.71 When later asked if he disposed of the phone

“somewhere around December 10, 2020” he replied “I—I don’t know. Probably.”72 Later at the


65
     Id. at 76:8-77:2.
66
     Id. at 79:25-80:4.
67
     Dondero’s Exhs. 4 & 5 (DE # 106).
68
     Debtor’s Exh. 8 (DE # 80).
69
  While this timing seems very coincidental, Mr. Dondero testified that he had ordered his new cell phone a couple
of weeks before December 10, 2020. 3/22/21 Transcript at 147:17-148:7.
70
     1/5/21 Transcript at 80:18-81:8.
71
     Id. at 81:9-15.
72
     Id. at 85:15-17.



                                                       23
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page31
                                                                      24of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 27 of 142 PageID 31



hearing on the Contempt Motion on March 22, 2021, Mr. Dondero answered more ambiguously as

to what happened to the cell phone: “I don't know what happened to the phone. I don't know what

Jason did or did not do.”73 Nobody called Jason Rothstein to testify at the hearing on the Contempt

Motion. In any event, Mr. Dondero was insistent that he did nothing wrong—stating that he turned

the cell phone over to the “tech group” for the Debtor (Jason Rothstein) as he was supposed to do

and that he wiped it in accordance with company protocol.74 Mr. Dondero further testified:

            Q Do you have any personal knowledge about what happened to your phone after Jason

            Rothstein texted you that he left it in Tara's desk?

            A No.

            Q Did you ever look to see if it was in Tara's desk?

            A No.

            Q Did you -- you -- you didn't take the phone out of Tara’s desk?

            A No.

            Q So did you ever see the phone again after you turned it over to Jason Rothstein?

            A No.

            Q Do you know where the phone is today?

            A But, again, I don't know why this is relevant. They can get the text messages from the

            phone company if they think it's that big of a deal.75

            Q When you previously testified that the phone was disposed of, what did you mean?

73
     3/22/21 Transcript at 57:3-4.
74
     Id. at 58:1-16.
75
  The court did not have any expert evidence of this, but the court believes without much doubt that this is incorrect.
While this may have been true long ago (in the days before iPhones and WiFi communications), Mr. Dondero testified
that he had an iPhone. Whether he uses the iPhone “Messages” text app or some other messaging app such as
“WhatsApp” or “Signal,” his phone company (which he testified was AT&T) would not have his text messages since
text messages are sent through these apps—not the AT&T phone service.



                                                         24
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page32
                                                                      25of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 28 of 142 PageID 32



           A I mean, that's -- that's the last step. That's what always happens to the old phones. But to

           say it was tossed in the garbage, I have no idea. I have no idea what happened to it after it

           went back to Tara’s desk.

           Q So do you have any personal knowledge that your phone was actually disposed of?

           A I don’t know.76

           Is the Missing Phone Any Big Deal?

           Mr. Dondero is rather adamant that this is all much ado about nothing. Is the missing cell

phone a big deal? The answer is “maybe or maybe not.” It depends on what was on it and whether

the data on it was responsive to numerous discovery requests in this bankruptcy case. And in any

event, the phone and any data on it related to Highland was “property of the estate,” pursuant to

section 541 of the Bankruptcy Code.

           With regard to discovery requests, there have actually been many discovery requests in the

bankruptcy case for which any relevant data on Mr. Dondero’s phone would have been

responsive, starting from almost the very beginning, when the UCC sought, among other things,

electronically stored information (“ESI”) from the Debtor and key custodians including Mr.

Dondero.

           For example, back on November 10, 2019 (when the bankruptcy case was still pending in

Delaware), the UCC served its first document request while Mr. Dondero was still CEO and during

which time all original management and inhouse counsel were still intact.77 This first UCC

document request, in seeking communications about numerous topics, defined “Communications”

as including electronic communications such as texts. And the “Instructions” therein to the Debtor


76
     3/22/21 Transcript at 150:5-151:4.
77
     Debtor’s Exh. 15 (DE # 80).



                                                    25
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page33
                                                                      26of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 29 of 142 PageID 33



provided at paragraph 4 that: “You are requested to produce not only those documents in Your

physical possession, but also those documents within Your custody and control, including, without

limitation, documents in the possession of Your agents, employees, affiliates, advisors, or

consultants and any other person or entity acting on Your behalf.”78 To be clear, this was

approximately two months before the January 2020 Corporate Governance Settlement was reached,

with the subsequent installment of the Independent Board. Mr. Dondero was still in control of the

Debtor when this document request would have been served. The UCC served a second document

request on February 3, 2020 (with the same definitions and instructions);79 a third document request

on February 24, 2020 (same definitions and instructions),80 and a fourth document request on July

8, 2020 (same definition and instructions).81

           At the same time as the UCC’s fourth request for document production (on July 8, 2020),

the UCC also filed a motion to compel.82 This motion to compel brought to the court’s attention

for the first time that problems were brewing with the UCC’s efforts to obtain documents that might

be relevant to estate causes of action, and in particular, the UCC motion to compel sought assistance

from the court in the UCC’s efforts to obtain ESI from various custodians of documents of the

Debtor.

           The UCC’s motion to compel reminded the court that the January 2020 Corporate

Governance Settlement explicitly granted the UCC standing to pursue bankruptcy estate claims,

defined as “any and all estate claims and causes of actions against Mr. Dondero, Mr. Okada, other


78
     Id.
79
     Debtor’s Exh. 30 (DE # 80).
80
     Debtor’s Exh. 31 (DE # 80).
81
     Debtor’s Exh. 32 (DE # 80).
82
     Debtor’s Exh. 33 (DE # 80).



                                                 26
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page34
                                                                      27of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 30 of 142 PageID 34



insiders of the Debtor, and each of the Related Entities, including promissory notes held by any of

the foregoing.”83 The parties also agreed in the January 2020 Corporate Governance Settlement

that the UCC would receive any privileged documents or communications that relate to the “Estate

Claims” so that the UCC could bring those claims. In short, the UCC, pursuant to the January 2020

Corporate Governance Settlement, stands in Debtors’ shoes with respect to the “Estate Claims.” In

fact, the January 2020 Corporate Governance Settlement set forth a “Document Production

Protocol,” which stated that ESI was included within the documents being sought and stated that

“Debtor acknowledges that they should take reasonable and proportional steps to preserve

discoverable information in the party’s possession, custody or control. This includes notifying

employees possessing relevant information of their obligation to preserve such data.”84 Thus,

whether Mr. Dondero and inhouse counsel paid attention or not, they were on notice very early in

this case that they had a duty to preserve ESI.

            The UCC motion to compel (again, filed July 8, 2020) further stated that for approximately

eight months, the UCC had attempted to work cooperatively with the Debtor to obtain documents

and communications needed to investigate those claims, and, despite the UCC’s efforts, the Debtor

had not yet provided the UCC with the ESI it had requested. In particular, the UCC alleged that it

had spent a considerable amount of time attempting to obtain “production of emails, chats, texts,

or other ESI or communications from the Debtor.” In summary, the UCC, in July 2020 (some

five months before Mr. Dondero’s cell phone was disposed) moved to compel production of

documents and communications of nine custodians pursuant to a protocol proposed by the UCC

and these nine custodians were Patrick Boyce, Jim Dondero, Scott Ellington, David Klos, Isaac


83
     Id. at 4.
84
     Debtor’s Exh. 2, Exh. 1.C. thereto (DE # 80).



                                                     27
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page35
                                                                      28of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 31 of 142 PageID 35



Leventon, Mark Okada, Trey Parker, Tom Surgent, and Frank Waterhouse. The UCC specifically

stated that for “avoidance of doubt,” it was requesting “all ESI for the nine custodians, including

without limitation, email, chat, text, Bloomberg messaging, or any other ESI attributable to the

custodians.”85

            Notably, Mr. Dondero filed a responsive pleading to this UCC motion to compel—which

would be some indication that he knew about it.86 In his response, he argued that he did not want

Josh Terry (Acis’s manager, with whom he had been in long-running litigation) to get any

documents that might be produced pursuant to the UCC motion to compel.

            Finally, the Debtor also sought document production from Mr. Dondero including ESI in a

formal document request it sent to him dated December 23, 2020.87 More pointedly, on December

23, 2020, Debtor’s counsel sent Mr. Dondero’s counsel the letter mentioned above, in which the

Debtor specifically asked that Mr. Dondero turn over his Highland-purchased cell phone.88

            With regard to awareness about discovery requests, Mr. Dondero testified at his deposition

on January 5, 2021 that he was aware of a document request sent to his lawyers for documents of

his and that he delegated to his lawyers and his assistant, Tara Loiben, the task of responding by

saying, “she has full access to my email, and I gave her my phone for the better part of a couple of

days in the office.”89 He also testified that he understood that the Debtor’s document requests called

for the production of all text messages that were responsive to the requests.90 When asked if he



85
     Id.
86
     Debtor’s Exh. 40 (DE # 101).
87
     Debtor’s Exh. 7 (DE # 80).
88
     Debtor’s Exh. 12 (DE # 80).
89
     See 1/5/21 Transcript at 67:20-69:9. See also Debtor’s Exh. 9 (DE # 80).
90
     Id. at 70:1-6.



                                                           28
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page36
                                                                      29of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 32 of 142 PageID 36



understood the document request was for the time period of December 10, 2020 to the end of the

month, he replied “I didn’t need the details of this. I didn’t get into it. I didn’t do the document

production that I believe was completed and responsive. I delegated it.”91

           Mr. Dondero’s testimony about awareness as to discovery requests has been inconsistent.

Mr. Dondero testified at the hearing on the Contempt Motion that no one ever asked him to preserve

his text messages.92

           The court concludes that Mr. Dondero exercised control over property of the estate (i.e., his

Highland-provided cell phone and the company-related data thereon) and potentially spoliated

evidence thereon that was responsive to multiple, pending discovery requests. Whether this

amounted to contempt of the TRO will be addressed in the Conclusions of Law section below.

            The Evidence Regarding Whether Mr. Dondero Trespassed.

           In the December 23, 2020 letter that Debtor’s counsel sent to Mr. Dondero’s counsel

mentioned earlier (that demanded turn over of Mr. Dondero’s cell phone), it also stated that

Highland:

                   has concluded that Mr. Dondero’s presence at the [Highland] office suite
           and his access to all telephonic and information services provided by [Highland]
           are too disruptive to [Highland’s] continued management of its bankruptcy case to
           continue. As a consequence, Mr. Dondero’s access to the offices located at 200/300
           Crescent Court, Suite 700, Dallas, Texas 75201 (the “Office”), will be revoked
           effective Wednesday, December 30, 2020 (the “Termination Date”). As of the
           Termination Date, Mr. Dondero’s key card will be de-activated and building staff
           will be informed that Mr. Dondero will no longer have access to the Office.93




91
     Id. at 70:17-20.
92
     3/22/21 Transcript at 152:1-11.
93
     Debtor’s Exh. 12 (DE # 80).



                                                   29
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page37
                                                                      30of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 33 of 142 PageID 37



            The letter went on to warn that: “Any attempt by Mr. Dondero to enter the Office, regardless

of whether he is entering on his own or as a guest, will be viewed as an act of trespass. Similarly,

any attempts by Mr. Dondero to access his @highlandcapital.com email account or any other

service previously provided to Mr. Dondero by [Highland] will be viewed as an act of trespass,

theft, and/or an attempted breach of [Highland’s] security protocols.”94

            Mr. Dondero testified that he was aware of this and he nevertheless went into the office on

January 5, 2021, to give a deposition regarding this Adversary Proceeding:

                    I went through my phone, the January 5th deposition that has somehow
            become important, even though there were no Highland employees in the office
            other than the receptionist, is memorialized by a calendar invite on my phone --
            which will also be in the Highland system -- where it was an invite a week earlier
            from Sarah Goldsmith, who was one of the Highland employees supporting the
            legal team that was largely supporting Jim Seery, sent me a calendar invite to the
            conference room at Highland for the deposition on the 5th. It's right front and center
            in my calendar. It'll be on the Highland Outlook program. And Sarah Smith -- I
            mean, Sarah Goldsmith works directly for Jim Seery.95

            The court concludes that Mr. Dondero was trespassing against the Debtor’s wishes and

instructions at the Highland offices on January 5, 2020. Whether this amounted to contempt of the

TRO will be addressed in the Conclusions of Law section below.

                    The Evidence Regarding Whether Mr. Dondero Interfered with Trading of Highland
                    CLO Assets.

            It is undisputed that Mr. Dondero resigned (at the Debtor’s request) completely from

Highland on October 9, 2020. About a week later, on October 16, 2020, a law firm representing the

Advisors and the NexPoint/HCMFA Funds sent its first of several letters complaining about the

Debtor’s supposed rush to sell assets in the Highland CLOs at so-called fire sale prices and



94
     Id. at 3.
95
     3/22/21 Transcript at 179:7-18.



                                                     30
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page38
                                                                      31of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 34 of 142 PageID 38



expressing a desire that the Debtor not sell the Highland CLO assets without prior notice and

consent of the Advisors. The second in this series of letters was sent in November 2020. Mr.

Dondero testified that he supported these letters being sent.96

            What was this about? The Debtor sought during certain times in November and December

2020 to cause the Highland CLOs to sell certain publicly-traded equity securities, including

“AVYA” and “SKY’ (stock tickers). Mr. Dondero disagreed that these securities should be sold.

At issue here, in particular, are the Debtor’s attempted sales in late December 2020—after entry of

the TRO. Mr. Dondero testified at a deposition on January 5, 2021, that he gave instructions to a

Debtor employee, Hunter Covitz, not to sell “SKY” equity after Mr. Covitz had been instructed by

Mr. Seery to sell it.97 He also testified that he communicated with an employee named Matt Pearson,

an equity trader, informing him that certain Non-Debtor Highland Related Entities (“HFAM” and

“DAF”)—who were investors in the NexPoint/HCMFA Funds—had “instructed Highland in

writing not to sell any CLO underlying assets. There is potential liability. Don’t do it again.”98

Matt Pearson, in response, canceled scheduled sales of SKY as well as AVYA.99 Mr. Dondero also

communicated with an employee of one of the Advisors named Joe Sowin regarding stoppage of

trades of CLO assets. Mr. Dondero explained: “My intent was to prevent trades that weren’t in the

best interests of investors, that investors—the beneficial holders had articulated they didn’t want

sold while these funds were in transition, and that the–there was no business purpose to benefit the

debtor to sell these assets.”100 To be clear, the so-called investors/beneficial holders were Non-


96
     1/26/21 Transcript at 61:4-18.
97
     1/5/21 Transcript at 41:22-43:11.
98
     Id. at 43:15-44:08.
99
     Id.
100
      Id. at 50:8-14; see also, id. at 89:8-25.



                                                  31
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page39
                                                                      32of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 35 of 142 PageID 39



Debtor Highland Related Entities under the control of Mr. Dondero. And the Debtor, indeed, did

have a business purpose—despite Mr. Dondero’s belief that Mr. “Seery had no business purpose

and he was doing it to tweak myself and everybody else.”101 For one thing, the Debtor is owed fees

from managing these Highland CLOs and it cannot just defer them indefinitely—Highland needed

liquidity to fund its Chapter 11 plan. Moreover, Mr. Seery credibly testified that he had consulted

with many advisors on the Highland and Advisors team, and he concluded it was a good time to

sell the AYVA and SKY securities. In any event, Mr. Dondero also communicated with Debtor

employee Thomas Surgent, the Chief Compliance Officer, to inform him that he thought Mr. Seery

was engaging in improper trades of Highland CLO assets and told Mr. Surgent he might face

personal liability over this.102 Finally, Mr. Dondero communicated with a text to Mr. Seery that

stated: “Be careful what you do, last warning.”103 As a result of this conduct, the Debtor notified

Mr. Dondero’s counsel that they were essentially evicting Mr. Dondero from access to the Highland

offices effective December 31, 2020 and terminating his Highland email account.104

            Mr. Dondero stated that he communicated as he did regarding the Highland CLO asset sales

because he thought Mr. Seery was acting improperly with the trades he was attempting to

execute.105 Mr. Dondero testified at the hearing on the Contempt Motion that he may have interfered

with trades the week of Thanksgiving, but he did not after entry of the TRO. The evidence does

not seem to support this testimony.106



101
      Id. at 55:5-6.
102
      Id. at 60:23-61-25.
103
      Id. at 62:25.
104
      See Debtor’s Exh. 12 (DE # 80).
105
      1/5/21 Transcript at 63:1-64:20.
106
      3/22/21 Transcript at 80-81.



                                                  32
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page40
                                                                      33of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 36 of 142 PageID 40



            Mr. Dondero testified that he only talked to Jason Post about trades in late December and

that Jason Post was not a Debtor employee but rather an employee of NexPoint.107

            What was at the bottom of this? Mr. Dondero said he “viewed it as a violation of the

Advisers Act and the spirit of the Advisers Act, when the beneficial holders have told you they're

going to change managers and don't want their account liquidated.”108 Mr. Post inconsistently

testified at one hearing that he believed the trades violated Advisors’ policies and procedures

because they were not initiated through an electronic system called the OMS (Order Management

System).109 It appears to this court that Mr. Dondero wanted these funds to be kept intact and not

have any assets liquidated until he could get a new company up and running (or maybe one of his

existing companies) to hopefully take over Highland’s role of managing these Highland CLOs.

            In any event, the Debtor pointed out, in response to Mr. Dondero’s “defense” of his

interference—that he was looking out for investors—that Mr. Dondero himself, during January-

October 2020, while still an employee of Highland, traded a significantly larger amount of the

AVYA stock that was held in the Highland CLOs, sometimes at a lower price than Mr. Seery did

or attempted.110 Mr. Seery, in fact, credibly testified that the original impetus to sell AVYA came

from Mr. Hunter Covitz, one of the Highland CLO portfolio managers, who had been looking at

this security and noticed it had started moving up after performing extremely poorly post its own

Chapter 11. Mr. Covitz, during the summer of 2020, believed Highland should “start lightening

up” on the AVYA holdings, and Mr. Seery also had the following additional personnel look into it:

Kunal Sachdev (Highland analyst); Joe Sowin (head trader at HCFMA) and Matthew Gray (another


107
      Id. at 162.
108
      3/22/21 Transcript at 168:22-25.
109
      1/26/21 Transcript at 223:11-16.
110
      Id. at 106:9-20, 159-161.



                                                   33
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page41
                                                                      34of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 37 of 142 PageID 41



senior analyst). They determined (Mr. Sachdev, in particular) that AVYA had reached its peak and

even though it could continue to go up, they just did not think the value was there and thought it

should be sold. A similar analytical process was undertaken with the SKY equity holdings.111

            One might wonder, if Mr. Dondero and the Advisors and the NexPoint/HCMFA Funds

believed that Mr. Seery and the Debtor were mismanaging the Highland CLOs, why not offer to

take them over during Highland’s case (or as part of Highland’ Chapter 11 plan)? Mr. Seery

credibly testified that:

            Q Has the Debtor made any attempt to transfer the CLO management agreements to the
            Defendants or to others?

            A Well, our original construct of our plan was to do that. We've since determined, when
            we tried to do that, we got virtually no response from the Dondero interests. The structure
            of the original thought of the plan was if we didn't get a grand bargain we would effectively
            transition a significant part of the business to Dondero entities, they would assume employee
            responsibilities and the operations, and then assure that the third-party funds were not
            impacted.

            As I think I testified on the -- I can't recall if it was the deposition or my prior testimony in
            court -- Mr. Dondero, true to his word, told me that would be very difficult, he would not
            agree, and he has made that very difficult.

            So we examined it. We've determined that we're going to maintain the CLOs and assume
            them. But we originally tried to contemplate a way to assign those management
            agreements.112

            What’s really going on here? These Highland CLOs are one of the ways that the Debtor

earns revenue. Specifically, the CLO SPEs must pay fees to the Debtor. Highland’s management

of the CLO SPEs generates about $4.5-$5 million of fees for it per year.113 That sometimes requires

liquidation of assets in the CLO SPEs to pay the fees, since not all of the assets in the CLO SPEs



111
      Id. at 156-157.
112
      Id. at 163:5-22.
113
      Id. at 187:5-12.



                                                      34
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page42
                                                                      35of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 38 of 142 PageID 42



are cash-generative.114 To be more specific, these are very old CLOs that are no longer in a

reinvestment period. The manager (Highland) can no longer sell assets and reinvest cash in new

assets. Thus, the manager must either hold them or sell them. But the assets are for the most part

not loans anymore—they are equity (such as MGM stock) and real estate. Many of the assets, as

stated, do not regularly generate cash, so the only way Highland can generate cash to pay

management fees is to sell assets (presumably at prudent times). When there is interference with

liquidation of assets in the CLO SPEs, it interferes with Highland’s revenue stream. Yes, it also

reduces the assets in the CLO SPEs ultimately available for the equity tranche. But there would

appear to be nothing in any contract (or any law presented to the court) that precludes Highland

from liquidating assets in the CLO SPEs, from time to time, to pay its fees or otherwise as it

deems fit—and the evidence was not at all convincing that there was any sort of bad decision

making ongoing in that regard. Most importantly, it was Highland’s decision to make when and

how to liquidate assets. It is easy to see a conflict of interest here. To the extent assets in a Highland

CLO are not cash-generative, they will not have liquid funds to pay Highland, as portfolio manager,

its management fees. That’s not optimal for Highland to indefinitely defer/accrue management

fees. But it would be optimal for Mr. Dondero and the Advisors as equity holders—they would

rather see assets kept in the Highland CLOs longer to hopefully grow their investment. And it also

might be optimal for Mr. Dondero and the Advisors for Highland to decide they do not want to

manage these Highland CLOs anymore (because of inconsistent ability to pay management fees)

and perhaps agree to assign their management agreements over to the Advisors so Mr. Dondero

could once again have ultimate, total control over the Highland CLOs. Conspicuously absent on

this issue are the indenture trustees and other ultimate equity holders of the Highland CLOs. Only


114
      Id. at 189:12-18.


                                                   35
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page43
                                                                      36of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 39 of 142 PageID 43



Non-Debtor Dondero-Related equity holders have complained. The indenture trustees for the

Highland CLOs even agreed to Highland continuing to be the portfolio manager on these CLOs

post-confirmation.

          The court concludes that Mr. Dondero interfered with the Debtor’s trading of Highland CLO

assets after entry of the TRO. Whether this amounted to contempt of the TRO will be addressed in

the Conclusions of Law section below.

                 The Evidence Regarding Mr. Dondero’s Communications with Debtor
                 Employees—in Particular, with Inhouse Counsel—to Coordinate His Own Legal
                 Strategy Against the Debtor.

          It is apparent from the evidence (numerous emails) that Mr. Dondero communicated with

Highland inhouse general counsel Scott Ellington (who was terminated from Highland in January

2021) about all kinds of things post-TRO other than shared services, including Mr. Dondero’s own

personal litigation strategies.115 As a reminder, Section 2(c) of the TRO stated that Mr. Dondero

was enjoined, “from communicating with any of the Debtor's employees, except as it specifically

relates to shared services provided to affiliates owned or controlled by Mr. Dondero” (emphasis

added).

          Mr. Dondero asserts that after entry of the TRO, he never spoke with any Debtor employees,

including Mr. Ellington, regarding anything other than shared services, a “pot plan,” and to Mr.

Ellington in connection with his role as settlement counsel. In other words, Mr. Dondero’s defense

is that, yes, he conversed with Scott Ellington regarding things other than shared services provided

to affiliates—such as Mr. Dondero’s desire to propose a “pot plan” in the case and maybe a few

other subjects—but this was permissible because Mr. Ellington was understood by all to be in some




115
    See, e.g., Debtor’s Exhs. 17, 18, 21 (DE # 80); Debtor’s Exhs. 48, 49, 50, 52, 53 (DE # 101). See also 3/22/21
Transcript at 122:1-124:7; 124:15-125:12.


                                                       36
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page44
                                                                      37of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 40 of 142 PageID 44



sort of role of “settlement counsel” in the case: “Scott Ellington, as my settlement counsel, or as

the go-between with Seery and with the creditors, was an important piece of trying to get something

done.”116 But this is simply not accurate. This court never would have approved that role for Mr.

Ellington. Moreover, Mr. Seery, the current Highland CEO, credibly testified as follows:

                     Q Did you task Mr. Ellington with the role of a go-between between the
                     board and Mr. Dondero?

                     A No. This -- this settlement counsel is something I'd never heard until
                     Dondero raised it and made it up. It -- it's wholly fictitious.

                     Now, what Ellington did do is he was on a number of calls with me and
                     Dondero, and he had a communication line with Dondero. This was through
                     the first half of the case and into -- into the summer. But as it started to
                     become more adversarial, particularly around the mediation, he wasn't
                     invited. So, for example, Mr. Ellington was not invited to -- to participate
                     in the mediation. He asked. I said no.

                     The -- in addition, this idea that he was drafting the pot plan, well, not to
                     my knowledge or understanding, because I drafted it for Dondero and his
                     lawyers because you guys [Pachulski] couldn't.117


Mr. Seery further credibly testified as follows:

                     Q So you're denying Mr. Dondero's testimony to the contrary?

                     A Yes.

                     Q Did Mr. Dondero send messages to you through Mr. Ellington?

                     A No. Mr. Ellington often came back and gave me messages. They were
                     often critical of Mr. Dondero. I didn't always believe them, because I
                     figured Mr. Ellington had an ulterior motive. But he took a number of, you
                     know, shots at Mr. Dondero and he came back and gave his color of what
                     he thought was going on in Mr. Dondero's mind.118



116
      3/22/21 Transcript at 135:3-5.
117
      Id. at 257:6-21.
118
      Id. at 258:2-12.



                                                      37
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page45
                                                                      38of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 41 of 142 PageID 45



           In addition to this testimony, the documentary evidence reflects that just two days after the

TRO was entered, Mr. Dondero was communicating with Scott Ellington seeking advice regarding

an appropriate witness to support his interests at an upcoming hearing.119 And just six days after

entry of the TRO, Mr. Dondero was emailing Mr. Ellington telling him “I’m going to need you to

provide leadership here” and Ellington replies “[o]n it.”120 Additionally, there are emails reflecting

that inhouse lawyers Scott Ellington and Isaac Leventon were receiving and responding to

information requests from Mr. Dondero121 and were being copied on draft joint defense agreement

prepared by the Dugaboy and Get Good Trusts’ counsel.122 And Mr. Dondero emailed with Scott

Ellington on December 24, 2020 regarding his unhappiness and intention to object to a settlement

between HarbourVest and Debtor.123

                    The Evidence Regarding Interference with Debtor’s Duty to Produce Documents to
                    the UCC.

           On December 16, 2020, at 5:18 pm Mr. Dondero sent Melissa Schroth, a Highland employee

(executive accountant), a text stating: “No dugaboy details without subpoena.”124 This was a

reference to document requests from the UCC in which they were seeking documents that were on

the Highland server concerning Mr. Dondero’s family trust, the Dugaboy Trust.




119
   Debtor’s Exh. 17 (DE # 80) (Scott Ellington email to Mr. Dondero and his counsel on 12/12/20 at 11:55 pm
suggesting JP Sevilla for a witness for some unknown hearing). See also Debtor’s Exh. 26 (DE # 80).
120
      See Debtor’s Exh. 18 (DE # 80).
121
      See Debtor’s Exh. 20 (DE # 80).
122
      See Debtor’s Exh. 24 (DE # 80).
123
      Debtor’s Exh. 21 (DE # 80).
124
      See Debtor Exh. 19 (DE # 80).



                                                    38
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page46
                                                                      39of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 42 of 142 PageID 46



           VI.     Conclusions of Law

           A. Jurisdiction and Authority.

           Bankruptcy subject matter jurisdiction exists in this matter, pursuant to 28 U.S.C. § 1334(b).

This bankruptcy court has authority to exercise such subject matter jurisdiction, pursuant to 28

U.S.C. § 157(a) and the Standing Order of Reference of Bankruptcy Cases and Proceedings (Misc.

Rule No. 33), for the Northern District of Texas, dated August 3, 1984. This is a core matter

pursuant to 28 U.S.C. § 157(b) in which this court may issue a final order. Section 105 of the

Bankruptcy Code and the cases construing it are the substantive legal authority.

           The Contempt Motion seeks for this court to hold Mr. Dondero in civil contempt of court

for violating an order of this court (the TRO). It is well established that bankruptcy courts have

civil (as opposed to criminal) contempt powers. “The power to impose sanctions for contempt of

an order is an inherent and well-settled power of all federal courts—including bankruptcy

courts.”125 A bankruptcy court’s power to sanction those who “flout [its] authority is both necessary

and integral” to the court’s performance of its duties.126 Indeed, without such power, the court

would be a “mere board[ ] of arbitration, whose judgments and decrees would be only advisory.”127



125
    In re SkyPort Global Comm’s, Inc., No. 08-36737-H4-11, 2013 WL 4046397, at *1 (Bankr. S.D.Tex. Aug. 7,
2013), aff'd., 661 Fed. Appx. 835 (5th Cir. 2016); see also In re Bradley, 588 F.3d 254, 255 (5th Cir. 2009) (noting
that “civil contempt remains a creature of inherent power[,]” to “prevent insults, oppression, and experimentation with
disobedience of the law[,]” and it is “widely recognized” that contempt power extends to bankruptcy) (quoting 11
U.S.C. § 105(a), which states, in pertinent part, that “[t]he court may issue any order, process, or judgment that is
necessary or appropriate to carry out the provisions of this title.”); Placid Refining Co. v. Terrebonne Fuel & Lube,
Inc. (In re Terrebonne Fuel & Lube, Inc.), 108 F.3d 609, 613 (5th Cir.1997) (“[W]e assent with the majority of the
circuits … and find that a bankruptcy court's power to conduct civil contempt proceedings and issue orders in
accordance with the outcome of those proceedings lies in 11 U.S.C. § 105.”); Citizens Bank & Trust Co. v. Case (In
re Case), 937 F.2d 1014, 1023 (5th Cir. 1991) (held that bankruptcy courts, as Article I as opposed to Article III courts,
have the inherent power to sanction and police their dockets with respect to misconduct).
126
      SkyPort Global, 2013 WL 4046397, at *1.
127
   Id. (internal quotations omitted); see also Bradley, 588 F.3d at 266 (noting that contempt orders are both necessary
and appropriate where a party violates an order for injunctive relief, noting such orders “are important to the
management of bankruptcy cases, but have little effect if parties can irremediably defy them before they formally go
into effect.”).


                                                           39
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page47
                                                                      40of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 43 of 142 PageID 47



            Contempt is characterized as either civil or criminal depending upon its “primary

purpose.”128 If the purpose of the sanction is to punish the contemnor and vindicate the authority of

the court, the order is viewed as criminal. If the purpose of the sanction is to coerce the contemnor

into compliance with a court order, or to compensate another party for the contemnor’s violation,

the order is considered purely civil.129 It is clear that Highland’s intent is to both seek compensation

for the expenses incurred by Highland, due to Mr. Dondero’s alleged violations of the TRO, and to

coerce compliance going forward.130

            B. Type of Civil Contempt: Alleged Violation of a Court Order.

            There are different types of civil contempt, but the most common type is violation of a court

order (such as is alleged here). “A party commits contempt when [they] violate[] a definite and

specific order of the court requiring [them] to perform or refrain from performing a particular act

or acts with knowledge of the court's order.”131 Thus, the party seeking an order of contempt in a

civil contempt proceeding need only establish, by clear and convincing evidence:132 “(1) that a




128
      Bradley, 588 F.3d at 263.
129
      Id. (internal citations omitted).
130
    Highland seeks the following relief in the Contempt Motion: an order (i) finding and holding Mr. Dondero in
contempt for violating the TRO; (ii) directing Mr. Dondero to produce to the Debtor and the UCC within three days
all financial statements and records of Dugaboy and Get Good for the last five years; (iii) directing Mr. Dondero to
pay the Debtor’s estate an amount of money equal to two times the Debtor’s actual expenses incurred in bringing this
Motion and addressing Mr. Dondero’s conduct that lead to the imposition of the TRO and this Motion (e.g., responding
to the K&L Gates Clients’ frivolous motion and related demands and threats and taking Mr. Dondero’s deposition),
payable within three (3) calendar days of presentment of an itemized list of expenses, (iv) imposing a penalty of three
(3) times the Debtor’s actual expenses incurred in connection with any future violation of any order of this Court, and
(iv) granting the Debtor such other and further relief as the court deems just and proper under the circumstances.
131
      Travelhost, 68 F.3d at 961.
132
   United States v. Puente, 558 F. App’x 338, 341 (5th Cir. 2013) (per curiam) (internal citation omitted) (“[C]ivil
contempt orders must satisfy the clear and convincing evidence standard, while criminal contempt orders must be
established beyond a reasonable doubt.”).


                                                         40
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page48
                                                                      41of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 44 of 142 PageID 48



court order was in effect, and (2) that the order required certain conduct by the respondent, and (3)

that the respondent failed to comply with the court's order.”133

            C. Specificity of the Order.

            “To support a contempt finding in the context of a TRO, the order must delineate ‘definite

and specific’ mandates that the defendants violated.”134 The court need not, however, “anticipate

every action to be taken in response to its order, nor spell out in detail the means in which its order

must be effectuated.”135

            D. Possible Sanctions.

            To be clear, if the court ultimately determines that Mr. Dondero is in contempt of court, for

not having complied with the TRO, the court can order what is necessary to: (1) compel or coerce

obedience of the order; and (2) to compensate the Debtor/estate for losses resulting from Mr.

Dondero’s non-compliance with a court order.136 The court must determine that the Debtor/movant

showed by clear and convincing evidence that: (1) the TRO was in effect; (2) the TRO required

certain conduct by Mr. Dondero; and (3) that Mr. Dondero failed to comply with the TRO.137

“[T]he factors to be considered in imposing civil contempt sanctions are: (1) the harm from

noncompliance; (2) the probable effectiveness of the sanction; (3) the financial resources of the

contemnor and the burden the sanctions may impose; and (4) the willfulness of the contemnor in




133
   F.D.I.C. v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995); see also Martin v. Trinity Indus., Inc., 959 F.2d 45, 47 (5th
Cir.1992) (same); Travelhost, 68 F.3d at 961 (same).
134
      Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 578 (5th Cir. 2000) (citing Fed. R. Civ. P. 65).
135
      Id.
136
   In re Gervin, 337 B.R. 854, 858 (W.D. Tex. 2005) (citing United States v. United Mine Workers, 330 U.S. 258
(1947)).
137
   In re LATCL&F, Inc., 2001 WL 984912. *3 (N.D. Tex. 2001) (citing to Petroleos Mexicanos v. Crawford
Enterprises, Inc., 826 F.2d 392, 400 (5th Cir. 1987)).


                                                              41
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page49
                                                                      42of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 45 of 142 PageID 49



disregarding the court's order.”138 “Compensatory civil contempt reimburses the injured party for

the losses and expenses incurred because of [their] adversary's noncompliance.”139 Ultimately,

courts have “broad discretion in the assessment of damages in a civil contempt proceeding.”140

            E. Knowledge of the Order.

            “An alleged contemnor must have had knowledge of the order on which civil contempt is

to be based. The level of knowledge required, however, is not high. And intent or good faith is

irrelevant.”141 To be clear, “intent is not an element in civil contempt matters. Instead, the basic

rule is that all orders and judgments of courts must be complied with promptly.”142

            F. Willfulness of Actions.

            For civil contempt of a court order to be found, “[t]he contemptuous actions need not be

willful so long as the contemnor actually failed to comply with the court's order.”143 For a stay

violation, the complaining party need not show that the contemnor intended to violate the stay.

Rather, the complaining party must show that the contemnor intentionally committed the acts which

violate the stay. Nevertheless, in determining whether damages should be awarded under the court's




138
  Lamar Financial Corp. v. Adams, 918 F.2d 564, 567 (5th Cir. 1990) (citing United States v. United Mine Workers,
330 U.S. 258 (1947)).
139
   Norman Bridge Drug Co. v. Banner, 529 F.2d 822, 827 (5th Cir.1976); see also Travelhost, 68 F.3d at 961 (noting
that “[b]ecause the contempt order in the present case is intended to compensate [plaintiff] for lost profits and
attorneys' fees resulting from the contemptuous conduct, it is clearly compensatory in nature.”); In re Terrebonne Fuel
& Lube, Inc., 108 F.3d at 613 (affirming court’s decision to impose sanctions for violating injunction and awarding
plaintiff costs and fees incurred in connection with prosecuting defendant’s conduct); F.D.I.C., 43 F.3d 168 (affirming
court’s imposition of sanctions requiring defendant to pay movant attorneys’ fees).
140
   Am. Airlines, 228 F.3d at 585; see also F.D.I.C., 43 F.3d 168 (reviewing lower court’s contempt order for “abuse
of discretion” under the “clearly erroneous standard.”); In re Terrebonne Fuel & Lube, Inc., 108 F.3d at 613 (“The
bankruptcy court's decision to impose sanctions is discretionary[]”).
141
      Kellogg v. Chester, 71 B.R. at 38.
142
   In re Unclaimed Freight of Monroe, Inc., 244 B.R. 358, 366 (Bankr. W.D. La. 1999). See also In re Norris, 192
B.R. 863, 873 (Bankr. W.D. La. 1995) (“Intent is not an element of civil contempt.”)
143
      Id. (citing N.L.R.B. v. Trailways, Inc., 729 F.2d 1013, 1017 (5th Cir.1984)).


                                                            42
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page50
                                                                      43of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 46 of 142 PageID 50



contempt powers, the court considers whether the contemnor’s conduct constitutes a willful

violation of the stay.144

           G. Applying the Evidence to the Literal Terms of the TRO.

           The court concludes that there is clear and convincing evidence that Mr. Dondero violated

the specific wording of the TRO in certain ways and, thus, is in contempt of the court as follows.

           1. The TRO states in Section 2(c) that Mr. Dondero is enjoined, “from communicating
              with any of the Debtor's employees, except as it specifically relates to shared services
              provided to affiliates owned or controlled by Mr. Dondero.”

           There are several examples of violations of this provision.                           And many of the

communications appeared to be adverse to the Debtor’s interests.

           First, notably, Mr. Dondero actually admitted that he had conversations with some Debtor

employees, including Scott Ellington, after December 10, 2020, regarding things other than “shared

services,” including a “pot plan” and, more generally, in connection with Mr. Ellington’s role as

“settlement counsel”: “Scott Ellington, as my settlement counsel, or as the go-between with Seery

and with the creditors, was an important piece of trying to get something done.”145 As indicated

earlier, this court never would have approved that role for Mr. Ellington, and Mr. Seery credibly

testified that this was never approved by him or the Independent Board. There was no exception for

this in the TRO. As for Mr. Dondero’s desire to pursue a pot plan, again, there's nothing in the

TRO that allowed Mr. Dondero to speak with any of the Debtor's employees about the pot plan. It

is clear that he knew that because on December 16, 2020, just six days after the TRO was entered,

Mr. Dondero filed a motion seeking to modify the TRO to allow Mr. Dondero to speak directly

with the Independent Board about a pot plan. He later withdrew that motion.146


144
      In re All Trac Transport, Inc., 306 B.R. 859, 875 (Bankr. N.D. Tex. 2004) (internal citations omitted).
145
      3/22/21 Transcript at 135:3-5.
146
      See DE # 24.


                                                            43
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page51
                                                                      44of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 47 of 142 PageID 51



           Additionally, as noted earlier in this Opinion, it appears that Mr. Dondero communicated

with inhouse lawyer Scott Ellington about all kinds of other things such as: (a) reporting to him

about his intention to object to the settlement by the Debtor of the HarbourVest claim;147 (b)

reporting to him about his desire to collaborate with UBS and its counsel to give them “evidence of

Seery ineptitude” and they would “run with it”;148 (c) forwarding email conversations to Scott

Ellington that Mr. Dondero was having with his counsel (and thereby eviscerating attorney-client

privilege as to those emails) about various disputes involving certain Non-Debtor Dondero-Related

Entities and regarding the Debtor’s desire to seek discovery from Mr. Dondero;149 (d) reviewing a

joint defense agreement that the lawyer for his family trusts (Dugaboy and Get Good) had

drafted;150 and (e) “showing leadership”—whatever that meant—but likely meaning coordinating

of all the many lawyers involved for Mr. Dondero’s interests.151

           Finally, Mr. Dondero communicated with Highland employee (executive accountant)

Melissa Schroth about resisting production of Dugaboy documents that were on the Highland server

without a subpoena152 and Jason Rothstein about his phone.153

              In summary, Mr. Dondero violated Section 2(c) of the TRO numerous times.154 His intent

does not matter. He knew about the TRO. Thus, he was in contempt for these numerous violations.



147
      Debtor’s Exh. 21 (DE # 80).
148
      Debtor’s Exh. 50 (DE # 101).
149
      Debtor’s Exh. 52 & 53 (DE # 101).
150
      See Debtor’s Exh. 24 (DE # 80).
151
      Debtor’s Exh. 18 (DE # 80). See also 3/22/21 Transcript at 122:1-124:7; 124:15-125:12.
152
      See Debtor Exh. 19 (DE # 80) (on December 16, 2020, at 5:18 pm: “No dugaboy details without subpoena.”).
153
      Debtor’s Exh. 8 (DE # 80); 1/5/21 Transcript at 80-55; 3/22/21 Transcript at 57-58.
154
    The court notes that there was also clear and convincing evidence to suggest various conversations occurred
between Mr. Dondero and his assistant Tara Loiben after December 10, 2020. However, it is not clear from the record
if Tara Loiben was a Highland employee or an employee of one of the Non-Debtor Dondero-Related Entities.
Moreover, there was evidence to suggest Mr. Dondero communicated with Mr. Ellington on December 11-12, 2020
regarding who should be a witness for Mr. Dondero at an upcoming hearing. However, the evidence of this was not

                                                           44
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page52
                                                                      45of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 48 of 142 PageID 52




            2. The TRO states at Section 3(a) that Mr. Dondero is “enjoined from causing,
               encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b)
               any entity acting on his behalf, from, directly or indirectly, engaging in any Prohibited
               Conduct” (and the “Prohibited Conduct” includes “interfering with or otherwise
               impeding” the Debtor's “decisions concerning disposition of assets controlled by the
               Debtor”).

            The court concludes that there is clear and convincing evidence that Mr. Dondero violated

this provision.

            Things had grown very awkward at Highland, to say the least, by October 2020 when Mr.

Dondero was terminated. It is clear from the evidence that Mr. Dondero did not like the way the

bankruptcy case was playing out (his pot plan was not getting the attention or reception he hoped

for from the UCC and the Debtor) and he did not like certain trading decisions that Mr. Seery was

making. Conflicts of interest between the Debtor and Mr. Dondero (and the Non-Debtor Dondero-

Controlled Entities) were seeming more and more problematic. It was against this backdrop that

the TRO was entered. It was also against this backdrop that Mr. Dondero and his Non-Debtor

Dondero-Related Entities began hiring armies of lawyers. In the midst of all of this, Mr. Dondero

gave instructions to a Debtor employee, Hunter Covitz, not to sell “SKY” equity after Mr. Covitz

had been instructed by Mr. Seery to sell it.155 He also communicated with an employee named Matt

Pearson, an equity trader, informing him that certain Non-Debtor Highland Related Entities

(“HFAM” and “DAF”)—who were investors in the NexPoint/HCMFA Funds—had “instructed

Highland in writing not to sell any CLO underlying assets. There is potential liability. Don’t do it

again.”156 Matt Pearson, in response, canceled scheduled sales of SKY, as well as AVYA. Mr.


clear and convincing that Mr. Dondero spoke directly with Mr. Ellington (as opposed to being copied on conversations
among Mr. Ellington and Mr. Dondero’s counsel). See Debtor’s Exhs. 17 (DE # 80), 48 & 49 (DE # 101).
155
      1/5/21 Transcript at 41:22-43:11.
156
      Id. at 43:15-44:08.


                                                        45
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page53
                                                                      46of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 49 of 142 PageID 53



Dondero also communicated with an employee of one of the Advisors named Joe Sowin regarding

stoppage of trades of CLO assets.157 Mr. Dondero also communicated with Debtor employee

Thomas Surgent, the Chief Compliance Officer, to inform him that he thought Mr. Seery was

engaging in improper trades of Highland CLO assets and told Mr. Surgent he might face personal

liability over this.158 Finally, Mr. Dondero communicated with a text to Mr. Seery that stated: “Be

careful what you do, last warning.”159

            Mr. Dondero’s “defense” of his interference—that he was looking out for investors—is

neither relevant nor entirely credible. As earlier indicated, intent does not matter with civil

contempt. Moreover, the evidence was credible that Mr. Dondero himself, postpetition, while still

an employee of Highland, traded a significantly larger amount of the AVYA stock that was held in

the Highland CLOs, sometimes at a lower price than Mr. Seery did or attempted.160

              In summary, Mr. Dondero violated Section 3 of the TRO. His intent does not matter. He

knew about the TRO. Thus, he was in contempt of court for interfering with or otherwise impairing

the Debtor’s business, including its decisions concerning disposition of assets controlled by the

Debtor.

            3. The TRO states in Section 2(e) that Mr. Dondero shall not violate section 362(a) of
               the Bankruptcy Code.

            The Debtor has argued that Mr. Dondero’s actions with regard to the disappearing cell phone

provided to him by the Debtor amounted to a violation of the automatic stay, section 362(a)(3) (as

an exercise of control over property of the estate—i.e., the phone and its data thereon) and, thus, a



157
      Id. at 50:8-14; see also id. at 89:8-25.
158
      Id. at 60:23-61-25.
159
      Id. at 62:25.
160
      Id. at 106:9-20, 159-161.



                                                    46
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page54
                                                                      47of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 50 of 142 PageID 54



violation of this provision of the TRO. While the court is more than a little troubled by the

mysterious disappearance of the cell phone—just hours after entry of the TRO and after a year of

numerous ESI requests by the UCC during the case—the court cannot conclude that the

disappearance was a clear and convincing violation of the TRO. There may or may not be a later

evaluation of whether a spoliation of evidence has occurred, but for now, this is simply a matter of

whether the TRO was violated.

            As earlier stated, “To support a contempt finding in the context of a TRO, the order must

delineate ‘definite and specific’ mandates that the defendants violated.”161 While the court need

not, however, “anticipate every action to be taken in response to its order, nor spell out in detail the

means in which its order must be effectuated,”162 the court concludes that the TRO simply was not

specific enough with regard to the phone. The TRO did not specifically state “turn over your cell

phone.” A letter on December 23, 2020 from Debtor’s counsel to Mr. Dondero’s counsel later

made such a demand,163 but this was not the same as there being a mandate in the four corners of

the TRO. Additionally, the Highland Employee Handbook made it clear that the phone and its data

were the Debtor’s.164 But this, too, is not the same as the TRO’s literal terms.

            Mr. Dondero should not consider this to be a victory. The court reiterates that it is highly

concerned about possible spoliation of evidence that may or not be presented in a contested

matter later.165 At the same time, no one else should consider “spoliation” to be a foregone


161
      Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 578 (5th Cir. 2000) (citing Fed. R. Civ. P. 65).
162
      Id.
163
      Debtor’s Exh. 12 (DE # 80).
164
      Debtor’s Exhs. 54 & 55 (DE # 101).
165
    See Fed. R. Civ. Proc. 37(e) (dealing with failure to preserve electronically stored information); Hawkins v.
Gresham, No. 3:13-CV-00312-P, 2015 WL 11122118, at *3 (N.D. Tex. Jan. 16, 2015) (dealing with the question of
whether a defendant’s sale of his phone containing relevant text messages after being notified of a lawsuit was a breach
of his duty to preserve evidence); Paisley Park Enterprises, Inc. v. Boxill, 330 F.R.D. 226, 230-237 (D. Minn. 2019)
(dealing with whether two defendants’ loss of relevant text messages resulting from their phones’ auto-delete function

                                                              47
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page55
                                                                      48of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 51 of 142 PageID 55



conclusion here. The court never heard testimony from Jason Rothstein or Tara Loiben (who seem

to have been involved with the disappearing phone). The court never heard evidence as to whether

the inhouse lawyers (e.g., Scott Ellington, Isaac Leventon) properly addressed with Highland

employees, such as Mr. Dondero, as they should have, the preservation notice and document

requests served on the Debtor by the UCC.166 The court also cannot be sure at this time whether

there was even relevant and retrievable information on the phone. The court has many lingering

questions, but it cannot find contempt of the TRO based on the TRO’s lack of specificity where the

cell phone was concerned.

           4. Other Allegations of TRO Violations.

           The Debtor has cited various other instances of Mr. Dondero’s behavior that it believes were

violative of the TRO. For example: (a) Mr. Dondero’s alleged willful ignorance of it by not reading

it or underlying pleadings associated with it; (b) trespassing on the Debtor’s property after the

Debtor had evicted him; and (c) allegedly interfering with the Debtor’s obligation to produce certain

documents that were requested by the UCC and that were in the Debtor’s possession, custody, and




constituted spoliation of evidence when the defendants had explicitly discussed the possibility of litigation before the
deletion and were principals of the company being sued); First Fin. Sec., Inc. v. Freedom Equity Grp., LLC, No. 15-
CV-1893-HRL, 2016 WL 5870218, at *3-4 (N.D. Cal. Oct. 7, 2016) (dealing with whether Defendants’ intentional
deletion of text messages after they had discussed the likelihood of litigation was spoliation of evidence under Rule
37(e); also, whether sanctions were warranted when it was unclear whether the information contained in the deleted
text messages would have been critical to plaintiff’s claims); Living Color Enterprises, Inc. v. New Era Aquaculture,
Ltd., No. 14-CV-62216, 2016 WL 1105297, at *1-2, 4-7 (S.D. Fla. Mar. 22, 2016) (dealing with whether the deletion
of text messages from Defendant’s cell phone as a result of the phone’s auto-delete feature after he reasonably
anticipated litigation was spoliation of evidence that prejudiced the Plaintiff; also, whether Defendant’s failure to
disable the auto-delete feature that resulted in the deletion of text messages was evidence of his intent to deprive
Plaintiff of relevant evidence.); Clear-View Tech., Inc. v. Rasnick, No. 5:13-CV-02744-BLF, 2015 WL 2251005, at
*2, 7-11 (N.D. Cal. May 13, 2015) (whether Defendants spoliated text message evidence by purposefully deleting
emails and discarding cell phones after receiving messages threatening a lawsuit from Plaintiff and discussing the
possibility of litigation); Kan-Di-Ki, LLC v. Suer, No. CV 7937-VCP, 2015 WL 4503210, at *30 (Del. Ch. July 22,
2015) (whether Plaintiff’s deletion of relevant emails and loss of his cell phone constituted spoliation and whether
sanctions were warranted).
166
      Debtor’s Exhs. 29-33 (DE # 80).


                                                          48
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page56
                                                                      49of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 52 of 142 PageID 56



control. While the allegations are problematic, the court does not conclude these actions constituted

civil contempt of the TRO.167

           With regard to Mr. Dondero’s alleged “willful ignorance” of the TRO, it is technically not

a violation of any term of the TRO. The most important thing here is that Mr. Dondero cannot claim

lack of knowledge of the TRO’s contents. As mentioned earlier, “[a]n alleged contemnor must have

had knowledge of the order on which civil contempt is to be based. The level of knowledge required,

however, is not high.”168 When Mr. Dondero testified that he had not read the TRO (or the

underlying pleadings supporting it), maybe he was trying to imply lack of knowledge of its terms

as some sort of defense? Or maybe he really did not care to read the TRO and was relying entirely

upon his counsel to tell him all of its terms. Whatever the explanation, it really does not matter

much. The court determines that Mr. Dondero had the necessary knowledge of the TRO, for

purposes of holding him accountable for compliance with it, but—even if he was somewhat cavalier

in not actually reading the TRO line-for-line—this alone is not a violation of the TRO’s terms.

           With regard to Mr. Dondero’s trespassing on the Debtor’s property after the Debtor had

evicted him, the problem here is that the “eviction” of Mr. Dondero occurred pursuant to the letter

that Debtor’s counsel sent to Mr. Dondero’s counsel on December 23, 2010—not pursuant to the

actual terms of the TRO.169 The TRO itself did not specifically enjoin Mr. Dondero from going to


167
     The court should add that it does not conclude that letters sent by counsel for the Advisors and the
NexPoint/HCMFA Funds, seeking to stop the sale of Highland CLO assets, and a motion that they filed to address
Highland CLO management issues, constituted contempt of court by Mr. Dondero. See Debtor’s Exh. 25 (DE # 80).
While Mr. Dondero, as the President and portfolio manager of these Non-Debtor Dondero-Related entities, was/is no
doubt in control of them, and while it is a very close call as to whether—through these lawyers’ actions—Mr. Dondero
was causing “(a) any entity owned or controlled by him, and/or (b) any person or entity acting on his behalf,” to
interfere with the disposition of assets controlled by the Debtor, the court ultimately believes that hiring lawyers to
file motions (and those lawyers taking steps leading up to the filing of the motions, such as sending letters previewing
that they may take legal actions), should not be viewed as having crossed the line into contemptuous behavior. Again,
this was a close call.
168
      Kellogg v. Chester, 71 B.R. at 38.
169
      Debtor’s Exh. 12 (DE # 80).


                                                          49
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page57
                                                                      50of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 53 of 142 PageID 57



the Highland offices. The later preliminary injunction entered on January 8, 2021 for the first time

contained such an injunction.170 Thus, even though Mr. Dondero showed up in the Debtor’s offices

on January 5, 2021 to sit for the Debtor’s virtual deposition of him, the court does not conclude that

this violated a term of the TRO.

           With regard to Mr. Dondero’s allegedly interfering with the Debtor’s obligation to produce

certain documents that were requested by the UCC and that were in the Debtor’s possession,

custody, and control, the court understands this to be a reference to Mr. Dondero texting Highland

employee Melissa Schroth and instructing her not to turn over documents concerning the Dugaboy

Trust (that were on Highland’s server) without a subpoena.171 The court has already addressed this

as a TRO violation, since it was a communication with a Highland employee regarding matters

other than “shared services.” For the avoidance of doubt, there was no shared services agreement

between the Dugaboy Trust and Highland. This clearly was a TRO violation.

 V. Damages.

           The Contempt Motion requests that the court (i) find and hold Mr. Dondero in contempt for

violating the TRO; (ii) direct Mr. Dondero to produce to the Debtor and the UCC, within three days

all financial statements and records of Dugaboy and Get Good for the last five years; (iii) direct Mr.

Dondero to pay the Debtor’s estate an amount of money equal to two times the Debtor’s actual

expenses incurred in bringing this Motion, payable within three calendar days of presentment of an

itemized list of expenses; (iv) impose a penalty of three times the Debtor’s actual expenses incurred

in connection with any future violation of any order of this Court, and (v) grant the Debtor such

other and further relief as the court deems just and proper under the circumstances.



170
      DE # 59 at ¶ 5.
171
      Debtor’s Exh. 19 (DE # 101).


                                                  50
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page58
                                                                      51of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 54 of 142 PageID 58



       As indicated earlier, the court can order what is necessary to: (1) compel or coerce obedience

of an order; and (2) to compensate the Debtor/estate for losses resulting from Mr. Dondero’s non-

compliance with a court order. Here, the court believes compensatory damages are more appropriate

than a remedy to compel or coerce future compliance. Compensatory damages are supposed to

reimburse the injured party for the losses and expenses incurred because of their adversary's

noncompliance. Courts have broad discretion but may consider such factors as: (1) the harm from

noncompliance; (2) the probable effectiveness of the sanction; (3) the financial resources of the

contemnor and the burden the sanctions may impose; and (4) the willfulness of the contemnor in

disregarding the court's order.

       As far as the harm from noncompliance, the Debtor presented invoices of the fees incurred

by its counsel relating to the TRO and Contempt Motion. The Debtor did not attempt to quantify

any potential economic harm to the Debtor from Mr. Dondero’s prohibited conversations with

Debtor employees and attempted interference with trading. Should this matter? Once again, is this

much ado about nothing? In answering this question, context matters. Recall that the Corporate

Governance Settlement between the Debtor and UCC from January 2020 was all about removing

Mr. Dondero from control of the Debtor but avoiding the drastic remedy of a Chapter 11 Trustee.

It was heavily negotiated and extremely detailed in its terms. Ultimately, Mr. Dondero was kept

around at the company in a non-control capacity, but eventually conflicts between the Debtor and

him (and between the Debtor and the Non-Debtor Dondero-Related Entities) became intolerable.

Mr. Dondero was, therefore, terminated. But almost immediately, he essentially began instructing

Debtor employees to ignore their boss (Mr. Seery) and do as Mr. Dondero said instead. All of this

was occurring at a critical time when the Debtor had filed a Chapter 11 plan, was still negotiating

it with creditors, and was set for a confirmation hearing—and, meanwhile, Mr. Dondero was trying



                                                51
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page59
                                                                      52of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 55 of 142 PageID 59



to gain support for his own pot plan that would involve him regaining control of the company and/or

transitioning the Debtor’s managed funds over to his control. His interference—even if not

ultimately resulting in quantifiable harm to the Debtor’s balance sheet or cash flow—posed a risk

to the Debtor’s plan of reorganization that, ultimately ended up being supported by hundreds of

millions of dollars-worth of creditors (in fact, all creditors except the Non-Debtor Dondero-Related

Entities). The reality is that the Debtor’s counsel acted quickly in bringing the Contempt Motion

before much damage could be done. The fact that they acted swiftly—before the Debtor had

incurred any quantifiable damage other than significant attorneys’ fees—should not preclude the

Debtor from alleging harm and receiving reimbursement of its attorneys’ fees and expenses incurred

relating to the TRO and Contempt Motion.

           As far as the attorneys’ fees incurred relating to the TRO and Contempt Motion, the Debtor

presented invoices of the fees incurred by its primary bankruptcy counsel, Pachulski Stang, during

December 2020 and January 2021, pertaining to “Bankruptcy Litigation”—much of which it

represented related to its attorney time devoted to the Contempt Motion. The Debtor admitted that

there were some other litigation matters mixed in these invoices.172 Total December fees were

$526,686. The court has reviewed the December invoice and conservatively estimates that

$170,919 of the fees reflected in the December invoice related to the TRO and Contempt Motion

(other fees appeared to relate to other litigation matters such as the HarbourVest settlement, Pat

Daugherty issues, UBS, demand note litigation, and Dugaboy claims). Total January fees were

$698,770. The court has reviewed this invoice and conservatively estimates that $195,002 of the

fees reflected in the January 2021 invoice related to the TRO and Contempt Motion (again, other




172
      Debtor’s Exhs. 38 & 39 (DE # 128).


                                                  52
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page60
                                                                      53of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 56 of 142 PageID 60



fees appeared to relate to other litigation matters such as UBS and other litigation). These two sums

total $365,921.

       However, the hearing on this matter (as a result of continuances sought by Mr. Dondero)

did not occur until March 22 & 24, 2021. The court was presented with no invoices for February

or March. The court estimates that the hearing on this matter (March 22 & 24, 2021) required 10

hours of in-court time. The primary attorney handling this matter for the Debtor (Mr. Morris)

charged at $1,245 per hour and his paralegal (Ms. Canty) charged $425 per hour. The court will

assume that they each spent 10 hours during the day or two before the hearing preparing for it. This

would amount to an additional $33,400 of fees, bringing the total now to $399,321. The court

stresses that it used conservative math when scrutinizing the invoices. Moreover, this represents

fees only. The court assumes that the various depositions and transcripts required as a result of this

litigation resulted in many thousands of dollars of additional expenses. Also, Pachulski had local

counsel (Hayward & Associates) whose invoices were not submitted. Additionally, the UCC had

counsel monitoring all of this (Sidley & Austin)—whose fees and expenses are reimbursed by the

bankruptcy estate—and their fees and expenses have not been included. In summary, the $399,321

number is extremely conservative, and it does not include likely significant add-ons (expenses;

local counsel; and UCC counsel). The court determines that it is reasonable to round the $399,321

number up approximately $50,000, to $450,000 because of these extra items. In considering the

probable effectiveness of the sanction, the financial resources of Mr. Dondero and the burden the

sanctions may impose, and the willfulness of Mr. Dondero in disregarding the court's TRO, the

court believes—based on information it has learned at numerous hearings about Mr. Dondero’s

compensation and the size of the companies he has been running for almost 30 years—he has

substantial resources, and this $450,000 compensatory sanction will not place much of a burden on



                                                 53
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page61
                                                                      54of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 57 of 142 PageID 61



him at all. The court believes that there was willfulness with regard to many of Mr. Dondero’s

actions. The court has no idea about the probability of these sanctions being effective. Time will

tell.

        The Debtor has asked for the court to impose a penalty of three times the Debtor’s actual

expenses incurred in connection with any future violation of any order of this Court. The court

declines to do this. However, the court will add on a sanction of $100,000 for each level of

rehearing, appeal, or petition for certioriari that Mr. Dondero may choose to take with regard to

this Order, to the extent any such motions for rehearing, appeals, or petitions for certiorari are not

successful.

        Accordingly, it is hereby ORDERED that:

        (i)     Mr. Dondero is in civil contempt of court in having violated the court’s December

                10, 2020 TRO—the court having found by clear and convincing evidence that: (1)

                the TRO was in effect and Mr. Dondero knew about it; (2) the TRO required certain

                conduct by Mr. Dondero; and (3) Mr. Dondero failed to comply with the TRO;

        (ii)    In order to compensate the Debtor’s estate for loss and expense resulting from Mr.

                Dondero’s non-compliance with the TRO, Mr. Dondero is directed to pay the Debtor

                (on the 15th day after entry of this order) an amount of money equal to $450,000;

        (iii)   The court will add on a sanction of $100,000 for each level of rehearing, appeal, or

                petition for certioriari that Mr. Dondero may choose to take with regard to this

                Order, to the extent that any such motions for rehearing, appeals, or petitions for

                certiorari are pursued by him and are not successful;

        (iv)    Other sanctions are denied at this time; and

        (v)     The court reserves jurisdiction to interpret and enforce this Order.



                                                 54
Case
Case20-03190-sgj
     20-03190-sgjDoc
                  Doc214
                      191Filed
                         Filed07/08/21
                               06/07/21 Entered
                                        Entered07/08/21
                                                06/07/2113:30:41
                                                        14:08:27 Page
                                                                 Page62
                                                                      55of
                                                                        of146
                                                                           55
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 58 of 142 PageID 62




                   ### End of Memorandum Opinion and Order ###




                                       55
    Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 63 of 146
      Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 59 of 142 PageID 63




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 7, 2021
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


                                                                       §
         In re:
                                                                       §   Chapter 11
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1
                                                                       §   Case No. 19-34054-sgj11
                                                                       §
                                           Debtor.
                                                                       §
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                       §
                                                                       §   Adversary Proceeding No.
                                           Plaintiff,
                                                                       §
                                                                       §
         vs.                                                               Case No. 20-03190-sgj11
                                                                       §
                                                                       §
         JAMES D. DONDERO,
                                                                       §
                                           Defendant.
                                                                       §
                                                                       §



            MEMORANDUM OPINION AND ORDER GRANTING IN PART PLAINTIFF’S
           MOTION TO HOLD JAMES DONDERO IN CIVIL CONTEMPT OF COURT FOR
                            ALLEGED VIOLATION OF TRO2

     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
         This Order addresses the Motion filed at DE # 48 in above-referenced Adversary Proceeding.
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                           07/08/21        Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas    Page 64 of 146
             Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 60 of 142 PageID 64
                                                                                                 EXHIBITS, APPEAL


                                                    U.S. Bankruptcy Court
                                               Northern District of Texas (Dallas)
                                              Adversary Proceeding #: 20-03190-sgj

  Assigned to: Stacey G. Jernigan                                               Date Filed: 12/07/20
  Lead BK Case: 19-34054
  Lead BK Title: Highland Capital Management, L.P.
  Lead BK Chapter: 11
  Demand: 0
   Nature[s] of Suit: 72 Injunctive relief - other


 Plaintiff
 -----------------------
 Highland Capital Management, L.P.                                     represented by Zachery Z. Annable
                                                                                      Hayward PLLC
                                                                                      10501 N. Central Expressway
                                                                                      Suite 106
                                                                                      Dallas, TX 75231
                                                                                      (972) 755-7108
                                                                                      Fax : (972) 755-7108
                                                                                      Email: zannable@haywardfirm.com
                                                                                      LEAD ATTORNEY

                                                                                     Melissa S. Hayward
                                                                                     Hayward PLLC
                                                                                     10501 N. Central Expry, Ste. 106
                                                                                     Dallas, TX 75231
                                                                                     972-755-7104
                                                                                     Fax : 972-755-7104
                                                                                     Email: MHayward@HaywardFirm.com


 V.

 Defendant
 -----------------------
 James D. Dondero                                                      represented by Bryan C. Assink
                                                                                      Bonds Ellis Eppich Schafer Jones LLP
                                                                                      420 Throckmorton St., Suite 1000
                                                                                      Fort Worth, TX 76102
                                                                                      (817) 405-6900
                                                                                      Fax : (817) 405-6902
                                                                                      Email: bryan.assink@bondsellis.com

                                                                                     John Y. Bonds, III
                                                                                     Bonds Ellis Eppich Schafer Jones LLP
                                                                                     420 Thockmorton Street, Suite 1000
                                                                                     Ft. Worth, TX 76102-5304
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    1/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                           07/08/21        Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 65 of 146
             Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page                 817-405-6903 PageID 65
                                                                                           61 of 142
                                                                                     Fax : 817-405 6902
                                                                                     Email: john@bondsellis.com


 Creditor Committee
 -----------------------
 Official Committee of Unsecured Creditors                             represented by Matthew A. Clemente
                                                                                      Sidley Austin LLP
                                                                                      One South Dearborn
                                                                                      Chicago, IL 60603
                                                                                      (312) 853-7539
                                                                                      Email: mclemente@sidley.com
                                                                                      LEAD ATTORNEY

                                                                                     Juliana Hoffman
                                                                                     Sidley Austin LLP
                                                                                     2021 McKinney Avenue, Suite 2000
                                                                                     Dallas, TX 75201
                                                                                     (214) 969-3581
                                                                                     Fax : (214) 981-3400
                                                                                     Email: jhoffman@sidley.com

                                                                                     Paige Holden Montgomery
                                                                                     Sidley Austin LLP
                                                                                     2021 McKinney Avenue, Suite 2000
                                                                                     Dallas, TX 75201
                                                                                     (214) 981-3300
                                                                                     Fax : (214) 981-3400
                                                                                     Email: pmontgomery@sidley.com


    Filing Date                                                        Docket Text

                            1 (15 pgs; 2 docs) Adversary case 20-03190. Complaint by Highland Capital
                          Management, L.P. against James D. Dondero. Fee Amount $350 (Attachments: # 1
   12/07/2020             Adversary Cover Sheet). Nature(s) of suit: 72 (Injunctive relief - other). (Annable, Zachery)

                            Receipt of filing fee for Complaint(20-03190-sgj) [cmp,cmp] ( 350.00). Receipt number
   12/07/2020             28321214, amount $ 350.00 (re: Doc# 1). (U.S. Treasury)

                             2 (9 pgs; 2 docs) Motion for preliminary injunction (Plaintiff Highland Capital
                          Management, L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary
                          Injunction against Mr. James Dondero) filed by Plaintiff Highland Capital Management, L.P.
   12/07/2020             (Attachments: # 1 Exhibit A--Proposed Order) (Annable, Zachery)

                             3 (19 pgs) Brief in support filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital
                          Management, L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary
                          Injunction against Mr. James Dondero)). (Annable, Zachery). Related document(s) 6 Motion
                          for protective order filed by Plaintiff Highland Capital Management, L.P.. Modified on
   12/07/2020             12/8/2020 (Ecker, C.).

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                      2/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S. 07/08/21       Entered
                                                 Bankruptcy Court        07/08/21
                                                                  - Northern District of 13:30:41
                                                                                         Texas       Page 66 of 146
           Case
   12/07/2020   3:21-cv-01590-N      Document    1-1    Filed   07/08/21          Page      62
                      4 (177 pgs; 30 docs) Declaration re: (Declaration of Mr. James P. Seery, of 142  PageID   66
                                                                                                         Jr. in Support of
                   the Debtor's Motion for a Temporary Restraining Order against Mr. James Dondero) filed by
                   Plaintiff Highland Capital Management, L.P. (RE: related document(s)2 Motion for
                   preliminary injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for
                   a Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero)).
                   (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6
                   Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12
                   Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit 17 #
                   18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit
                   23 # 24 Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28 # 29
                   Exhibit 29) (Annable, Zachery). Related document(s) 6 Motion for protective order filed by
                   Plaintiff Highland Capital Management, L.P.. Modified on 12/8/2020 (Ecker, C.).

                             5 (6 pgs) Motion for expedited hearing(related documents 2 Motion for preliminary
                          injunction) (Plaintiff Highland Capital Management, L.P.'s Motion for Expedited Hearing on
                          Its Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
                          against Mr. James Dondero) filed by Plaintiff Highland Capital Management, L.P. (Annable,
                          Zachery). Related document(s) 6 Motion for protective order filed by Plaintiff Highland
   12/07/2020             Capital Management, L.P.. Modified to add linkage on 12/8/2020 (Ecker, C.).

                            6 (9 pgs) Motion for temporary restraining order filed by Plaintiff Highland Capital
   12/07/2020             Management, L.P. (Ecker, C.). Modified on 12/8/2020 (Ecker, C.). (Entered: 12/08/2020)

                             7 (21 pgs) Brief in support filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital
                          Management, L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary
   12/08/2020             Injunction against Mr. James Dondero), 6 Motion for protective order). (Annable, Zachery)

                             8 (3 pgs) Notice of hearing (Notice of Hearing on Plaintiff Highland Capital
                          Management, L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary
                          Injunction against Mr. James Dondero) filed by Plaintiff Highland Capital Management, L.P.
                          (RE: related document(s)6 Motion for protective order filed by Plaintiff Highland Capital
                          Management, L.P.). Hearing to be held on 12/10/2020 at 09:30 AM Dallas Judge Jernigan
   12/08/2020             Ctrm for 6, (Annable, Zachery)

                            9 (2 pgs) Order granting motion for expedited hearing (Related Doc5)(document set for
                          hearing: 6 Motion for protective order) Hearing to be held on 12/10/2020 at 09:30 AM Dallas
                          Judge Jernigan Ctrm for 6, Entered on 12/9/2020. (Ecker, C.). Modified to correct links on
   12/09/2020             12/9/2020 (Ecker, C.).

                             10 (3 pgs) Order granting motion for temporary restraining order against James Dondero
   12/10/2020             (related document # 6) Entered on 12/10/2020. (Rielly, Bill)

                             11 (1 pg) Request for transcript regarding a hearing held on 12/10/2020. The requested
   12/10/2020             turn-around time is hourly. (Edmond, Michael)

   12/10/2020               12 TRO Hearing held on 12/10/2020. (RE: related document(s)1 Adversary case 20-
                          03190. Complaint by Highland Capital Management, L.P. against James D. Dondero.
                          Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff Highland Capital
                          Management, L.P.) (Appearances: j. Dondero and J. Morris for Debtor; M. Lynn and J.
                          Bonds for J. Dondero; M. Clemente for UCC; J. Bain for CLO Issuers; J. Wright for


https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    3/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                              07/08/21       Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 67 of 146
             Case 3:21-cv-01590-N      Document    1-1   Filed   07/08/21          Page      63 of
                     NexPoint entities. Evidentiary hearing. Motion granted. Preliminary injunction142  PageID 67 set
                                                                                                             hearing
                          for 1/4/21. Counsel to upload order.) (Edmond, Michael)

                             13 Hearing held on 12/10/2020., Hearing continued (RE: related document(s)2 Motion for
                          preliminary injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for
                          a Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero), filed
                          by Plaintiff Highland Capital Management, L.P., Preliminary Injunction Hearing to be held
   12/10/2020             on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 2), (Edmond, Michael)

                            14 (1 pg) Court admitted exhibits date of hearing December 10, 2020 (RE: related
                          document(s)1 Adversary case 20-03190. Complaint by Highland Capital Management, L.P.
                          against James D. Dondero. Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff
                          Highland Capital Management, L.P.) (COURT ADMITTED THE Declaration of James P.
                          Seery, Jr. and Exhibit's #1 Through #29 that was attached to his declaration). (Edmond,
   12/10/2020             Michael)

                              15 (6 pgs) Certificate of service re: Documents Served on December 7, 2020 Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)2 Motion for
                          preliminary injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for
                          a Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero)
                          filed by Plaintiff Highland Capital Management, L.P. (Attachments: # 1 Exhibit A--Proposed
                          Order) filed by Plaintiff Highland Capital Management, L.P., 3 Brief in support filed by
                          Plaintiff Highland Capital Management, L.P. (RE: related document(s)2 Motion for
                          preliminary injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for
                          a Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero)).
                          (Annable, Zachery). Related document(s) 6 Motion for protective order filed by Plaintiff
                          Highland Capital Management, L.P.. Modified on 12/8/2020 (Ecker, C.). filed by Plaintiff
                          Highland Capital Management, L.P., 4 Declaration re: (Declaration of Mr. James P. Seery, Jr.
                          in Support of the Debtor's Motion for a Temporary Restraining Order against Mr. James
                          Dondero) filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)2
                          Motion for preliminary injunction (Plaintiff Highland Capital Management, L.P.'s
                          Emergency Motion for a Temporary Restraining Order and Preliminary Injunction against
                          Mr. James Dondero)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 #
                          5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11
                          Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16 #
                          17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21 Exhibit 21 # 22 Exhibit
                          22 # 23 Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28
                          Exhibit 28 # 29 Exhibit 29) (Annable, Zachery). Related document(s) 6 Motion for protective
                          order filed by Plaintiff Highland Capital Management, L.P.. Modified on 12/8/2020 (Ecker,
                          C.). filed by Plaintiff Highland Capital Management, L.P., 5 Motion for expedited
                          hearing(related documents 2 Motion for preliminary injunction) (Plaintiff Highland Capital
                          Management, L.P.'s Motion for Expedited Hearing on Its Emergency Motion for a Temporary
                          Restraining Order and Preliminary Injunction against Mr. James Dondero) filed by Plaintiff
                          Highland Capital Management, L.P. (Annable, Zachery). Related document(s) 6 Motion for
                          protective order filed by Plaintiff Highland Capital Management, L.P.. Modified to add
                          linkage on 12/8/2020 (Ecker, C.). filed by Plaintiff Highland Capital Management, L.P.).
   12/10/2020             (Kass, Albert)

                             16 (3 pgs) Notice of hearing filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)2 Motion for preliminary injunction filed by Plaintiff Highland Capital
                          Management, L.P.). Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm
   12/11/2020             for 2, (Annable, Zachery)

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                        4/29
7/8/2021 Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21      Entered
                                               Bankruptcy Court        07/08/21
                                                                - Northern District of 13:30:41
                                                                                       Texas       Page 68 of 146
           Case
   12/11/2020   3:21-cv-01590-N
                      17 (4 pgs; 2 docs) Summons issued on James D. Dondero Answer DuePageID
                                    Document   1-1    Filed   07/08/21          Page      64 of 142          68
                                                                                                      1/10/2021
                   (Ellison, T.)

                             18 (2 pgs) Scheduling order setting deadlines. Discovery and all exhibits except
                          impeachment documents: 45 days prior to Docket Call, pre-trial order: 7 calendar days prior
                          to Docket Call, proposed findings of fact and conclusions of law: 7 days prior to first
                          scheduled docket call (RE: related document(s)1 Complaint filed by Plaintiff Highland
                          Capital Management, L.P.). Trial Docket Call date set for 5/10/2021 at 01:30 PM at Dallas
   12/11/2020             Judge Jernigan Ctrm. Entered on 12/11/2020 (Ellison, T.)

                             19 (58 pgs) Transcript regarding Hearing Held 12/10/2020 (58 pages) RE: Motion for
                          Preliminary Injunction; Motion for Temporary Restraining Order. THIS TRANSCRIPT
                          WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90
                          DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 03/11/2021.
                          Until that time the transcript may be viewed at the Clerk's Office or a copy may be obtained
                          from the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                          kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
                          document(s) 12 TRO Hearing held on 12/10/2020. (RE: related document(s)1 Adversary case
                          20-03190. Complaint by Highland Capital Management, L.P. against James D. Dondero.
                          Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff Highland Capital
                          Management, L.P.) (Appearances: j. Dondero and J. Morris for Debtor; M. Lynn and J.
                          Bonds for J. Dondero; M. Clemente for UCC; J. Bain for CLO Issuers; J. Wright for
                          NexPoint entities. Evidentiary hearing. Motion granted. Preliminary injunction hearing set
                          for 1/4/21. Counsel to upload order.), 13 Hearing held on 12/10/2020., Hearing continued
                          (RE: related document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital
                          Management, L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary
                          Injunction against Mr. James Dondero), filed by Plaintiff Highland Capital Management,
                          L.P., Preliminary Injunction Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge
                          Jernigan Ctrm for 2),). Transcript to be made available to the public on 03/11/2021. (Rehling,
   12/11/2020             Kathy)

                             20 (16 pgs) Certificate of service re: Documents Served on December 9, 2020 Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)6 Motion for
                          temporary restraining order filed by Plaintiff Highland Capital Management, L.P. (Ecker, C.).
                          Modified on 12/8/2020 (Ecker, C.). filed by Plaintiff Highland Capital Management, L.P., 7
                          Brief in support filed by Plaintiff Highland Capital Management, L.P. (RE: related
                          document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital Management,
                          L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
                          against Mr. James Dondero), 6 Motion for protective order). filed by Plaintiff Highland
                          Capital Management, L.P., 8 Notice of hearing (Notice of Hearing on Plaintiff Highland
                          Capital Management, L.P.'s Emergency Motion for a Temporary Restraining Order and
                          Preliminary Injunction against Mr. James Dondero) filed by Plaintiff Highland Capital
                          Management, L.P. (RE: related document(s)6 Motion for protective order filed by Plaintiff
                          Highland Capital Management, L.P.). Hearing to be held on 12/10/2020 at 09:30 AM Dallas
                          Judge Jernigan Ctrm for 6, filed by Plaintiff Highland Capital Management, L.P.). (Kass,
   12/11/2020             Albert)

   12/11/2020               21 (12 pgs) Certificate of service re: Order Granting Plaintiff Highland Capital
                          Management, L.P.'s Motion for Expedited Hearing on Its Emergency Motion for a Temporary
                          Restraining Order and Preliminary Injunction Against Mr. James Dondero Filed by Claims
                          Agent Kurtzman Carson Consultants LLC (related document(s)9 Order granting motion for
                          expedited hearing (Related Doc5)(document set for hearing: 6 Motion for protective order)

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    5/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                              07/08/21       Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 69 of 146
             Case 3:21-cv-01590-N     Document    1-1    Filed   07/08/21          Page
                     Hearing to be held on 12/10/2020 at 09:30 AM Dallas Judge Jernigan Ctrm 65 of 142  PageID   69
                                                                                                          for 6, Entered on
                          12/9/2020. (Ecker, C.). Modified to correct links on 12/9/2020 (Ecker, C.).). (Kass, Albert)

                             22 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)9 Order
                          granting motion for expedited hearing (Related Doc5)(document set for hearing: 6 Motion
                          for protective order) Hearing to be held on 12/10/2020 at 09:30 AM Dallas Judge Jernigan
                          Ctrm for 6, Entered on 12/9/2020. (Ecker, C.). Modified to correct links on 12/9/2020 (Ecker,
   12/11/2020             C.).) No. of Notices: 1. Notice Date 12/11/2020. (Admin.)

                             23 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)10 Order
                          granting motion for temporary restraining order against James Dondero (related document 6)
   12/12/2020             Entered on 12/10/2020.) No. of Notices: 1. Notice Date 12/12/2020. (Admin.)

                            24 (7 pgs; 2 docs) WITHDRAWN per # 29 Motion for leave (James Dondero's
                          Emergency Motion to Modify Temporary Restraining Order) (related document(s) 10 Order
                          on motion for protective order) filed by Defendant James D. Dondero (Attachments: # 1
   12/16/2020             Proposed Order) (Assink, Bryan) Modified on 12/28/2020 (Ecker, C.).

                             25 (12 pgs) Certificate of service re: Order Granting Debtor's Motion for a Temporary
                          Restraining Order Against James Dondero Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)10 Order granting motion for temporary restraining
   12/16/2020             order against James Dondero (related document 6) Entered on 12/10/2020.). (Kass, Albert)

                             26 (12 pgs) Certificate of service re: Notice of Hearing on Plaintiff Highland Capital
                          Management, L.P.'s Motion for a Preliminary Injunction Against Mr. James Dondero Filed
                          by Claims Agent Kurtzman Carson Consultants LLC (related document(s)16 Notice of
                          hearing filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)2
                          Motion for preliminary injunction filed by Plaintiff Highland Capital Management, L.P.).
                          Hearing to be held on 1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 2, filed by
   12/16/2020             Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                            27 (4 pgs) Summons service executed on James D. Dondero 12/15/2020 (Annable,
   12/17/2020             Zachery)

                             28 (2 pgs) Notice of hearing filed by Defendant James D. Dondero (RE: related
                          document(s)24 Motion for leave (James Dondero's Emergency Motion to Modify Temporary
                          Restraining Order) (related document(s) 10 Order on motion for protective order) filed by
                          Defendant James D. Dondero (Attachments: # 1 Proposed Order)). Hearing to be held on
   12/21/2020             1/4/2021 at 01:30 PM Dallas Judge Jernigan Ctrm for 24, (Assink, Bryan)

                            29 (2 pgs) Withdrawal filed by Defendant James D. Dondero (RE: related document(s)24
                          Motion for leave (James Dondero's Emergency Motion to Modify Temporary Restraining
   12/23/2020             Order) (related document(s) 10 Order on motion for protective order)). (Assink, Bryan)

                            30 (3 pgs) Notice to take deposition of James Dondero filed by Plaintiff Highland Capital
   12/24/2020             Management, L.P.. (Annable, Zachery)

                            31 (3 pgs) Notice to take deposition of Andrew Clubok filed by Plaintiff Highland Capital
   12/24/2020             Management, L.P.. (Annable, Zachery)

   12/28/2020               32 (22 pgs; 3 docs) Motion for protective order(James Dondero's Emergency Motion for
                          Entry of a Protective Order) filed by Defendant James D. Dondero (Attachments: # 1 Ex. A -
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                      6/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                             07/08/21      Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 70 of 146
             Case 3:21-cv-01590-N   Document     1-1   Filed   07/08/21
                     Discovery Requests # 2 Proposed Order) (Assink, Bryan)      Page      66 of 142  PageID 70

                             33 (6 pgs; 2 docs) Motion for expedited hearing(related documents 32 Motion for
                          protective order) (Request for Emergency Hearing) filed by Defendant James D. Dondero
   12/28/2020             (Attachments: # 1 Proposed Order) (Assink, Bryan)

                            34 (6 pgs) Objection to (related document(s): 32 Motion for protective order(James
                          Dondero's Emergency Motion for Entry of a Protective Order) filed by Defendant James D.
   12/28/2020             Dondero) filed by Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)

                            35 (3 pgs) Notice to take deposition of James Dondero filed by Plaintiff Highland Capital
   12/28/2020             Management, L.P.. (Annable, Zachery)

                            36 (3 pgs) Notice to take deposition of Andrew Clubok filed by Plaintiff Highland Capital
   12/28/2020             Management, L.P.. (Annable, Zachery)

                             37 (3 pgs) Amended Notice of hearing filed by Plaintiff Highland Capital Management,
                          L.P. (RE: related document(s)2 Motion for preliminary injunction filed by Plaintiff Highland
                          Capital Management, L.P.). Hearing to be held on 1/8/2021 at 09:30 AM Dallas Judge
   12/29/2020             Jernigan Ctrm for 2, (Annable, Zachery)

                             38 (3 pgs) Order resolving James Dondero's emergency motion for a protective order and
                          resetting hearing on preliminary injunction (RE: related document(s)32 Motion for protective
                          Order and 2 Motion for preliminary injunction filed by Plaintiff Highland Capital
                          Management, L.P.). Hearing to be held on 1/8/2021 at 09:30 AM Dallas Judge Jernigan Ctrm
   12/29/2020             for 2, Entered on 12/29/2020 (Okafor, M.)

                             39 (16 pgs) Certificate of service re: 1) Notice of Deposition; and 2) Notice of Deposition
                          Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)30 Notice to
                          take deposition of James Dondero filed by Plaintiff Highland Capital Management, L.P.. filed
                          by Plaintiff Highland Capital Management, L.P., 31 Notice to take deposition of Andrew
                          Clubok filed by Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland
   12/30/2020             Capital Management, L.P.). (Kass, Albert)

                              40 (16 pgs) Certificate of service re: 1) Debtor's Objection to James Dondero's
                          Emergency Motion for a Protective Order; 2) Amended Notice of Deposition; and 3)
                          Amended Notice of Deposition Filed by Claims Agent Kurtzman Carson Consultants LLC
                          (related document(s)34 Objection to (related document(s): 32 Motion for protective
                          order(James Dondero's Emergency Motion for Entry of a Protective Order) filed by
                          Defendant James D. Dondero) filed by Plaintiff Highland Capital Management, L.P.. filed by
                          Plaintiff Highland Capital Management, L.P., 35 Notice to take deposition of James Dondero
                          filed by Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland Capital
                          Management, L.P., 36 Notice to take deposition of Andrew Clubok filed by Plaintiff
                          Highland Capital Management, L.P.. filed by Plaintiff Highland Capital Management, L.P.).
   12/30/2020             (Kass, Albert)

   12/31/2020                41 (5 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)38 Order
                          resolving James Dondero's emergency motion for a protective order and resetting hearing on
                          preliminary injunction (RE: related document(s)32 Motion for protective Order and 2 Motion
                          for preliminary injunction filed by Plaintiff Highland Capital Management, L.P.). Hearing to
                          be held on 1/8/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 2, Entered on 12/29/2020
                          (Okafor, M.)) No. of Notices: 1. Notice Date 12/31/2020. (Admin.)
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                     7/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S.   07/08/21       Entered
                                                   Bankruptcy Court        07/08/21
                                                                    - Northern District of 13:30:41
                                                                                           Texas    Page 71 of 146
           Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 67 of 142 PageID 71
                      42 (12 pgs) Certificate of service re: 1) Amended Notice of Hearing on Plaintiff Highland
                   Capital Management, L.P.'s Motion for a Preliminary Injunction Against Mr. James
                   Dondero; and 2) Order Resolving James Dondero's Emergency Motion for a Protective
                   Order Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)37
                   Amended Notice of hearing filed by Plaintiff Highland Capital Management, L.P. (RE:
                   related document(s)2 Motion for preliminary injunction filed by Plaintiff Highland Capital
                   Management, L.P.). Hearing to be held on 1/8/2021 at 09:30 AM Dallas Judge Jernigan Ctrm
                   for 2, filed by Plaintiff Highland Capital Management, L.P., 38 Order resolving James
                   Dondero's emergency motion for a protective order and resetting hearing on preliminary
                   injunction (RE: related document(s)32 Motion for protective Order and 2 Motion for
                   preliminary injunction filed by Plaintiff Highland Capital Management, L.P.). Hearing to be
                   held on 1/8/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 2, Entered on 12/29/2020
   01/04/2021      (Okafor, M.)). (Kass, Albert)

                            43 (2 pgs) Notice to take deposition of Andrew Clubok filed by Plaintiff Highland Capital
   01/05/2021             Management, L.P.. (Annable, Zachery)

                            44 (8 pgs) Notice (Highland Capital Management, L.P.'s Notice of Subpoena to James D.
   01/06/2021             Dondero) filed by Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)

                             45 (258 pgs; 22 docs) Witness and Exhibit List (Debtor's Witness and Exhibit List with
                          Respect to Evidentiary Hearing to Be Held on January 8, 2021) filed by Plaintiff Highland
                          Capital Management, L.P. (RE: related document(s)2 Motion for preliminary injunction
                          (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for a Temporary
                          Restraining Order and Preliminary Injunction against Mr. James Dondero)). (Attachments: #
                          1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit
                          G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M #
                          14 Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S #
   01/06/2021             20 Exhibit T # 21 Exhibit U) (Annable, Zachery)

                             46 (270 pgs; 26 docs) Amended Witness and Exhibit List (Debtor's Amended Witness and
                          Exhibit List with Respect to Evidentiary Hearing to Be Held on January 8, 2021) filed by
                          Plaintiff Highland Capital Management, L.P. (RE: related document(s)45 List
                          (witness/exhibit/generic)). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                          Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J
                          # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O # 16 Exhibit P #
                          17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20 Exhibit T # 21 Exhibit U # 22 Exhibit V #
   01/07/2021             23 Exhibit W # 24 Exhibit X # 25 Exhibit Y) (Annable, Zachery)

                             47 (3 pgs) Witness and Exhibit List filed by Defendant James D. Dondero (RE: related
                          document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital Management,
                          L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
   01/07/2021             against Mr. James Dondero)). (Assink, Bryan)

                             48 (9 pgs; 2 docs) Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO) filed
                          by Plaintiff Highland Capital Management, L.P. (Attachments: # 1 Exhibit A--Proposed
   01/07/2021             Order) (Annable, Zachery)

   01/07/2021                49 (14 pgs) Brief in support filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)48 Motion for contempt against James Dondero regarding Violation of
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   8/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                             07/08/21      Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 72 of 146
             Case 3:21-cv-01590-N    Document    1-1   Filed   07/08/21          Page      68 of
                     the Temporary Restraining Order (Plaintiff's Motion for an Order Requiring  142  PageID 72
                                                                                                        Mr. James
                          Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the
                          TRO)). (Annable, Zachery)

                             50 (108 pgs; 15 docs) Declaration re: (Declaration of John A. Morris in Support of the
                          Debtor's Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should
                          Not Be Held in Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital
                          Management, L.P. (RE: related document(s)48 Motion for contempt against James Dondero
                          regarding Violation of the Temporary Restraining Order (Plaintiff's Motion for an Order
                          Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt
                          for Violating the TRO)). (Attachments: # 1 Exhibit G # 2 Exhibit K # 3 Exhibit L # 4 Exhibit
                          M # 5 Exhibit N # 6 Exhibit P # 7 Exhibit Q # 8 Exhibit R # 9 Exhibit S # 10 Exhibit U # 11
   01/07/2021             Exhibit W # 12 Exhibit X # 13 Exhibit Y # 14 Exhibit Z) (Annable, Zachery)

                              51 (6 pgs) Motion for expedited hearing(related documents 48 Motion for Contempt)
   01/07/2021             filed by Plaintiff Highland Capital Management, L.P. (Annable, Zachery)

                             52 (7 pgs) Response opposed to (related document(s): 2 Motion for preliminary
                          injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for a
                          Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero) filed
                          by Plaintiff Highland Capital Management, L.P.) filed by Defendant James D. Dondero.
   01/07/2021             (Assink, Bryan)

                             53 (1 pg) Request for transcript regarding a hearing held on 1/8/2021. The requested turn-
   01/08/2021             around time is hourly. (Edmond, Michael)

                             54 (1 pg) Court admitted exhibits date of hearing January 8, 2021 (RE: related
                          document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital Management,
                          L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
                          against Mr. James Dondero) filed by Plaintiff Highland Capital Management, L.P. (COURT
                          ADMITTED PLAINTIFF/DEBTOR'S EXHIBIT'S #A THROUGH #Y By Mr. John Morris)
   01/08/2021             (Edmond, Michael)

                             55 (20 pgs) Certificate of service re: 1) Second Amended Notice of Deposition of Andrew
                          Clubok; 2) Instructions for any counsel and parties who wish to participate in the Hearing;
                          and 3) WebEx Meeting Invitation to participate electronically in the hearing on Friday
                          January 8, 2021 at 9:30 a.m. Central Time before the Honorable Stacey G. Jernigan Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)43 Notice to take
                          deposition of Andrew Clubok filed by Plaintiff Highland Capital Management, L.P.. filed by
   01/08/2021             Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                             66 Hearing held on 1/8/2021. (RE: related document(s)2 Motion for preliminary
                          injunction (Plaintiff Highland Capital Management, L.P.'s Emergency Motion for a
                          Temporary Restraining Order and Preliminary Injunction against Mr. James Dondero) filed
                          by Plaintiff Highland Capital Management, L.P., (Appearances: J. Morris and J. Pomeranz
                          for Debtor; M. Lynn and J. Bonds for J. Dondero; M. Clemente for UCC; F. Smith for certain
                          employees; D. Rukavina for certain non-Debtor Highland advisors and funds. Evidentiary
                          hearing. Motion granted, with FOFs and COLs announced orally. Counsel to upload order
   01/08/2021             consistent with courts ruling.) (Edmond, Michael) (Entered: 01/15/2021)

   01/08/2021               69 DUPLICATE ENTRY OF #54. Court admitted exhibits date of hearing January 8, 2021
                          (RE: related document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                  9/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 73 of 146
             Case 3:21-cv-01590-N   Document    1-1    Filed   07/08/21          Page
                     Management, L.P.'s Emergency Motion for a Temporary Restraining Order 69 of 142  PageID  73
                                                                                                        and Preliminary
                          Injunction against Mr. James Dondero), filed by Plaintiff Highland Capital Management,
                          L.P., (COURT ADMITTED PLAINTIFF EXHIBIT'S #A THROUGHT #Y BY COUNSEL
                          JOHN A. MORRIS) (Edmond, Michael) Modified on 1/22/2021 (Ward, J). (Entered:
                          01/20/2021)

                             56 (205 pgs) Transcript regarding Hearing Held 01/08/2021 (205 pages) RE: Preliminary
                          Injunction Hearing (#2). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                          AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                          TRANSCRIPT RELEASE DATE IS 04/12/2021. Until that time the transcript may be
                          viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                          Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone
                          number 972-786-3063. (RE: related document(s) 13 Hearing held on 12/10/2020., Hearing
                          continued (RE: related document(s)2 Motion for preliminary injunction (Plaintiff Highland
                          Capital Management, L.P.'s Emergency Motion for a Temporary Restraining Order and
                          Preliminary Injunction against Mr. James Dondero), filed by Plaintiff Highland Capital
                          Management, L.P., Preliminary Injunction Hearing to be held on 1/4/2021 at 01:30 PM
                          Dallas Judge Jernigan Ctrm for 2),). Transcript to be made available to the public on
   01/11/2021             04/12/2021. (Rehling, Kathy)

   01/11/2021                 57 (10 pgs) Answer to complaint filed by James D. Dondero. (Assink, Bryan)

                             58 (12 pgs) Certificate of service re: 1) Highland Capital Management, L.P's Notice of
                          Subpoena to James D. Dondero; and 2) Debtor's Witness and Exhibit List with Respect to
                          Evidentiary Hearing to be Held on January 8, 2021 Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)44 Notice (Highland Capital Management, L.P.'s
                          Notice of Subpoena to James D. Dondero) filed by Plaintiff Highland Capital Management,
                          L.P.. filed by Plaintiff Highland Capital Management, L.P., 45 Witness and Exhibit List
                          (Debtor's Witness and Exhibit List with Respect to Evidentiary Hearing to Be Held on
                          January 8, 2021) filed by Plaintiff Highland Capital Management, L.P. (RE: related
                          document(s)2 Motion for preliminary injunction (Plaintiff Highland Capital Management,
                          L.P.'s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction
                          against Mr. James Dondero)). (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4
                          Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J
                          # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14 Exhibit N # 15 Exhibit O # 16 Exhibit P #
                          17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20 Exhibit T # 21 Exhibit U) filed by Plaintiff
   01/12/2021             Highland Capital Management, L.P.). (Kass, Albert)

                             59 (5 pgs) Order granting motion for preliminary injunction against James Dondero
   01/12/2021             (related document # 2) Entered on 1/12/2021. (Ecker, C.)

                            60 (9 pgs; 2 docs) Notice of appeal . Fee Amount $298 filed by Defendant James D.
                          Dondero (RE: related document(s)59 Order on motion for preliminary injunction). Appellant
   01/12/2021             Designation due by 01/26/2021. (Attachments: # 1 Preliminary Injunction)(Assink, Bryan)

                            Receipt of filing fee for Notice of appeal(20-03190-sgj) [appeal,ntcapl] ( 298.00). Receipt
   01/12/2021             number 28409400, amount $ 298.00 (re: Doc# 60). (U.S. Treasury)

   01/12/2021               61 (8 pgs) Certificate of service re: Documents Served on January 7, 2021 Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)46 Amended Witness
                          and Exhibit List (Debtor's Amended Witness and Exhibit List with Respect to Evidentiary
                          Hearing to Be Held on January 8, 2021) filed by Plaintiff Highland Capital Management,

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                      10/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                             07/08/21        Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 74 of 146
             Case 3:21-cv-01590-N      Document   1-1    Filed   07/08/21          Page      70 of
                     L.P. (RE: related document(s)45 List (witness/exhibit/generic)). (Attachments:142  PageID
                                                                                                            # 174
                                                                                                                Exhibit A
                          # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G # 8
                          Exhibit H # 9 Exhibit I # 10 Exhibit J # 11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14
                          Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q # 18 Exhibit R # 19 Exhibit S # 20
                          Exhibit T # 21 Exhibit U # 22 Exhibit V # 23 Exhibit W # 24 Exhibit X # 25 Exhibit Y) filed
                          by Plaintiff Highland Capital Management, L.P., 48 Motion for contempt against James
                          Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion for an
                          Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil
                          Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.
                          (Attachments: # 1 Exhibit A--Proposed Order) filed by Plaintiff Highland Capital
                          Management, L.P., 49 Brief in support filed by Plaintiff Highland Capital Management, L.P.
                          (RE: related document(s)48 Motion for contempt against James Dondero regarding Violation
                          of the Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James
                          Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the
                          TRO)). filed by Plaintiff Highland Capital Management, L.P., 50 Declaration re: (Declaration
                          of John A. Morris in Support of the Debtor's Motion for an Order Requiring Mr. James
                          Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the
                          TRO) filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)48
                          Motion for contempt against James Dondero regarding Violation of the Temporary
                          Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show
                          Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO)). (Attachments:
                          # 1 Exhibit G # 2 Exhibit K # 3 Exhibit L # 4 Exhibit M # 5 Exhibit N # 6 Exhibit P # 7
                          Exhibit Q # 8 Exhibit R # 9 Exhibit S # 10 Exhibit U # 11 Exhibit W # 12 Exhibit X # 13
                          Exhibit Y # 14 Exhibit Z) filed by Plaintiff Highland Capital Management, L.P., 51 Motion
                          for expedited hearing(related documents 48 Motion for Contempt) filed by Plaintiff Highland
                          Capital Management, L.P. filed by Plaintiff Highland Capital Management, L.P.). (Kass,
                          Albert)

                             62 (1 pg) Clerk's correspondence requesting File a separate motion for leave from
                          attorney for appellant. (RE: related document(s)60 Notice of appeal . Fee Amount $298 filed
                          by Defendant James D. Dondero (RE: related document(s)59 Order on motion for
                          preliminary injunction). Appellant Designation due by 01/26/2021. (Attachments: # 1
   01/13/2021             Preliminary Injunction)) Responses due by 1/15/2021. (Blanco, J.)

                             63 (9 pgs; 2 docs) Amended notice of appeal filed by Defendant James D. Dondero (RE:
                          related document(s)60 Notice of appeal). (Attachments: # 1 Ex. 1 - Preliminary Injunction)
   01/13/2021             (Assink, Bryan)

                             64 (11 pgs) Motion for leave to appeal (related document(s): 59 Order on motion for
                          preliminary injunction, 60 Notice of appeal filed by Defendant James D. Dondero) filed by
   01/13/2021             Defendant James D. Dondero (Assink, Bryan)

                             65 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)59 Order
                          granting motion for preliminary injunction against James Dondero (related document 2)
   01/14/2021             Entered on 1/12/2021. (Ecker, C.)) No. of Notices: 1. Notice Date 01/14/2021. (Admin.)

                             67 (11 pgs) Certificate of service re: Order Granting Debtor's Motion for a Preliminary
                          Injunction Against James Dondero Filed by Claims Agent Kurtzman Carson Consultants
                          LLC (related document(s)59 Order granting motion for preliminary injunction against James
   01/15/2021             Dondero (related document 2) Entered on 1/12/2021. (Ecker, C.)). (Kass, Albert)

   01/20/2021                71 (35 pgs) Notice of docketing notice of appeal. Civil Action Number: 3:21-CV-00132-
                          E. (RE: related document(s)60 Notice of appeal (RE: related document(s)59 Order on motion
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    11/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.07/08/21       Entered
                                                   Bankruptcy Court        07/08/21
                                                                    - Northern District of 13:30:41
                                                                                           Texas       Page 75 of 146
             Case 3:21-cv-01590-N      Document    1-1    Filed   07/08/21          Page      71
                     for preliminary injunction). Appellant Designation due by 01/26/2021. , 63  of 142  PageID 75 notice
                                                                                                           Amended
                          of appeal filed by Defendant James D. Dondero ) (Blanco, J.)

                            73 (12 pgs) Notice of transmittal: Motion for leave to appeal filed 1/13/2021 3:21-CV-
                          00132-E (RE: related document(s)64 Motion for leave to appeal (related document(s): 59
                          Order on motion for preliminary injunction, 60 Notice of appeal filed by Defendant James D.
   01/20/2021             Dondero) filed by Defendant James D. Dondero). (Blanco, J.)

                             74 (3 pgs) Notice of hearing filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)48 Motion for Contempt filed by Plaintiff Highland Capital Management,
                          L.P.). Hearing to be held on 2/5/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48,
   01/27/2021             (Annable, Zachery)

                            75 (10 pgs; 2 docs) Emergency Motion to continue hearing on (related documents 48
                          Motion for Contempt, 49 Brief) filed by Defendant James D. Dondero (Attachments: # 1
   01/27/2021             Proposed Order) (Assink, Bryan)

                             76 (4 pgs) Appellant designation of contents for inclusion in record on appeal and
                          statement of issues on appeal. filed by Defendant James D. Dondero (RE: related
                          document(s)63 Amended notice of appeal, 71 Notice of docketing notice of appeal/record).
   01/27/2021             Appellee designation due by 02/10/2021. (Assink, Bryan)

                            77 (5 pgs) Objection to (related document(s): 75 Emergency Motion to continue hearing
                          on (related documents 48 Motion for Contempt, 49 Brief) filed by Defendant James D.
   01/29/2021             Dondero) filed by Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)

                            78 (3 pgs) Notice to take deposition of Scott Ellington filed by Plaintiff Highland Capital
   01/29/2021             Management, L.P.. (Annable, Zachery)

                            79 (3 pgs) Notice to take deposition of Isaac Leventon filed by Plaintiff Highland Capital
   01/29/2021             Management, L.P.. (Annable, Zachery)

                             80 (1072 pgs; 38 docs) Witness and Exhibit List filed by Plaintiff Highland Capital
                          Management, L.P. (RE: related document(s)48 Motion for contempt against James Dondero
                          regarding Violation of the Temporary Restraining Order (Plaintiff's Motion for an Order
                          Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt
                          for Violating the TRO)). (Attachments: # 1 List of 20 Largest Creditors 1 # 2 Exhibit 2 # 3
                          Exhibit 3 # 4 Exhibit 4 # 5 List of 20 Largest Creditors 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8
                          Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13 Exhibit 13 # 14
                          List of 20 Largest Creditors 14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit
                          18 # 19 Exhibit 19 # 20 Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24
                          Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28 # 29 Exhibit 29 #
                          30 Exhibit 30 # 31 Exhibit 31 # 32 Exhibit 32 # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit
   02/01/2021             35 # 36 Exhibit 36 # 37 Exhibit 37) (Annable, Zachery)

                             81 (11 pgs) Certificate of service re: Notice of Hearing Filed by Claims Agent Kurtzman
                          Carson Consultants LLC (related document(s)74 Notice of hearing filed by Plaintiff
                          Highland Capital Management, L.P. (RE: related document(s)48 Motion for Contempt filed
                          by Plaintiff Highland Capital Management, L.P.). Hearing to be held on 2/5/2021 at 09:30
                          AM Dallas Judge Jernigan Ctrm for 48, filed by Plaintiff Highland Capital Management,
   02/01/2021             L.P.). (Kass, Albert)

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    12/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S. 07/08/21      Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 76 of 146
           Case
   02/02/2021   3:21-cv-01590-N
                      82 (3 pgs) Notice of Appearance and Request for Notice by Melissa S.PageID
                                     Document   1-1    Filed   07/08/21          Page      72 of 142         76filed by
                                                                                                       Hayward
                   Plaintiff Highland Capital Management, L.P.. (Hayward, Melissa)

                             83 (121 pgs; 9 docs) Witness and Exhibit List filed by Defendant James D. Dondero (RE:
                          related document(s)48 Motion for contempt against James Dondero regarding Violation of
                          the Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James
                          Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the
                          TRO)). (Attachments: # 1 Dondero Ex. 1 # 2 Dondero Ex. 2 # 3 Dondero Ex. 3 # 4 Dondero
                          Ex. 4 # 5 Dondero Ex. 5 # 6 Dondero Ex. 6 # 7 Dondero Ex. 7 # 8 Dondero Ex. 8) (Assink,
   02/02/2021             Bryan)

                             84 (126 pgs; 11 docs) Amended Witness and Exhibit List filed by Defendant James D.
                          Dondero (RE: related document(s)83 List (witness/exhibit/generic)). (Attachments: # 1
                          Dondero Ex. 1 # 2 Dondero Ex. 2 # 3 Dondero Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 #
                          6 Dondero Ex. 6 # 7 Dondero Ex. 7 # 8 Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex.
   02/02/2021             10) (Assink, Bryan)

                            85 (124 pgs; 11 docs) Amended Witness and Exhibit List filed by Defendant James D.
                          Dondero (RE: related document(s)83 List (witness/exhibit/generic), 84 List
                          (witness/exhibit/generic)). (Attachments: # 1 Dondero Ex. 1 # 2 Dondero Ex. 2 # 3 Dondero
                          Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 # 6 Dondero Ex. 6 # 7 Dondero Ex. 7 # 8
   02/02/2021             Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex. 10) (Assink, Bryan)

                             86 (17 pgs) Certificate of service re: 1) Plaintiffs Objection to James Donderos
                          Emergency Motion for Continuance of Hearing; 2) Notice of Deposition of Scott Ellington;
                          and 3) Notice of Deposition of Isaac Leventon Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)77 Objection to (related document(s): 75 Emergency
                          Motion to continue hearing on (related documents 48 Motion for Contempt, 49 Brief) filed
                          by Defendant James D. Dondero) filed by Plaintiff Highland Capital Management, L.P.. filed
                          by Plaintiff Highland Capital Management, L.P., 78 Notice to take deposition of Scott
                          Ellington filed by Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland
                          Capital Management, L.P., 79 Notice to take deposition of Isaac Leventon filed by Plaintiff
                          Highland Capital Management, L.P.. filed by Plaintiff Highland Capital Management, L.P.).
   02/03/2021             (Kass, Albert)

                             87 (5 pgs) Certificate of service re: Debtor's Witness and Exhibit List with Respect to
                          Evidentiary Hearing to be Held on February 5, 2021 Filed by Claims Agent Kurtzman
                          Carson Consultants LLC (related document(s)80 Witness and Exhibit List filed by Plaintiff
                          Highland Capital Management, L.P. (RE: related document(s)48 Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO)). (Attachments: # 1 List of 20 Largest Creditors 1 # 2
                          Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 List of 20 Largest Creditors 5 # 6 Exhibit 6 # 7
                          Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12 # 13
                          Exhibit 13 # 14 List of 20 Largest Creditors 14 # 15 Exhibit 15 # 16 Exhibit 16 # 17 Exhibit
                          17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23
                          Exhibit 23 # 24 Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28 #
                          29 Exhibit 29 # 30 Exhibit 30 # 31 Exhibit 31 # 32 Exhibit 32 # 33 Exhibit 33 # 34 Exhibit
                          34 # 35 Exhibit 35 # 36 Exhibit 36 # 37 Exhibit 37) filed by Plaintiff Highland Capital
   02/04/2021             Management, L.P.). (Kass, Albert)

   02/05/2021                88 (3 pgs) Amended Notice of hearing filed by Plaintiff Highland Capital Management,
                          L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff Highland Capital
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                  13/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                             07/08/21       Entered
                                                 Bankruptcy Court        07/08/21
                                                                  - Northern District of 13:30:41
                                                                                         Texas       Page 77 of 146
             Case 3:21-cv-01590-N
                     Management, L.P.). Hearing to be held on 2/17/2021 at 09:30 AM DallasPageID
                                    Document     1-1    Filed   07/08/21          Page      73 of 142          77
                                                                                                       Judge Jernigan
                          Ctrm for 48, (Annable, Zachery)

                            89 (3 pgs) Notice to take deposition of Isaac Leventon filed by Plaintiff Highland Capital
   02/08/2021             Management, L.P.. (Annable, Zachery)

                            90 (3 pgs) Notice to take deposition of Scott Ellington filed by Plaintiff Highland Capital
   02/08/2021             Management, L.P.. (Annable, Zachery)

                            91 (3 pgs) Notice to take deposition of Isaac Leventon filed by Plaintiff Highland Capital
   02/08/2021             Management, L.P.. (Annable, Zachery)

                            92 (3 pgs) Notice to take deposition of Scott Ellington filed by Plaintiff Highland Capital
   02/08/2021             Management, L.P.. (Annable, Zachery)

                             93 (13 pgs) Certificate of service re: 1) Amended Notice of Hearing on Plaintiffs Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO Filed by Claims Agent Kurtzman Carson Consultants
                          LLC (related document(s)88 Amended Notice of hearing filed by Plaintiff Highland Capital
                          Management, L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff
                          Highland Capital Management, L.P.). Hearing to be held on 2/17/2021 at 09:30 AM Dallas
                          Judge Jernigan Ctrm for 48, filed by Plaintiff Highland Capital Management, L.P.). (Kass,
   02/09/2021             Albert)

                             94 (5 pgs) Appellee designation of contents for inclusion in record of appeal filed by
                          Plaintiff Highland Capital Management, L.P. (RE: related document(s)63 Amended notice of
   02/10/2021             appeal, 71 Notice of docketing notice of appeal/record). (Annable, Zachery)

                            95 (5 pgs; 2 docs) Motion to continue hearing on (related documents 48 Motion for
                          Contempt, 49 Brief) filed by Defendant James D. Dondero (Attachments: # 1 Proposed
   02/10/2021             Order) (Assink, Bryan)

                              96 (17 pgs) Certificate of service re: Documents Served on February 8, 2021 Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)89 Notice to take
                          deposition of Isaac Leventon filed by Plaintiff Highland Capital Management, L.P.. filed by
                          Plaintiff Highland Capital Management, L.P., 90 Notice to take deposition of Scott Ellington
                          filed by Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland Capital
                          Management, L.P., 91 Notice to take deposition of Isaac Leventon filed by Plaintiff Highland
                          Capital Management, L.P.. filed by Plaintiff Highland Capital Management, L.P., 92 Notice
                          to take deposition of Scott Ellington filed by Plaintiff Highland Capital Management, L.P..
   02/10/2021             filed by Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                             97 (2 pgs) Order granting motion to continue hearing on (related document # 95) (related
                          documents Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO))
                          Hearing to be held on 2/19/2021 at 10:00 AM Dallas Judge Jernigan Ctrm for 48, Entered on
   02/11/2021             2/11/2021. (Ecker, C.)

                            98 (3 pgs) Notice to take deposition of Isaac Leventon filed by Plaintiff Highland Capital
   02/11/2021             Management, L.P.. (Annable, Zachery)

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    14/29
7/8/2021 Case 20-03190-sgj Doc 214 Filed U.S.
                                          07/08/21       Entered
                                              Bankruptcy Court        07/08/21
                                                               - Northern District of 13:30:41
                                                                                      Texas       Page 78 of 146
           Case
   02/11/2021   3:21-cv-01590-N    Document   1-1    Filed   07/08/21          Page
                     111 (5 pgs) Memorandum opinion and Order denying appellant's motion 74 of 142  PageID  78 to
                                                                                                      for leave
                   appeal. 3:21-CV-00132-E (RE: related document(s)64 Motion for leave to appeal filed by
                   Defendant James D. Dondero). Entered on 2/11/2021 (Blanco, J.) (Entered: 02/22/2021)

                             99 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)97 Order
                          granting motion to continue hearing on (related document 95) (related documents Motion for
                          contempt against James Dondero regarding Violation of the Temporary Restraining Order
                          (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show Cause Why He
                          Should Not Be Held in Civil Contempt for Violating the TRO)) Hearing to be held on
                          2/19/2021 at 10:00 AM Dallas Judge Jernigan Ctrm for 48, Entered on 2/11/2021. (Ecker,
   02/13/2021             C.)) No. of Notices: 1. Notice Date 02/13/2021. (Admin.)

                             100 (5 pgs) Certificate of service re: Appellee's Supplemental Designation of Record on
                          Appeal Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)94
                          Appellee designation of contents for inclusion in record of appeal filed by Plaintiff Highland
                          Capital Management, L.P. (RE: related document(s)63 Amended notice of appeal, 71 Notice
                          of docketing notice of appeal/record). filed by Plaintiff Highland Capital Management, L.P.).
   02/16/2021             (Kass, Albert)

                             101 (142 pgs; 21 docs) Amended Witness and Exhibit List filed by Plaintiff Highland
                          Capital Management, L.P. (RE: related document(s)80 List (witness/exhibit/generic)).
                          (Attachments: # 1 Exhibit 40 # 2 Exhibit 41 # 3 Exhibit 42 # 4 Exhibit 43 # 5 Exhibit 44 # 6
                          Exhibit 45 # 7 Exhibit 46 # 8 Exhibit 47 # 9 Exhibit 48 # 10 Exhibit 49 # 11 Exhibit 50 # 12
                          Exhibit 51 # 13 Exhibit 52 # 14 Exhibit 53 # 15 Exhibit 54 # 16 Exhibit 55 # 17 Exhibit 56 #
   02/17/2021             18 Exhibit 57 # 19 Exhibit 58 # 20 Exhibit 59) (Annable, Zachery)

                              102 (3 pgs) Motion to continue hearing on (related documents 48 Motion for Contempt)
   02/17/2021             filed by Plaintiff Highland Capital Management, L.P. (Annable, Zachery)

                             103 (21 pgs) Certificate of service re: 1) Third Amended Notice of Deposition to Isaac
                          Leventon; 2) WebEx Meeting Invitation to participate electronically in the hearing on
                          February 19, 2021 at 10:00 a.m. Central Time before the Honorable Stacey G. Jernigan; and
                          3) Instructions for any counsel and parties who wish to participate in the Hearing Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)98 Notice to take
                          deposition of Isaac Leventon filed by Plaintiff Highland Capital Management, L.P.. filed by
   02/17/2021             Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                             104 (2 pgs) Order granting motion to continue hearing on (related document # 102)
                          (related documents Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO))
                          Hearing to be held on 2/23/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48, Entered on
   02/18/2021             2/18/2021. (Okafor, M.)

   02/19/2021                105 (6 pgs) Certificate of service re: 1) Debtor's Supplemental Witness and Exhibit List
                          with Respect to Evidentiary Hearing to be Held on February 23, 2021; and 2) Motion to
                          Continue Contempt Hearing Filed by Claims Agent Kurtzman Carson Consultants LLC
                          (related document(s)101 Amended Witness and Exhibit List filed by Plaintiff Highland
                          Capital Management, L.P. (RE: related document(s)80 List (witness/exhibit/generic)).
                          (Attachments: # 1 Exhibit 40 # 2 Exhibit 41 # 3 Exhibit 42 # 4 Exhibit 43 # 5 Exhibit 44 # 6
                          Exhibit 45 # 7 Exhibit 46 # 8 Exhibit 47 # 9 Exhibit 48 # 10 Exhibit 49 # 11 Exhibit 50 # 12
                          Exhibit 51 # 13 Exhibit 52 # 14 Exhibit 53 # 15 Exhibit 54 # 16 Exhibit 55 # 17 Exhibit 56 #

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                  15/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                              07/08/21       Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 79 of 146
             Case 3:21-cv-01590-N
                     18 Exhibit 57 # 19 Exhibit 58 # 20 Exhibit 59) filed by Plaintiff HighlandPageID
                                      Document    1-1    Filed   07/08/21          Page      75 of 142  Capital 79
                          Management, L.P., 102 Motion to continue hearing on (related documents 48 Motion for
                          Contempt) filed by Plaintiff Highland Capital Management, L.P. filed by Plaintiff Highland
                          Capital Management, L.P.). (Kass, Albert)

                             106 (301 pgs; 21 docs) Amended Witness and Exhibit List filed by Defendant James D.
                          Dondero (RE: related document(s)85 List (witness/exhibit/generic)). (Attachments: # 1
                          Dondero Ex. 1 # 2 Dondero Ex. 2 # 3 Dondero Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 #
                          6 Dondero Ex. 6 # 7 Dondero Ex. 7 # 8 Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex.
                          10 # 11 Dondero Ex. 11 # 12 Dondero Ex. 12 # 13 Dondero Ex. 13 # 14 Dondero Ex. 14 # 15
                          Dondero Ex. 15 # 16 Dondero Ex. 16 # 17 Dondero Ex. 17 # 18 Dondero Ex. 18 # 19
   02/20/2021             Dondero Ex. 19 # 20 Dondero Ex. 20) (Assink, Bryan)

                            107 (15 pgs; 2 docs) Motion to strike (related document(s): 48 Motion for contempt
                          against James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's
                          Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be
                          Held in Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital
                          Management, L.P., 49 Brief filed by Plaintiff Highland Capital Management, L.P.) (James
                          Dondero's Emergency Motion in Limine and to Exclude Evidence and Argument) filed by
   02/20/2021             Defendant James D. Dondero (Attachments: # 1 Proposed Order) (Assink, Bryan)

                            108 (6 pgs; 2 docs) Motion for expedited hearing(related documents 107 Motion to strike
                          document) filed by Defendant James D. Dondero (Attachments: # 1 Proposed Order)
   02/20/2021             (Assink, Bryan)

                             109 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)104
                          Order granting motion to continue hearing on (related document 102) (related documents
                          Motion for contempt against James Dondero regarding Violation of the Temporary
                          Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show
                          Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO)) Hearing to be
                          held on 2/23/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48, Entered on 2/18/2021.
   02/20/2021             (Okafor, M.)) No. of Notices: 1. Notice Date 02/20/2021. (Admin.)

                             110 (27 pgs) Objection to (related document(s): 48 Motion for contempt against James
                          Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion for an
                          Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in Civil
                          Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.)
                          (James Dondero's Objection and Response to Plaintiff's Motion for an Order Requiring Mr.
                          James Dondero to Show Cause and Brief in Support) filed by Defendant James D. Dondero.
   02/21/2021             (Assink, Bryan)

                             112 (1 pg) Request for transcript regarding a hearing held on 2/23/2021. The requested
   02/23/2021             turn-around time is hourly. (Edmond, Michael)

   02/23/2021                113 (17 pgs) Certificate of service re: 1) Order Granting Motion to Continue Contempt
                          Hearing; 2) Instructions for any counsel and parties who wish to participate in the Hearing;
                          and 3) WebEx Meeting Invitation to participate electronically in the hearing on February 23,
                          2021 at 9:30 a.m. Central Time before the Honorable Stacey G. Jernigan Filed by Claims
                          Agent Kurtzman Carson Consultants LLC (related document(s)104 Order granting motion to
                          continue hearing on (related document 102) (related documents Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   16/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.07/08/21      Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 80 of 146
             Case 3:21-cv-01590-N     Document     1-1   Filed   07/08/21          Page      76
                     Civil Contempt for Violating the TRO)) Hearing to be held on 2/23/2021 at  of 142  PageID 80 Dallas
                                                                                                         09:30 AM
                          Judge Jernigan Ctrm for 48, Entered on 2/18/2021. (Okafor, M.)). (Kass, Albert)

                             114 Hearing held on 2/23/2021. (RE: related document(s)48 Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.,
                          (Appearances: J. Morris and J. Pomeranz for Debtor; L. Hogewood and D. Rukavina for
                          Advisors; J. Wilson and B. Assink for J. Dondero; M. Clemente for UCC. Matter continued
                          due to other case matters running long. Lawyers to coordinate with CRD for a resetting.)
   02/23/2021             (Edmond, Michael) (Entered: 02/24/2021)

                             115 (7 pgs) Objection to (related document(s): 107 Motion to strike (related document(s):
                          48 Motion for contempt against James Dondero regarding Violation of the Temporary
                          Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show
                          Cause Why He Should Not Be Held i filed by Defendant James D. Dondero) filed by Plaintiff
   02/24/2021             Highland Capital Management, L.P.. (Annable, Zachery)

                            116 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)111
                          Memorandum opinion and Order denying appellant's motion for leave to appeal. 3:21-CV-
                          00132-E (RE: related document(s)64 Motion for leave to appeal filed by Defendant James D.
                          Dondero). Entered on 2/11/2021 (Blanco, J.)) No. of Notices: 1. Notice Date 02/24/2021.
   02/24/2021             (Admin.)

                             117 (239 pgs) Transcript regarding Hearing Held 02/23/2021 (239 pgs.) RE: Show Cause
                          (48). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE
                          GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE
                          DATE IS 05/26/2021. Until that time the transcript may be viewed at the Clerk's Office or a
                          copy may be obtained from the official court transcriber. Court Reporter/Transcriber Kathy
                          Rehling, kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
                          document(s) 114 Hearing held on 2/23/2021. (RE: related document(s)48 Motion for
                          contempt against James Dondero regarding Violation of the Temporary Restraining Order
                          (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show Cause Why He
                          Should Not Be Held in Civil Contempt for Violating the TRO) filed by Plaintiff Highland
                          Capital Management, L.P., (Appearances: J. Morris and J. Pomeranz for Debtor; L.
                          Hogewood and D. Rukavina for Advisors; J. Wilson and B. Assink for J. Dondero; M.
                          Clemente for UCC. Matter continued due to other case matters running long. Lawyers to
                          coordinate with CRD for a resetting.)). Transcript to be made available to the public on
   02/25/2021             05/26/2021. (Rehling, Kathy)

                             118 (5 pgs) Certificate of service re: Debtors Objection to James Donderos Emergency
                          Motion in Limine and to Exclude Evidence and Argument Filed by Claims Agent Kurtzman
                          Carson Consultants LLC (related document(s)115 Objection to (related document(s): 107
                          Motion to strike (related document(s): 48 Motion for contempt against James Dondero
                          regarding Violation of the Temporary Restraining Order (Plaintiff's Motion for an Order
                          Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held i filed by
                          Defendant James D. Dondero) filed by Plaintiff Highland Capital Management, L.P.. filed by
   03/01/2021             Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                              119 (3 pgs) Motion to continue hearing on (related documents 48 Motion for Contempt)
   03/02/2021             filed by Plaintiff Highland Capital Management, L.P. (Annable, Zachery)


https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   17/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S.07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 81 of 146
           Case
   03/04/2021   3:21-cv-01590-N     Document    1-1    Filed   07/08/21          Page      77 of
                      120 (2 pgs) Order granting motion to continue hearing on (related document 142  PageID# 81
                                                                                                              119)
                   (related documents Motion for contempt against James Dondero regarding Violation of the
                   Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                   to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO))
                   Hearing to be held on 3/22/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48, Entered on
                   3/4/2021. (Okafor, M.)

                             121 (3 pgs) Amended Notice of hearing filed by Plaintiff Highland Capital Management,
                          L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff Highland Capital
                          Management, L.P.). Hearing to be held on 3/22/2021 at 09:30 AM Dallas Judge Jernigan
   03/04/2021             Ctrm for 48, (Annable, Zachery)

                             122 (5 pgs) Certificate of service re: Motion to Continue Further the Contempt Hearing
                          Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)119 Motion
                          to continue hearing on (related documents 48 Motion for Contempt) filed by Plaintiff
                          Highland Capital Management, L.P. filed by Plaintiff Highland Capital Management, L.P.).
   03/04/2021             (Kass, Albert)

                             123 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)120
                          Order granting motion to continue hearing on (related document 119) (related documents
                          Motion for contempt against James Dondero regarding Violation of the Temporary
                          Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show
                          Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO)) Hearing to be
                          held on 3/22/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48, Entered on 3/4/2021.
   03/06/2021             (Okafor, M.)) No. of Notices: 1. Notice Date 03/06/2021. (Admin.)

                             124 (5 pgs) Amended Notice of hearing filed by Plaintiff Highland Capital Management,
                          L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff Highland Capital
                          Management, L.P.). Hearing to be held on 3/22/2021 at 09:30 AM at https://us-
   03/08/2021             courts.webex.com/meet/jerniga for 48, (Annable, Zachery)

                             125 (13 pgs) Certificate of service re: 1) Order Granting Motion to Continue Further the
                          Contempt Hearing; and 2) Amended Notice of Hearing on Plaintiffs Motion for an Order
                          Requiring Mr. James Dondero to Show Cause Why He Should Not be Held in Civil Contempt
                          for Violating the TRO Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                          document(s)120 Order granting motion to continue hearing on (related document 119)
                          (related documents Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO))
                          Hearing to be held on 3/22/2021 at 09:30 AM Dallas Judge Jernigan Ctrm for 48, Entered on
                          3/4/2021. (Okafor, M.), 121 Amended Notice of hearing filed by Plaintiff Highland Capital
                          Management, L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff
                          Highland Capital Management, L.P.). Hearing to be held on 3/22/2021 at 09:30 AM Dallas
                          Judge Jernigan Ctrm for 48, filed by Plaintiff Highland Capital Management, L.P.). (Kass,
   03/09/2021             Albert)

                             126 (42 pgs; 4 docs) Motion to continue hearing on (related documents 48 Motion for
                          Contempt, 49 Brief, 125 Certificate of service)(Motion for Continuance of Contempt
                          Hearing) filed by Defendant James D. Dondero (Attachments: # 1 Ex. A - Mandamus # 2 Ex.
   03/10/2021             B - Letter # 3 Proposed Order) (Bonds, John)

   03/11/2021                 127 (11 pgs) Certificate of service re: Amended Notice of Hearing Filed by Claims Agent

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                18/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 82 of 146
             Case 3:21-cv-01590-N   Document    1-1    Filed   07/08/21          Page
                     Kurtzman Carson Consultants LLC (related document(s)124 Amended Notice78 of 142  PageID 82
                                                                                                          of hearing
                          filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)48 Motion for
                          Contempt filed by Plaintiff Highland Capital Management, L.P.). Hearing to be held on
                          3/22/2021 at 09:30 AM at https://us-courts.webex.com/meet/jerniga for 48, filed by Plaintiff
                          Highland Capital Management, L.P.). (Kass, Albert)

                             128 (96 pgs; 4 docs) Amended Exhibit List (Debtor's Notice of Replacement Exhibits 11,
                          38, and 39 with Respect to Evidentiary Hearing to Be Held on March 22, 2021) filed by
                          Plaintiff Highland Capital Management, L.P. (RE: related document(s)101 List
                          (witness/exhibit/generic)). (Attachments: # 1 Exhibit 11 # 2 Exhibit 38 # 3 Exhibit 39)
   03/21/2021             (Annable, Zachery)

                             130 (1 pg) DOCKETED IN ERROR: Court admitted exhibits date of hearing March 22,
                          2021 (RE: related document(s)48 Motion for contempt against James Dondero regarding
                          Violation of the Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr.
                          James Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating
                          the TRO) filed by Plaintiff Highland Capital Management, L.P., (COURT ADMITTED
                          DEBTOR'S EXHIBIT'S #1, #2, #7, #8, #9, #10, #11, #12, #13, #14, #15, #17, #18, #19, #20,
                          #21, #22, #24, #25, #26, #27, #28, #33, #35, #36, #37, #38, #39, #47 THROUGH #57 &
                          DEFENDANT/JAMES DONDER'S EXHIBIT'S #1 THROUGH #20). (Edmond, Michael)
                          Modified on 3/25/2021 (Edmond, Michael). Modified on 3/25/2021 (Edmond, Michael).
   03/22/2021             (Entered: 03/23/2021)

                             135 Hearing held on 3/22/2021. (RE: related document(s)48 Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.
                          (Appearances: J. Morris for Debtor; J. Wilson for J. Dondero; D. Dandenow, M. Hartmand
                          and F. Smith for potential witnesses, I. Leventon and S. Ellington. Evidentiary hearing. Court
                          adjourned after close of evidence and scheduled oral arguments for 3/24/21 at 9:30 am.)
   03/22/2021             (Edmond, Michael) (Entered: 03/25/2021)

                             140 (1 pg) Court admitted exhibits date of hearing March 22, 2021 (RE: related
                          document(s)48 Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO) filed
                          by Plaintiff Highland Capital Management, L.P., (COURT ADMITTED DEBTOR'S
                          EXHIBITS #1, #2, #7, #8, #9, #10, #11, #12, #13, #14, #15, #17, #18, #19, #20, #21, #22,
                          #24, #25, #26, #27, #28, #33, #35, #36, #37, #38, #39, #47 THROUGH #57, &
                          DEFENDANT/JAMES DONDERO EXHIBIT'S #1 THROUGH #20) (Edmond, Michael)
   03/22/2021             (Entered: 03/25/2021)

                             129 (1 pg) Request for transcript regarding a hearing held on 3/22/2021. The requested
   03/23/2021             turn-around time is hourly. (Edmond, Michael)

                             131 (5 pgs) Notice of hearing (Notice of Continued Hearing) filed by Plaintiff Highland
                          Capital Management, L.P. (RE: related document(s)48 Motion for Contempt filed by Plaintiff
                          Highland Capital Management, L.P.). Hearing to be held on 3/24/2021 at 09:30 AM at
   03/23/2021             https://us-courts.webex.com/meet/jerniga for 48, (Annable, Zachery)

   03/24/2021               132 (39 pgs; 4 docs) Motion for leave (Defendant James Dondero's Motion to Reopen
                          Evidence to Allow for Additional Rebuttal Witness Testimony) (related document(s) 48

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   19/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                             07/08/21      Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 83 of 146
             Case 3:21-cv-01590-N    Document   1-1    Filed   07/08/21          Page      79
                     Motion for Contempt, 130 Court admitted exhibits, 131 Notice of hearing) of 142  PageID
                                                                                                       filed by83
                          Defendant James D. Dondero (Attachments: # 1 Ex. A - Rothstein Declaration # 2 Ex. B -
                          Deposition Excerpts # 3 Proposed Order) (Assink, Bryan)

                             133 (1 pg) Request for transcript regarding a hearing held on 3/24/2021. The requested
   03/24/2021             turn-around time is hourly. (Edmond, Michael) Modified on 3/24/2021 (Edmond, Michael).

                            134 (2 pgs) Order denying James Dondero's motion to reopen evidence to allow for
                          additional rebuttal witness testimony (related document # 132) Entered on 3/24/2021.
   03/24/2021             (Okafor, M.)

                             136 Hearing held on 3/24/2021. (RE: related document(s)48 Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.,
                          (Appearances: J. Morris for Debtor; J. Wilson for J. Dondero; M. Clemente for UCC. Closing
                          arguments heard and court took matter under advisement. Court denied Mr. Donderos Motion
                          to Reopen Evidence filed at 9:01 am this morning.) (Edmond, Michael) (Entered:
   03/24/2021             03/25/2021)

                             137 (3 pgs) Response opposed to (related document(s): 126 Motion to continue hearing
                          on (related documents 48 Motion for Contempt, 49 Brief, 125 Certificate of service)(Motion
                          for Continuance of Contempt Hearing) filed by Defendant James D. Dondero) filed by
   03/25/2021             Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)

                             138 (278 pgs) Transcript regarding Hearing Held 03/22/2021 (278 pages) RE: Motion for
                          Contempt (48). THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE
                          TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT
                          RELEASE DATE IS 06/23/2021. Until that time the transcript may be viewed at the Clerk's
                          Office or a copy may be obtained from the official court transcriber. Court
                          Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone number
                          972-786-3063. (RE: related document(s) 135 Hearing held on 3/22/2021. (RE: related
                          document(s)48 Motion for contempt against James Dondero regarding Violation of the
                          Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James Dondero
                          to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the TRO) filed
                          by Plaintiff Highland Capital Management, L.P. (Appearances: J. Morris for Debtor; J.
                          Wilson for J. Dondero; D. Dandenow, M. Hartmand and F. Smith for potential witnesses, I.
                          Leventon and S. Ellington. Evidentiary hearing. Court adjourned after close of evidence and
                          scheduled oral arguments for 3/24/21 at 9:30 am.)). Transcript to be made available to the
   03/25/2021             public on 06/23/2021. (Rehling, Kathy)

   03/25/2021                139 (75 pgs) Transcript regarding Hearing Held 03/24/2021 (75 pages) RE: Motion for
                          Contempt (48) (Continued from 03/22/2021) (See Docket Entry 138). THIS TRANSCRIPT
                          WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90
                          DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS 06/23/2021.
                          Until that time the transcript may be viewed at the Clerk's Office or a copy may be obtained
                          from the official court transcriber. Court Reporter/Transcriber Kathy Rehling,
                          kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
                          document(s) 136 Hearing held on 3/24/2021. (RE: related document(s)48 Motion for
                          contempt against James Dondero regarding Violation of the Temporary Restraining Order
                          (Plaintiff's Motion for an Order Requiring Mr. James Dondero to Show Cause Why He
                          Should Not Be Held in Civil Contempt for Violating the TRO) filed by Plaintiff Highland
                          Capital Management, L.P., (Appearances: J. Morris for Debtor; J. Wilson for J. Dondero; M.
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                  20/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 84 of 146
             Case 3:21-cv-01590-N
                     Clemente for UCC. Closing arguments heard and court took matter underPageID
                                    Document    1-1    Filed   07/08/21          Page      80 of 142         84 Court
                                                                                                      advisement.
                          denied Mr. Donderos Motion to Reopen Evidence filed at 9:01 am this morning.)). Transcript
                          to be made available to the public on 06/23/2021. (Rehling, Kathy)

                             141 (3 pgs) Certificate of service re: Debtor's Notice of Replacement Exhibits 11, 38, and
                          39 with Respect to Evidentiary Hearing to Be Held on March 22, 2021 Filed by Claims
                          Agent Kurtzman Carson Consultants LLC (related document(s)128 Amended Exhibit List
                          (Debtor's Notice of Replacement Exhibits 11, 38, and 39 with Respect to Evidentiary Hearing
                          to Be Held on March 22, 2021) filed by Plaintiff Highland Capital Management, L.P. (RE:
                          related document(s)101 List (witness/exhibit/generic)). (Attachments: # 1 Exhibit 11 # 2
                          Exhibit 38 # 3 Exhibit 39) filed by Plaintiff Highland Capital Management, L.P.). (Kass,
   03/25/2021             Albert)

                             142 (11 pgs) Certificate of service re: Notice of Continued Hearing Filed by Claims
                          Agent Kurtzman Carson Consultants LLC (related document(s)131 Notice of hearing (Notice
                          of Continued Hearing) filed by Plaintiff Highland Capital Management, L.P. (RE: related
                          document(s)48 Motion for Contempt filed by Plaintiff Highland Capital Management, L.P.).
                          Hearing to be held on 3/24/2021 at 09:30 AM at https://us-courts.webex.com/meet/jerniga
   03/26/2021             for 48, filed by Plaintiff Highland Capital Management, L.P.). (Kass, Albert)

                            143 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)134
                          Order denying James Dondero's motion to reopen evidence to allow for additional rebuttal
                          witness testimony (related document 132) Entered on 3/24/2021. (Okafor, M.)) No. of
   03/26/2021             Notices: 1. Notice Date 03/26/2021. (Admin.)

                             144 (5 pgs) Certificate of service re: Debtor's Response to Motion for Continuance of
                          Contempt Hearing Filed by Claims Agent Kurtzman Carson Consultants LLC (related
                          document(s)137 Response opposed to (related document(s): 126 Motion to continue hearing
                          on (related documents 48 Motion for Contempt, 49 Brief, 125 Certificate of service)(Motion
                          for Continuance of Contempt Hearing) filed by Defendant James D. Dondero) filed by
                          Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland Capital
   03/31/2021             Management, L.P.). (Kass, Albert)

                             145 INCORRECT ENTRY: PDF did not generate. Clerk's correspondence requesting an
                          order from attorney for plaintiff. (RE: related document(s)48 Motion for contempt against
                          James Dondero regarding Violation of the Temporary Restraining Order (Plaintiff's Motion
                          for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in
                          Civil Contempt for Violating the TRO) filed by Plaintiff Highland Capital Management, L.P.
                          (Attachments: # 1 Exhibit A--Proposed Order) filed by Plaintiff Highland Capital
                          Management, L.P.) Responses due by 4/21/2021. (Ecker, C.) Modified on 4/14/2021 (Ecker,
   04/14/2021             C.).

                             146 (1 pg) Clerk's correspondence requesting an order from attorney for plaintiff. (RE:
                          related document(s)48 Motion for contempt against James Dondero regarding Violation of
                          the Temporary Restraining Order (Plaintiff's Motion for an Order Requiring Mr. James
                          Dondero to Show Cause Why He Should Not Be Held in Civil Contempt for Violating the
                          TRO) filed by Plaintiff Highland Capital Management, L.P. (Attachments: # 1 Exhibit A--
                          Proposed Order) filed by Plaintiff Highland Capital Management, L.P.) Responses due by
   04/14/2021             4/21/2021. (Ecker, C.)

   04/19/2021                 147 (3 pgs) Notice of Appearance and Request for Notice by Paige Holden Montgomery
                          filed by Creditor Committee Official Committee of Unsecured Creditors. (Montgomery,

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   21/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                           07/08/21        Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 85 of 146
             Case 3:21-cv-01590-N
                     Paige)        Document     1-1    Filed   07/08/21          Page      81 of 142  PageID 85

                            148 (3 pgs) Notice of Appearance and Request for Notice by Juliana Hoffman filed by
   04/19/2021             Creditor Committee Official Committee of Unsecured Creditors. (Hoffman, Juliana)

                             149 (6 pgs) Certificate of service re: 1) Notice of Appearance and Request for Service by
                          Sidley Austin LLP on Behalf of the Official Committee of Unsecured Creditors; and 2) Notice
                          of Appearance and Request for Service by Juliana L. Hoffman on Behalf of the Official
                          Committee of Unsecured Creditors Filed by Claims Agent Kurtzman Carson Consultants
                          LLC (related document(s)147 Notice of Appearance and Request for Notice by Paige Holden
                          Montgomery filed by Creditor Committee Official Committee of Unsecured Creditors. filed
                          by Creditor Committee Official Committee of Unsecured Creditors, 148 Notice of
                          Appearance and Request for Notice by Juliana Hoffman filed by Creditor Committee Official
                          Committee of Unsecured Creditors. filed by Creditor Committee Official Committee of
   04/23/2021             Unsecured Creditors). (Kass, Albert)

                            150 (1681 pgs; 2 docs) Witness and Exhibit List for Trial set for the week of May 17,
                          2021 filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)1
   04/26/2021             Complaint). (Attachments: # 1 Exhibits 1 - 65) (Hayward, Melissa)

                             151 (1303 pgs; 20 docs) Witness and Exhibit List filed by Defendant James D. Dondero
                          (RE: related document(s)1 Complaint). (Attachments: # 1 Dondero Ex. 1 # 2 Dondero Ex. 2
                          # 3 Dondero Ex. 3 # 4 Dondero Ex. 4 # 5 Dondero Ex. 5 # 6 Dondero Ex. 6 # 7 Dondero Ex.
                          7 # 8 Dondero Ex. 8 # 9 Dondero Ex. 9 # 10 Dondero Ex. 10 # 11 Dondero Ex. 11 # 12
                          Dondero Ex. 12 # 13 Dondero Ex. 13 # 14 Dondero Ex. 14 # 15 Dondero Ex. 15 # 16
                          Dondero Ex. 16 # 17 Dondero Ex. 17 # 18 Dondero Ex. 18 # 19 Dondero Ex. 19) (Assink,
   04/26/2021             Bryan)

                             152 (1 pg) Clerk's correspondence requesting an order from attorney for defendant. (RE:
                          related document(s)126 Motion to continue hearing on (related documents 48 Motion for
                          Contempt, 49 Brief, 125 Certificate of service)(Motion for Continuance of Contempt
                          Hearing) filed by Defendant James D. Dondero (Attachments: # 1 Ex. A - Mandamus # 2 Ex.
                          B - Letter # 3 Proposed Order) filed by Defendant James D. Dondero) Responses due by
   04/27/2021             5/4/2021. (Ecker, C.)

                             153 (5 pgs) Certificate of service re: Debtor's Witness and Exhibit List with Respect to
                          Trial to be Held During Week of May 17, 2021 Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)150 Witness and Exhibit List for Trial set for the week
                          of May 17, 2021 filed by Plaintiff Highland Capital Management, L.P. (RE: related
                          document(s)1 Complaint). (Attachments: # 1 Exhibits 1 - 65) filed by Plaintiff Highland
   04/29/2021             Capital Management, L.P.). (Kass, Albert)

                             154 (48 pgs; 4 docs) Motion to stay pending appeal (Defendants Emergency Motion to
                          Stay Proceedings Pending Resolution of Defendants Petition for Writ of Mandamus or,
                          Alternatively, Motion to Continue Trial Setting) (related documents 18 Standing scheduling
                          order in an adversary proceeding, 59 Order on motion for preliminary injunction, 111 Order
                          (generic)) filed by Defendant James D. Dondero (Attachments: # 1 Proposed Order # 2
   04/30/2021             Exhibit A # 3 Exhibit B) (Assink, Bryan)

                            155 (6 pgs; 2 docs) Motion for expedited hearing(related documents 154 Motion to stay
                          pending appeal) filed by Defendant James D. Dondero (Attachments: # 1 Proposed Order)
   04/30/2021             (Assink, Bryan)
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                 22/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S.
                                           07/08/21      Entered
                                              Bankruptcy Court        07/08/21
                                                               - Northern District of 13:30:41
                                                                                      Texas    Page 86 of 146
           Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 82 of 142 PageID 86
   05/03/2021        156 (56 pgs) Proposed findings of fact and conclusions of law filed by Plaintiff Highland
                   Capital Management, L.P. (RE: related document(s)1 Complaint). (Annable, Zachery)

                            157 (18 pgs) Proposed pre-trial order filed by Defendant James D. Dondero, Plaintiff
   05/03/2021             Highland Capital Management, L.P.. (Hayward, Melissa)

                             158 (16 pgs) Proposed findings of fact and conclusions of law filed by Defendant James
   05/03/2021             D. Dondero (RE: related document(s)1 Complaint). (Assink, Bryan)

                            159 (10 pgs) Brief in opposition filed by Defendant James D. Dondero (RE: related
   05/03/2021             document(s)1 Complaint). (Assink, Bryan)

                             160 (21 pgs) Objection to (related document(s): 154 Motion to stay pending appeal
                          (Defendants Emergency Motion to Stay Proceedings Pending Resolution of Defendants
                          Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial Setting) (related
                          documents 18 Standing scheduling order filed by Defendant James D. Dondero) filed by
   05/04/2021             Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)

                              161 (6 pgs) Certificate of service re: 1) Debtor's Proposed Findings of Fact and
                          Conclusions of; and 2) Joint Pretrial Order Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)156 Proposed findings of fact and conclusions of law
                          filed by Plaintiff Highland Capital Management, L.P. (RE: related document(s)1 Complaint).
                          filed by Plaintiff Highland Capital Management, L.P., 157 Proposed pre-trial order filed by
                          Defendant James D. Dondero, Plaintiff Highland Capital Management, L.P.. filed by Plaintiff
   05/05/2021             Highland Capital Management, L.P., Defendant James D. Dondero). (Kass, Albert)

                             162 (2 pgs) Order denying motion for continuance of contempt hearing (related document
   05/06/2021             # 126) Entered on 5/6/2021. (Okafor, M.)

                             163 (2 pgs) Order granting motion for expedited hearing (Related Doc# 155)(document
                          set for hearing: 154 Motion to stay pending appeal) Hearing to be held on 5/10/2021 at 01:30
   05/06/2021             PM at https://us-courts.webex.com/meet/jerniga for 154, Entered on 5/6/2021. (Okafor, M.)

                             164 (6 pgs) Certificate of service re: Debtor's Objection to James Dondero's Emergency
                          Motion to Stay Proceedings Pending Resolution of Petition for Writ of Mandamus or,
                          Alternatively, Motion to Continue Trial Setting Filed by Claims Agent Kurtzman Carson
                          Consultants LLC (related document(s)160 Objection to (related document(s): 154 Motion to
                          stay pending appeal (Defendants Emergency Motion to Stay Proceedings Pending Resolution
                          of Defendants Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial
                          Setting) (related documents 18 Standing scheduling order filed by Defendant James D.
                          Dondero) filed by Plaintiff Highland Capital Management, L.P.. filed by Plaintiff Highland
   05/07/2021             Capital Management, L.P.). (Kass, Albert)

                             165 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)163
                          Order granting motion for expedited hearing (Related Doc155)(document set for hearing:
                          154 Motion to stay pending appeal) Hearing to be held on 5/10/2021 at 01:30 PM at
                          https://us-courts.webex.com/meet/jerniga for 154, Entered on 5/6/2021. (Okafor, M.)) No. of
   05/08/2021             Notices: 1. Notice Date 05/08/2021. (Admin.)

   05/08/2021               166 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)162
                          Order denying motion for continuance of contempt hearing (related document 126) Entered
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    23/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                              07/08/21      Entered
                                                 Bankruptcy Court        07/08/21
                                                                  - Northern District of 13:30:41
                                                                                         Texas       Page 87 of 146
             Case 3:21-cv-01590-N     Document   1-1    Filed   07/08/21          Page      83 of 142
                     on 5/6/2021. (Okafor, M.)) No. of Notices: 1. Notice Date 05/08/2021. (Admin.)    PageID 87

                             167 (3 pgs) Witness and Exhibit List filed by Defendant James D. Dondero (RE: related
                          document(s)154 Motion to stay pending appeal (Defendants Emergency Motion to Stay
                          Proceedings Pending Resolution of Defendants Petition for Writ of Mandamus or,
                          Alternatively, Motion to Continue Trial Setting) (related documents 18 Standing scheduling
   05/10/2021             order). (Assink, Bryan)

                             168 (5 pgs) Objection to (related document(s): 150 List (witness/exhibit/generic) filed by
                          Plaintiff Highland Capital Management, L.P.)(James Dondero's Objections to the Debtor's
   05/10/2021             Trial Exhibits) filed by Defendant James D. Dondero. (Assink, Bryan)

                             169 Hearing held on 5/10/2021. (RE: related document(s)154 Motion to stay pending
                          appeal (Defendants Emergency Motion to Stay Proceedings Pending Resolution of
                          Defendants Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial
                          Setting) (related documents 18 Standing scheduling order in an adversary proceeding, 59
                          Order on motion for preliminary injunction, 111 Order (generic)) filed by Defendant James
                          D. Dondero (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B) filed by
                          Defendant James D. Dondero) (Appearances: J. Morris and J. Pomeranz for Debtor; J.
                          Wilson and C. Taylor for J. Dondero. Nonevidentiary hearing. Motion denied. Mr. Wilson
   05/10/2021             should upload order.) (Edmond, Michael)

                             170 TDC Hearing held on 5/10/2021., Hearing set (RE: related document(s)1 Adversary
                          case 20-03190. Complaint by Highland Capital Management, L.P. against James D. Dondero.
                          Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff Highland Capital
                          Management, L.P.) Trial date set for 5/18/2021 at 09:30 AM at at https://us-
   05/10/2021             courts.webex.com/meet/jerniga. (Edmond, Michael)

                              171 TDC Hearing held on 5/10/2021. (RE: related document(s)1 Adversary case 20-
                          03190. Complaint by Highland Capital Management, L.P. against James D. Dondero.
                          Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff Highland Capital
                          Management, L.P.) (Appearances: J. Morris and J. Pomeranz for Debtor; J. Wilson and C.
                          Taylor for J. Dondero. Nonevidentiary hearing. Trial is set for Tuesday 5/18/21 at 9:30 am,
                          continuing into Wednesday 5/19/21 at 9:30 am, as needed. Mr. Morris to upload order setting
   05/10/2021             trial.) (Edmond, Michael)

                             172 (1 pg) Request for transcript regarding a hearing held on 5/10/2021. The requested
   05/10/2021             turn-around time is hourly. (Edmond, Michael)

                             173 (5 pgs) Notice of Trial hearing filed by Plaintiff Highland Capital Management, L.P.
                          (RE: related document(s)1 Complaint filed by Plaintiff Highland Capital Management, L.P.).
                          Trial date set for 5/18/2021 at 09:30 AM at at https://us-courts.webex.com/meet/jerniga.
   05/11/2021             (Annable, Zachery)


                                174 (1 pg) PDF with attached Audio File. Court Date & Time [05/10/2021 01:40:45
   05/11/2021             PM]. File Size [ 20326 KB ]. Run Time [ 01:26:52 ]. (admin).

   05/11/2021                175 (55 pgs) Transcript regarding Hearing Held 05/10/2021 (55 pages) RE: Trial Docket
                          Call; Motion to Stay Proceedings. THIS TRANSCRIPT WILL BE MADE
                          ELECTRONICALLY AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE
                          DATE OF FILING. TRANSCRIPT RELEASE DATE IS 08/9/2021. Until that time the
                          transcript may be viewed at the Clerk's Office or a copy may be obtained from the official
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   24/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.07/08/21      Entered
                                                  Bankruptcy Court        07/08/21
                                                                   - Northern District of 13:30:41
                                                                                          Texas       Page 88 of 146
             Case 3:21-cv-01590-N       Document   1-1   Filed   07/08/21
                     court transcriber. Court Reporter/Transcriber Kathy Rehling,  Page      84 of 142  PageID 88
                          kathyrehlingtranscripts@gmail.com, Telephone number 972-786-3063. (RE: related
                          document(s) 169 Hearing held on 5/10/2021. (RE: related document(s)154 Motion to stay
                          pending appeal (Defendants Emergency Motion to Stay Proceedings Pending Resolution of
                          Defendants Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial
                          Setting) (related documents 18 Standing scheduling order in an adversary proceeding, 59
                          Order on motion for preliminary injunction, 111 Order (generic)) filed by Defendant James
                          D. Dondero (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B) filed by
                          Defendant James D. Dondero) (Appearances: J. Morris and J. Pomeranz for Debtor; J.
                          Wilson and C. Taylor for J. Dondero. Nonevidentiary hearing. Motion denied. Mr. Wilson
                          should upload order.), 171 TDC Hearing held on 5/10/2021. (RE: related document(s)1
                          Adversary case 20-03190. Complaint by Highland Capital Management, L.P. against James
                          D. Dondero. Nature(s) of suit: 72 (Injunctive relief - other). filed by Plaintiff Highland
                          Capital Management, L.P.) (Appearances: J. Morris and J. Pomeranz for Debtor; J. Wilson
                          and C. Taylor for J. Dondero. Nonevidentiary hearing. Trial is set for Tuesday 5/18/21 at 9:30
                          am, continuing into Wednesday 5/19/21 at 9:30 am, as needed. Mr. Morris to upload order
                          setting trial.)). Transcript to be made available to the public on 08/9/2021. (Rehling, Kathy)

                            176 (4 pgs) Amended Objection to (related document(s): 150 List
                          (witness/exhibit/generic) filed by Plaintiff Highland Capital Management, L.P.)(James
                          Dondero's Amended Objections to the Debtor's Trial Exhibits) filed by Defendant James D.
   05/13/2021             Dondero. (Assink, Bryan)

                             177 (11 pgs) Certificate of service re: Notice of Hearing Filed by Claims Agent Kurtzman
                          Carson Consultants LLC (related document(s)173 Notice of Trial hearing filed by Plaintiff
                          Highland Capital Management, L.P. (RE: related document(s)1 Complaint filed by Plaintiff
                          Highland Capital Management, L.P.). Trial date set for 5/18/2021 at 09:30 AM at at
                          https://us-courts.webex.com/meet/jerniga. filed by Plaintiff Highland Capital Management,
   05/13/2021             L.P.). (Kass, Albert)

                             178 (2 pgs) Order denying motion to stay proceedings pending resolution of Defendant's
                          petition for Writ of Mandamus or, alternatively, motion to continue trial setting (related
   05/14/2021             document # 154) Entered on 5/14/2021. (Okafor, M.)

                             179 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)178
                          Order denying motion to stay proceedings pending resolution of Defendant's petition for Writ
                          of Mandamus or, alternatively, motion to continue trial setting (related document 154)
   05/16/2021             Entered on 5/14/2021. (Okafor, M.)) No. of Notices: 1. Notice Date 05/16/2021. (Admin.)

                             180 (14 pgs) Notice of Filing of Proposed Consensual Order Resolving Adversary
                          Proceeding filed by Plaintiff Highland Capital Management, L.P.. (Annable, Zachery)
                          Modified on 5/18/2021 (Ecker, C.). Modified text on 5/18/2021 (Okafor, M.). Modified on
   05/18/2021             5/19/2021 (Okafor, M.).

                             181 (5 pgs) INCORRECT ENTRY: Incorrect Event Code Used - Order dismissing case
                          without prejudice (related document 180). Entered on 5/18/2021 (Okafor, M.) Modified on
   05/18/2021             5/19/2021 (Okafor, M.).

                             182 (5 pgs) Order Resolving Adversary Proceeding (RE: related document(s)180 Notice
                          (generic) filed by Plaintiff Highland Capital Management, L.P.). Entered on 5/18/2021
   05/18/2021             (Okafor, M.) (Entered: 05/19/2021)


https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                   25/29
7/8/2021Case 20-03190-sgj Doc 214 Filed U.S. 07/08/21       Entered
                                                 Bankruptcy Court        07/08/21
                                                                  - Northern District of 13:30:41
                                                                                         Texas       Page 89 of 146
           Case
   05/18/2021   3:21-cv-01590-N       Document   1-1    Filed   07/08/21          Page      85
                       188 Trial Hearing held on 5/18/2021. (RE: related document(s)1 Adversaryof 142  PageID
                                                                                                           case8920-
                   03190. Complaint by Highland Capital Management, L.P. against James D. Dondero.
                   (Attachments: # 1 Adversary Cover Sheet). Nature(s) of suit: 72 (Injunctive relief - other).
                   filed by Plaintiff Highland Capital Management, L.P.) (Appearances: J. Morris for Debtor; J.
                   Wilson for J. Dondero; M. Clemente for UCC. Nonevidentiary hearing. Announcement of
                   agreed resolution.) (Edmond, Michael) (Entered: 05/24/2021)

                             183 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)181
                          INCORRECT ENTRY: Incorrect Event Code Used - Order dismissing case without prejudice
                          (related document 180). Entered on 5/18/2021 (Okafor, M.) Modified on 5/19/2021 (Okafor,
   05/20/2021             M.).) No. of Notices: 1. Notice Date 05/20/2021. (Admin.)

                             184 (1 pg) Request for transcript (ruling only) regarding a hearing held on 5/18/2021. The
   05/21/2021             requested turn-around time is hourly. (Edmond, Michael)

                             185 (15 pgs) Transcript regarding Hearing Held 5/18/2021 RE: Ruling. THIS
                          TRANSCRIPT WILL BE MADE ELECTRONICALLY AVAILABLE TO THE GENERAL
                          PUBLIC 90 DAYS AFTER THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                          08/19/2021. Until that time the transcript may be viewed at the Clerk's Office or a copy may
                          be obtained from the official court transcriber. Court Reporter/Transcriber Liberty
                          Transcripts/Dipti Patel, Telephone number 8478484907. (RE: related document(s) 169
                          Hearing held on 5/10/2021. (RE: related document(s)154 Motion to stay pending appeal
                          (Defendants Emergency Motion to Stay Proceedings Pending Resolution of Defendants
                          Petition for Writ of Mandamus or, Alternatively, Motion to Continue Trial Setting) (related
                          documents 18 Standing scheduling order in an adversary proceeding, 59 Order on motion for
                          preliminary injunction, 111 Order (generic)) filed by Defendant James D. Dondero
                          (Attachments: # 1 Proposed Order # 2 Exhibit A # 3 Exhibit B) filed by Defendant James D.
                          Dondero) (Appearances: J. Morris and J. Pomeranz for Debtor; J. Wilson and C. Taylor for J.
                          Dondero. Nonevidentiary hearing. Motion denied. Mr. Wilson should upload order.)).
   05/21/2021             Transcript to be made available to the public on 08/19/2021. (Patel, Dipti)

                             186 (12 pgs) Certificate of service re: 1) Notice of Filing of Proposed Consensual Order
                          Resolving Adversary Proceeding; and 2) Order Resolving Adversary Proceeding Filed by
                          Claims Agent Kurtzman Carson Consultants LLC (related document(s)180 Notice of Filing
                          of Proposed Consensual Order Resolving Adversary Proceeding filed by Plaintiff Highland
                          Capital Management, L.P.. (Annable, Zachery) Modified on 5/18/2021 (Ecker, C.). Modified
                          text on 5/18/2021 (Okafor, M.). Modified on 5/19/2021 (Okafor, M.). filed by Plaintiff
                          Highland Capital Management, L.P., 181 INCORRECT ENTRY: Incorrect Event Code Used
                          - Order dismissing case without prejudice (related document 180). Entered on 5/18/2021
   05/21/2021             (Okafor, M.) Modified on 5/19/2021 (Okafor, M.).). (Kass, Albert)

                            187 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)182
                          Order Resolving Adversary Proceeding (RE: related document(s)180 Notice (generic) filed
                          by Plaintiff Highland Capital Management, L.P.). Entered on 5/18/2021 (Okafor, M.)) No. of
   05/21/2021             Notices: 1. Notice Date 05/21/2021. (Admin.)

                             189 (1 pg) ***INCORRECT ENTRY***Request for transcript regarding a hearing held
                          on 5/18/2021. The requested turn-around time is hourly (Jeng, Hawaii) Modified on
   05/24/2021             5/24/2021 (Jeng, Hawaii).

   06/07/2021               190 (55 pgs) Memorandum of opinion and order granting in part plaintiff's motion to hold
                          James Dondero in civil contempt of court for alleged violation of TRO (RE: related

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                 26/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 90 of 146
             Case 3:21-cv-01590-N   Document    1-1    Filed   07/08/21          Page      86 of 142
                     document(s)48 Motion for Contempt filed by Plaintiff Highland Capital Management,PageID 90 L.P.).
                          Entered on 6/7/2021 (Bradden, T.)

                            191 (55 pgs) Order granting in part plaintiff's motion to hold James Dondero in civil
                          contempt of court for alleged violation of TRO (related document # 48) Entered on 6/7/2021.
   06/07/2021             (Bradden, T.)

                             192 (6 pgs) Certificate of service re: Memorandum Opinion and Order Granting in Part
                          Plaintiffs Motion to Hold James Dondero in Civil Contempt of Court for Alleged Violation of
                          TRO Filed by Claims Agent Kurtzman Carson Consultants LLC (related document(s)191
                          Order granting in part plaintiff's motion to hold James Dondero in civil contempt of court for
                          alleged violation of TRO (related document 48) Entered on 6/7/2021. (Bradden, T.)). (Kass,
   06/09/2021             Albert)

                             193 (57 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)190
                          Memorandum of opinion and order granting in part plaintiff's motion to hold James Dondero
                          in civil contempt of court for alleged violation of TRO (RE: related document(s)48 Motion
                          for Contempt filed by Plaintiff Highland Capital Management, L.P.). Entered on 6/7/2021
   06/09/2021             (Bradden, T.)) No. of Notices: 1. Notice Date 06/09/2021. (Admin.)

                             194 (57 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)191
                          Order granting in part plaintiff's motion to hold James Dondero in civil contempt of court for
                          alleged violation of TRO (related document 48) Entered on 6/7/2021. (Bradden, T.)) No. of
   06/09/2021             Notices: 1. Notice Date 06/09/2021. (Admin.)

                            195 (58 pgs; 2 docs) Notice of appeal . Fee Amount $298 filed by Defendant James D.
                          Dondero (RE: related document(s)191 Order on motion for contempt). Appellant
   06/15/2021             Designation due by 06/29/2021. (Attachments: # 1 Ex. 1 - Order)(Assink, Bryan)

                            196 (7 pgs; 2 docs) Motion to stay pending appeal (Defendants Emergency Motion to Stay
                          Pending Appeal and for Approval of Supersedeas Bond or Other Security) (related
                          documents 191 Order on motion for contempt) filed by Defendant James D. Dondero
   06/15/2021             (Attachments: # 1 Proposed Order) (Assink, Bryan)

                            197 (6 pgs; 2 docs) Motion for expedited hearing(related documents 196 Motion to stay
                          pending appeal) filed by Defendant James D. Dondero (Attachments: # 1 Proposed Order)
   06/15/2021             (Assink, Bryan)

                            Receipt of filing fee for Notice of appeal(20-03190-sgj) [appeal,ntcapl] ( 298.00). Receipt
   06/16/2021             number 28785463, amount $ 298.00 (re: Doc# 195). (U.S. Treasury)

                            198 (3 pgs; 2 docs) Notice of hearing filed by Defendant James D. Dondero (RE: related
                          document(s)196 Motion to stay pending appeal filed by Defendant James D. Dondero).
                          Hearing to be held on 6/21/2021 at 12:00 PM at https://us-courts.webex.com/meet/jerniga for
   06/17/2021             196, (Attachments: # 1 Webex Instructions)(Assink, Bryan)

                             199 (2 pgs) Order granting motion for expedited hearing (Related Doc# 197)(document
                          set for hearing: 196 Motion to stay pending appeal) Hearing to be held on 6/21/2021 at 12:00
   06/17/2021             PM at https://us-courts.webex.com/meet/jerniga for 196, Entered on 6/17/2021. (Okafor, M.)

   06/19/2021               200 (4 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)199
                          Order granting motion for expedited hearing (Related Doc197)(document set for hearing:
https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                  27/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                              07/08/21      Entered
                                                 Bankruptcy Court        07/08/21
                                                                  - Northern District of 13:30:41
                                                                                         Texas       Page 91 of 146
             Case 3:21-cv-01590-N     Document   1-1    Filed   07/08/21          Page      87 of
                     196 Motion to stay pending appeal) Hearing to be held on 6/21/2021 at 12:00  142  PageID
                                                                                                           PM 91
                                                                                                              at
                          https://us-courts.webex.com/meet/jerniga for 196, Entered on 6/17/2021. (Okafor, M.)) No.
                          of Notices: 1. Notice Date 06/19/2021. (Admin.)

                             206 INCORRECT ENTRY. SEE CORRECTED HEARING NOTES AT DE 207. Hearing
                          held on 6/21/2021. (RE: related document(s)196 Motion to stay pending appeal (Defendants
                          Emergency Motion to Stay Pending Appeal and for Approval of Supersedeas Bond or Other
                          Security) (related documents 191 Order on motion for contempt) filed by Defendant James
                          D. Dondero (Attachments: # 1 Proposed Order) filed by Defendant James D. Dondero)
                          (Appearances: J. Wilson for J. Dondero; J. Pomeranz for Debtor. Evidentiary hearing. Motion
                          denied. Counsel to upload order.) (Edmond, Michael) Modified on 7/1/2021 (Ellison, T.).
   06/21/2021             (Entered: 06/30/2021)

                              207 Hearing held on 6/21/2021. (RE: related document(s)196 Motion to stay pending
                          appeal (Defendants Emergency Motion to Stay Pending Appeal and for Approval of
                          Supersedeas Bond or Other Security) (related documents 191 Order on motion for contempt)
                          filed by Defendant James D. Dondero (Attachments: # 1 Proposed Order) filed by Defendant
                          James D. Dondero) Appearances: J. Wilson for J. Dondero; J. Pomeranz for Debtor.
                          Nonevidentiary hearing. Parties announced an agreement on the record on the motion to stay
                          pending appeal whereby Dondero would deposit $600k into the registry of the court.
   06/21/2021             Stipulation and order uploaded. (Ellison, T.) (Entered: 07/01/2021)

                            201 (5 pgs) Stipulation and Agreed Order resolving defendant's emergency motion to stay
                          pending appeal and for approval of supersedeas bond or other security (related document #
   06/22/2021             196) Entered on 6/22/2021. (Okafor, M.)

                              Receipt Number 730028, Fee Amount $600,000.00 - Receipt of Registry funds via wire
   06/24/2021             transfer (RE: Related document(s) 201 Order on motion to stay pending appeal.) (Floyd, K).

                             202 (7 pgs) BNC certificate of mailing - PDF document. (RE: related document(s)201
                          Stipulation and Agreed Order resolving defendant's emergency motion to stay pending
                          appeal and for approval of supersedeas bond or other security (related document 196)
   06/24/2021             Entered on 6/22/2021. (Okafor, M.)) No. of Notices: 1. Notice Date 06/24/2021. (Admin.)

                             203 (14 pgs) Appellant designation of contents for inclusion in record on appeal and
                          statement of issues on appeal. , Statement of issues on appeal, filed by Defendant James D.
                          Dondero (RE: related document(s)195 Notice of appeal). Appellee designation due by
   06/29/2021             07/13/2021. (Assink, Bryan)


                                204 (1 pg) PDF with attached Audio File. Court Date & Time [06/21/2021 11:18:54
   06/29/2021             AM]. File Size [ 2897 KB ]. Run Time [ 00:12:25 ]. (admin).

                             205 (1 pg) Request for transcript regarding a hearing held on 6/21/2021. The requested
   06/29/2021             turn-around time is hourly. (Edmond, Michael) (Entered: 06/30/2021)

   07/02/2021                208 (7 pgs) Transcript regarding Hearing Held 06/21/2021 (7 pages) RE: Motion to Stay
                          Pending Appeal 196. THIS TRANSCRIPT WILL BE MADE ELECTRONICALLY
                          AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER THE DATE OF FILING.
                          TRANSCRIPT RELEASE DATE IS 09/30/2021. Until that time the transcript may be
                          viewed at the Clerk's Office or a copy may be obtained from the official court transcriber.
                          Court Reporter/Transcriber Kathy Rehling, kathyrehlingtranscripts@gmail.com, Telephone

https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                    28/29
7/8/2021   Case 20-03190-sgj Doc 214 Filed U.S.
                                            07/08/21       Entered
                                                Bankruptcy Court        07/08/21
                                                                 - Northern District of 13:30:41
                                                                                        Texas       Page 92 of 146
             Case 3:21-cv-01590-N   Document    1-1    Filed   07/08/21          Page      88 of
                     number 972-786-3063. (RE: related document(s) 207 Hearing held on 6/21/2021.142  PageID (RE:
                                                                                                             92
                          related document(s)196 Motion to stay pending appeal (Defendants Emergency Motion to
                          Stay Pending Appeal and for Approval of Supersedeas Bond or Other Security) (related
                          documents 191 Order on motion for contempt) filed by Defendant James D. Dondero
                          (Attachments: # 1 Proposed Order) filed by Defendant James D. Dondero) Appearances: J.
                          Wilson for J. Dondero; J. Pomeranz for Debtor. Nonevidentiary hearing. Parties announced
                          an agreement on the record on the motion to stay pending appeal whereby Dondero would
                          deposit $600k into the registry of the court. Stipulation and order uploaded. (Ellison, T.)).
                          Transcript to be made available to the public on 09/30/2021. (Rehling, Kathy)

                             209 (1 pg) Clerk's correspondence requesting Amended designation from attorney for
                          appellant. (RE: related document(s)203 Appellant designation of contents for inclusion in
                          record on appeal and statement of issues on appeal. , Statement of issues on appeal, filed by
                          Defendant James D. Dondero (RE: related document(s)195 Notice of appeal). Appellee
   07/02/2021             designation due by 07/13/2021.) Responses due by 7/6/2021. (Blanco, J.)

                            210 (14 pgs) Amended appellant designation of contents for inclusion in record on appeal
                          and statement of issues on appeal. filed by Defendant James D. Dondero (RE: related
   07/06/2021             document(s)203 Appellant designation, Statement of issues on appeal). (Assink, Bryan)

                            212 (60 pgs; 3 docs) Certificate of mailing regarding appeal (RE: related document(s)195
                          Notice of appeal . filed by Defendant James D. Dondero (RE: related document(s)191 Order
                          on motion for contempt). (Attachments: # 1 Ex. 1 - Order) filed by Defendant James D.
   07/08/2021             Dondero) (Attachments: # 1 Service List) (Whitaker, Sheniqua)

                             213 (2 pgs) Notice regarding the record for a bankruptcy appeal to the U.S. District Court.
                          (RE: related document(s)195 Notice of appeal . filed by Defendant James D. Dondero (RE:
                          related document(s)191 Order on motion for contempt). (Attachments: # 1 Ex. 1 - Order))
   07/08/2021             (Whitaker, Sheniqua)




https://ecf.txnb.circ5.dcn/cgi-bin/DktRpt.pl?705425961968297-L_1_0-1                                                      29/29
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 93 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 89 of 142 PageID 93




        You know, this is -- I hate to say it, but I feel like I've been in the role of a divorce judge
today. We have very much a corporate divorce that has been in the works . . . and I'm a judge
having to enter interim orders keeping one spouse away from the other, keeping one spouse out
of the house, keeping one spouse away from the kids. It's not pleasant at all.

       Transcript from 1/8/21 Hearing at 194:1-9. [DE # 80, Exh. 36].

       I.      Introduction.

       The above quote aptly describes the above-referenced 20-month-old corporate bankruptcy

case: it has, at times, become very much like a nasty divorce—in which one spouse (here, the

company) is very much at odds with the other spouse (here, the company’s former CEO). It is

contentious, protracted, and unpleasant.

       For a while, things were a bit like a situation where one spouse has filed for divorce, but

both spouses remain living under the same roof for a while—rather than physically separating—for

the perceived best interests of the family. This co-habitation eventually became untenable.

       Next, things developed similarly to a situation in which one spouse wants to keep the family

vacation home, boat, or mutual funds (i.e., the husband), but the other spouse (i.e., the one who

happens to have custody and control over them) thinks the assets need to be liquidated to pay off

the family’s expenses or debt.

       Also, this corporate divorce, sadly, is similar to a situation in which one spouse criticizes

the other’s new partner who has moved into the family home and also bears animus towards the

spouse’s lawyers. He thinks they are, collectively, mismanaging everything and taking actions

towards him out of pure spite.




                                                  2
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 94 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 90 of 142 PageID 94



           It’s also similar to a situation in which one spouse is endeavoring to have members of the

other spouse’s household assist or cooperate with him in various ways, in his efforts to get what he

perceives to be his fair share in the divorce.

           And, finally, it is similar to a situation in which one spouse finally decides to seek a TRO

against the other—for fear (legitimate or not) that the ex-spouse is about to burn the house down.

           There is a bit of irony in all of this because the spouse (i.e., former CEO) who is the alleged

antagonist is the one who signed the divorce (i.e., bankruptcy) petition to start the proceedings.

           Divorce metaphors aside, this Order relates to a request by Chapter 11 Debtor Highland

Capital Management, L.P. (the “Debtor” or “Highland”), made shortly before its Chapter 11 plan

was confirmed,3 that its co-founder, former President, former Chief Executive Officer (“CEO”),

and indirect beneficial equity owner—Mr. James Dondero (“Mr. Dondero”)—be held in civil

contempt of court for allegedly violating a temporary restraining order (“TRO”) of this court.4 The

TRO that Mr. Dondero is alleged to have violated arose in the above-referenced adversary

proceeding (“Adversary Proceeding”) that the Debtor filed December 7, 2020. A brief summary of

the circumstances leading up to the Adversary Proceeding and the TRO is set forth below.



3
    As of the date of issuance of this Order, the Debtor’s confirmed plan has not yet gone effective.
4
  In addition to being the former CEO, Mr. Dondero represents that he is a “creditor, indirect equity security holder,
and party in interest” in the Debtor’s bankruptcy. This court has stated on various occasions that this assertion is
ostensibly true, but somewhat tenuous. Mr. Dondero filed five proofs of claim in the Debtor’s bankruptcy case. Two
of those proofs of claim were withdrawn with prejudice on November 23, 2020 [DE # 1460 in main bankruptcy case].
The other three are unliquidated, contingent claims, each of which stated that Mr. Dondero would “update his claim
in the next ninety days.” Ninety days has long-since passed since those proofs of claim were filed and Mr. Dondero
has not updated those claims to this court’s knowledge. With regard to Mr. Dondero’s assertion that he is an “indirect
equity security holder,” the details have been represented to the court many times to be as follows (undisputed): Mr.
Dondero holds no direct equity interest in the Debtor. Mr. Dondero instead owns 100% of Strand Advisors, Inc.
(“Strand”), the Debtor’s general partner. Strand, however, holds only 0.25% of the total limited partnership interests
in the Debtor through its ownership of Class A limited partnership interests. The Class A limited partnership interests
are junior in priority of distribution to the Debtor’s Class B and Class C limited partnership interests. The Class A
interests are also junior to all other claims filed against the Debtor. Finally, Mr. Dondero’s recovery on his indirect
equity interest is junior to any claims against Strand itself. Consequently, before Mr. Dondero can recover on his
indirect equity interest, the Debtor’s estate must be solvent, priority distributions to Class B and Class C creditors
must be satisfied, and all claims against Strand must be paid.

                                                             3
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 95 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 91 of 142 PageID 95



           II.     Background: The Chapter 11 Case.

           On October 16, 2019 (the “Petition Date”), Highland filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. Highland is a registered investment advisor that is in the

business of buying, selling, and managing assets on behalf of its managed investment vehicles. It

manages billions of dollars of assets—to be clear, the assets are spread out in numerous, separate

fund vehicles. While the Debtor has continued to operate and manage its business as a debtor-in-

possession, the role of Mr. Dondero vis-à-vis the Debtor was significantly limited early in the

bankruptcy case and ultimately terminated. The Debtor’s current CEO is an individual selected by

the creditors named James P. Seery.

           Specifically, early in the case, the Official Unsecured Creditors Committee (“UCC”) and

the U.S. Trustee (“UST”) desired to have a Chapter 11 Trustee appointed—absent some major

change in corporate governance5—due to conflicts of interest and the alleged self-serving, improper

acts of Mr. Dondero and possibly other officers (for example, allegedly engaging, for years, in

fraudulent schemes to put Highland’s assets out of the reach of creditors). Under this pressure, the

Debtor negotiated a term sheet and settlement with the UCC (the “January 2020 Corporate

Governance Settlement”), which was executed by Mr. Dondero and approved by a court order on

January 9, 2020 (the “January 2020 Corporate Governance Order”).6 The settlement and term sheet

contemplated a complete overhaul of the corporate governance structure of the Debtor. Mr.

Dondero resigned from his role as an officer and director of the Debtor and of its general partner.

Three new independent directors (the “Independent Board”) were appointed to govern the Debtor’s

general partner Strand Advisors, Inc.—which, in turn, managed the Debtor. All of the new




5
    The UST was steadfast in wanting a Trustee.
6
    See DE ## 281 & 339 in main bankruptcy case. See also Dondero Exh. 8 (DE # 106 in the Adversary Proceeding).

                                                        4
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 96 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 92 of 142 PageID 96



Independent Board members were selected by the UCC and are very experienced within either the

industry in which the Debtor operates, restructuring, or both (Retired Bankruptcy Judge Russell

Nelms, John Dubel, and James P. Seery). As noted above, one of the Independent Board members,

James P. Seery (“Mr. Seery”), was ultimately appointed as the Debtor’s new CEO and CRO.7 As

for Mr. Dondero, while not originally contemplated as part of the January 2020 Corporate

Governance Settlement, the Debtor proposed at the hearing on the January 2020 Corporate

Governance Settlement that Mr. Dondero remain on as an unpaid employee of the Debtor and also

continue to serve as and retain the title of a portfolio manager for certain separate non-Debtor

investment vehicles/entities whose funds are managed by the Debtor.8 The court approved this

arrangement when the UCC ultimately did not oppose it. Mr. Dondero’s authority with the Debtor

was subject to oversight by the Independent Board.9 Mr. Seery was given authority to oversee the

day-to-day management of the Debtor, including the purchase and sale of assets held by the Debtor

and its subsidiaries, as well as the purchase and sale of assets that the Debtor manages for various

separate non-Debtor investment vehicles/entities. Significant to the court and the UCC was a

provision in the order, at paragraph 9, stating that “Mr. Dondero shall not cause any Related Entity

to terminate any agreements with the Debtor.”

           To be sure, this was a complex arrangement. Apparently, there were well-meaning

professionals in the case that thought that having the founder and “face” behind the Highland brand



7
    “CRO” means Chief Restructuring Officer. See DE # 854 in main bankruptcy case, entered July 16, 2020.
8
 Although not discussed at the time, the court has become aware that Mr. Dondero has been a paid employee of the
Non-Debtor Highland-Related Entities known as NexPoint and/or NexBank postpetition. See 1/8/21 Hearing
Transcript, Debtor Exh. 36 (DE # 80) at 107:20-23.
9
  “Mr. Dondero’s responsibilities in such capacities shall in all cases be as determined by the Independent Directors .
. . [and] will be subject at all times to the supervision, direction and authority of the Independent Directors. In the
event the Independent Directors determine for any reason that the Debtor shall no longer retain Mr. Dondero as an
employee, Mr. Dondero agrees to resign immediately upon such determination.” See Debtor’s Exh. 2, at Exh. 1 thereto,
at 3 of 62 (DE # 80).

                                                          5
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 97 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 93 of 142 PageID 97



still involved with the business might be value-enhancing for the Debtor and its creditors (even

though Mr. Dondero was perceived as not being the type of fiduciary needed to steer the ship

through bankruptcy). For sake of clarity, it should be understood that there are at least hundreds of

entities—the lawyers have sometimes said 2,000 entities—within the Highland byzantine

organizational structure (sometimes referred to as the “Highland complex”), most of which are not

subsidiaries of the Debtor, nor otherwise owned by Highland. And only Highland itself is in

bankruptcy. However, these entities are very much intertwined with Highland—in that they have

shared services agreements, sub-advisory agreements, payroll reimbursement agreements, or

perhaps, in some cases, less formal arrangements with Highland. Through these agreements

Highland (through its own employees) has historically provided resources such as fund managers,

legal and accounting services, IT support, office space, and other overhead. Many of these non-

Debtor entities appear to be under the de facto control of Mr. Dondero—as he is the president and

portfolio manager for many or most of them—although Mr. Dondero and certain of these entities

stress that these entities have board members with independent decision-making power and are not

the mere “puppets” of Mr. Dondero (for ease of reference, these numerous entities will be referred

to as the “Non-Debtor Dondero-Related Entities”). This court has never been provided a complete

organizational chart that shows ownership and affiliations of all 2,000 Non-Debtor Dondero-

Related Entities (such a chart would, no doubt, be the size of a football field), but the court has, on

occasion, been shown information about some of them and is aware that a great many of them were

formed in non-U.S. jurisdictions, such as the Cayman Islands.

       Eventually, the Debtor’s new Independent Board and management concluded that it was

untenable for Mr. Dondero to continue to be employed by the Debtor in any capacity. Various

events occurred that led to the termination of his employment with the Debtor. For one thing, Mr.



                                                  6
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 98 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 94 of 142 PageID 98



Dondero prominently opposed certain actions taken by the Debtor through its CEO and Independent

Board including: (a) objecting to a significant settlement that the Debtor had reached in court-

ordered mediation10 with creditors Acis Capital Management and Josh and Jennifer Terry (the “Acis

Settlement”)—which settlement helped pave the way toward a consensual Chapter 11 plan, and (b)

pursuing, through one of his family trusts (the Dugaboy Investment Trust), a proof of claim alleging

that the Debtor (including Mr. Seery) had mismanaged one of the Debtor’s subsidiaries, Highland

Multi Strategy Credit Fund, L.P. (“MSCF”), with respect to the sale of certain of its assets during

the bankruptcy case (in May of 2020).11 The Debtor’s Independent Board and management

considered these two actions to create a conflict of interest—if Mr. Dondero was going to litigate

significant issues against the Debtor in court, that was his right, but he could not continue to work

for the Debtor (among other things, having access to its computers and office space) while litigating

these issues with the Debtor in court.

            But the termination of his employment was not the end of the friction between the Debtor

and Mr. Dondero. In fact, a week after his termination, litigation posturing and disputes began

erupting between Mr. Dondero and certain Non-Debtor Dondero-Related Entities, on the one hand,

and the Debtor on the other (as further described below).

            III.    The Impetus for the Adversary Proceeding.

            The Adversary Proceeding centers significantly around two Non-Debtor Dondero-Related

Entities known as NexPoint Advisors, L.P. (“NexPoint”) and Highland Capital Management Fund

Advisors, L.P. (“HCMFA,” and together with NexPoint, the “Advisors”)—both of which, like



10
  The court appointed Retired Bankruptcy Judge Allan Gropper, S.D.N.Y., and Attorney Sylvia Mayer, Houston,
Texas (both with the American Arbitration Association), to be co-mediators over multiple disputes in the Bankruptcy
Case, including the Acis dispute. The co-mediators, among other things, attempted to mediate disputes/issues with
Mr. Dondero.
11
     See, e.g., Proof of Claim No. 177 and DE # 1154 in main bankruptcy case.

                                                           7
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 99 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 95 of 142 PageID 99



Highland, are registered investment advisors. Mr. Dondero is President of NexPoint and has an

ownership interest in it.12 Mr. Dondero is President of HCMFA and has an ownership interest in it

as well.13

           A. Alleged Interference with the Debtor’s Management of the Highland CLOs.

           The Advisors separately manage three funds (“NexPoint/HCMFA Funds”). The Advisors

and these NexPoint/HCMFA Funds own, among other things, equity interests in certain pooled

collateralized loan obligation (“CLO”) vehicles that are managed by the Debtor (hereinafter the

“Highland CLOs”). A key fact here to remember is that the CLO vehicles are managed by the

Debtor (pursuant to contracts and neither the Advisors nor the NexPoint/HCMFA Funds are parties

to such contracts).

           Generally speaking, the term/acronym “CLO” is loosely used in the investment world to

refer to a special purpose entity (“CLO SPE”), in which a manager (here, Highland) purchases a

basket of loans to be held in the CLO SPE. The loans in the basket would typically be obligations

of large well-known public companies and, collectively, provide a variable rate of interest. The

CLO manager typically has discretion to buy and sell different loans to go into the pool of assets,

with certain restrictions. There are, meanwhile, tranches of investors who invest funds into the CLO

SPE, pursuant to an indenture (with an independent, third-party indenture trustee in place) so that

the CLO SPE can purchase the loans, and those investors receive fixed interest from the CLO SPE

(with the CLO SPE earning income on the “spread” between: (a) the variable interest being earned

on the pool of loans in the CLO SPE’s portfolio and (b) the amount of fixed interest the CLO SPE

must pay out to its tranches of investors). This description, again, is a bit of a generalization. In




12
     1/8/21 Hearing Transcript, Debtor’s Exh. 36 at 35:9-25 (DE # 80).
13
     1/8/21 Hearing Transcript, Debtor’s Exh. 36 at 36:10-14 (DE # 80).

                                                           8
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 100 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 96 of 142 PageID 100



 the case of the Highland CLOs (there are approximately 16 of them), many of them are quite old

 and do not have the typical diverse portfolio of loans that CLOs commonly have. Many of the

 CLOs are structured as closed-end investment funds and, in fact, own equity in post-reorganization

 companies (that are publicly traded and quite liquid) and some even own real estate.14 In any event,

 as mentioned, the Debtor serves as portfolio manager on the numerous Highland CLOs (there more

 than a dozen), pursuant to separate portfolio management agreements that Highland has with the

 CLO SPEs. There are about $1 billion of assets in these CLO SPEs that Highland manages. 15 And,

 to be clear, the Advisors and NexPoint/HCMFA Funds own equity (i.e., the bottom tranche) in most

 if not all of these Highland CLOs.

             The Debtor has alleged in this Adversary Proceeding that the Advisors, acting under the

 direction of their President Mr. Dondero, have interfered multiple times with Mr. Seery’s attempts

 to sell various assets in the CLO SPEs, by, among other things, exerting pressure on certain of the

 Debtor’s employees to halt trades that were ordered by Mr. Seery. To be clear, the Advisors have

 no contractual right to do that—they are not party to the portfolio management agreements that

 Highland has with the CLO SPEs. The Advisors simply purport to speak for various investors (i.e.,

 the investors in the NexPoint/HCMFA Funds) who have invested in (i.e., own the equity) in the

 Highland CLOs. However, it appears that the majority of these investors are yet other Non-Debtor

 Dondero-Related Entities, including but not limited to the entities known as Charitable DAF

 HoldCo, Ltd. and CLO Holdco, Ltd.16 In any event, various examples of communications that


 14
      See 1/26/21 Hearing Transcript, Debtor’s Exh. 37 at 155:9-18 (DE # 80).
 15
      See id. at 202: 3-7.
 16
    See Debtor’s Exh. 2, Exh. 7 thereto (DE # 80). There may be some “mom and pop” or unrelated institutional
 investors in certain of these Highland CLOs (indirectly through the NexPoint/HCMFA Funds), see 1/26/21 Hearing
 Transcript, Debtor Exh. 37 (DE # 80), at 201:14-22, but none have ever come forward during the Highland bankruptcy.
 Moreover, the Debtor aptly notes that there is nothing preventing unhappy investors from simply selling their
 investments in the Highland CLOs if they are not happy with management decisions of the portfolio manager.


                                                           9
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 101 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 97 of 142 PageID 101



 allegedly constituted interference were described in the Adversary Proceeding.17 The court notes,

 anecdotally, that Mr. Dondero was continuing, well after his October 9, 2020 termination with the

 Debtor, to use an email address showing he was an employee of Highland in many of the

 communications introduced into evidence.18

            B. Alleged Threats When Debtor Attempted to Collect Demand Notes from Mr. Dondero.

            Additionally, the Adversary Proceeding describes that there are certain demand notes on

 which Mr. Dondero, personally, and certain Non-Debtor Dondero-Related Entities owe significant

 money to the Debtor. The Debtor made demand upon Mr. Dondero for payment on these demand

 notes on December 3, 2020, demanding payment by December 11, 2020, so that the Debtor could

 have these funds to use in its Chapter 11 plan that was set for confirmation in January 2021. Mr.

 Dondero is alleged to have sent a threatening text to Mr. Seery, just a few hours after the demand

 letters were sent to him.

            After describing Mr. Dondero’s alleged conduct, the complaint in the Adversary Proceeding

 sought injunctive relief preventing Mr. Dondero from interfering with the Debtor’s operations,

 management of assets, and pursuit of a plan of reorganization, to the detriment of the Debtor, its

 estate, and its creditors, relying on 11 U.S.C. § 105 and Fed. R. Bankr. Pro. 7065. The Debtor has

 argued that Mr. Dondero’s actions have jeopardized the Debtor’s ability to effectively wind down

 its business in the Chapter 11 proceedings—to the detriment of its creditors.




 17
   Debtor’s Exh. 3, DE # 80 (10/16/20 letter from counsel for Advisors expressing “concerns” about the Debtor’s
 management of the Highland CLOs and a desire that management be transitioned over to the Advisors); Debtor’s Exh.
 4, DE # 80 (11/24/20 letter from counsel for the Advisors further expressing “concerns” about the Debtor’s
 management of Highland CLOs, especially the selling of assets therein); Debtor’s Exh. 5, DE # 80 (11/24/20-11/27/20
 emails of Mr. Dondero instructing Highland employee Hunter Covitz not to trade SKY equity as he had been instructed
 by James Seery); Debtor’s Exh. 14, DE # 80 (12/24/20 letter of Debtor’s counsel to counsel for the Advisors addressing
 some of their clients’ actions).
 18
      See, e.g., Debtor’s Exh. 5 (DE # 80).

                                                          10
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 102 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 98 of 142 PageID 102



            IV.       Motion for TRO [DE # 6].

            Almost immediately after filing the Adversary Proceeding, the Debtor sought entry of a

 TRO enjoining Mr. Dondero from: (a) communicating (whether orally, in writing, or otherwise),

 directly or indirectly, with any Independent Board member unless Mr. Dondero’s counsel and

 counsel for the Debtor were included in any such communication; (b) making any express or

 implied threats of any nature against the Debtor or any of its directors, officers, employees,

 professionals, or agents; (c) communicating with any of the Debtor’s employees, except as it

 specifically related to shared services currently provided by the Debtor to affiliates owned or

 controlled by Mr. Dondero; (d) interfering with or otherwise impeding, directly or indirectly, the

 Debtor’s business, including but not limited to the Debtor’s decisions concerning its operations,

 management, treatment of claims, disposition of assets owned or controlled by the Debtor, and

 pursuit of the Plan or any alternative to the Plan; and (e) otherwise violating section 362(a) of the

 Bankruptcy Code (collectively, the “Prohibited Conduct”). It was supported by a Memorandum of

 Law19 and a Declaration of Mr. Seery.20

            The court held a hearing on December 10, 2020 on the Motion for TRO.

            A. The Evidence at the TRO Hearing.

            At the hearing on the Motion for TRO, the Debtor relied upon the Declaration of Mr. Seery

 and all exhibits that had been attached thereto (which the court admitted with no objection).21 The

 court also heard a small amount of additional live testimony from Mr. Seery. Mr. Dondero’s




 19
      See DE # 6.
 20
      See DE # 4 (with 29 exhibits attached, 177 pages in total length).
 21
      Id.


                                                             11
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 103 of 146
  Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 99 of 142 PageID 103



 counsel appeared and made some statements but did not file a responsive pleading or put on any

 evidence.

            Mr. Seery credibly testified that, pursuant to the January 2020 Corporate Governance

 Settlement, Mr. Dondero surrendered control of the Debtor to the Independent Board. After that

 January 2020 Corporate Governance Settlement, Mr. Dondero’s responsibilities with the Debtor

 were to be, in all cases, as determined by the Independent Board and subject at all times to the

 supervision, direction and authority of the Independent Board. In the event the Independent Board

 was to determine for any reason that the Debtor should no longer retain Mr. Dondero as an

 employee, Mr. Dondero agreed to resign immediately upon such determination.22 By resolution

 passed on January 9, 2020, the Independent Board authorized Mr. Seery to work with the Debtor’s

 traders and approve trades of certain of the Debtor’s and funds’ assets.23 However, up until mid-

 March 2020, Mr. Dondero controlled certain of the Debtor’s managed funds and accounts (as he

 still maintained the title of portfolio manager). Mr. Seery credibly testified that “[w]e took them

 away after they lost considerable amounts of money, about ninety million bucks. Real money. So

 we took over control of those accounts since then, and we've been managing to sell them down to

 create cash where we think the market opportunity is correct.”24

            Later, however, during the summer of 2020, the Independent Board determined that it was

 in the best interests of the Debtor’s estate to formally appoint Mr. Seery as the Debtor’s CEO and

 CRO (i.e., not just an Independent Board member with trading authority). The bankruptcy court

 approved Mr. Seery’s appointment as CEO and CRO on July 16, 2020.25 Mr. Seery’s appointment


 22
      Debtor’s Exh. 1, at pp. 2-3 (DE # 80).
 23
      Debtor’s Exh. 3, at p. 2 (DE # 80).
 24
      12/10/20 Transcript from TRO Hearing, at p. 51:21-25 (DE # 19).
 25
      DE # 854 in main bankruptcy case.


                                                          12
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 104 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 100 of 142 PageID 104



 as CEO and CRO formalized his role and his authority to oversee the day-to-day management of

 the Debtor, including the purchase and sale of assets held by the Debtor and its managed investment

 vehicles, funds, and subsidiaries. Mr. Seery credibly represented that he has routinely carried out

 such responsibilities during the case.

             On August 12, 2020, the Debtor filed its Plan of Reorganization with the court26 (as

 subsequently amended, the “Plan”). The Plan provided for, among other things, the gradual

 monetization of the Debtor’s assets for the benefit of the Debtor’s creditors. Also in August 2020,

 the Debtor entered into court-ordered mediation with certain of its creditors which resulted in,

 among other things, the Acis Settlement (mentioned earlier). After the Acis Settlement was publicly

 announced, Mr. Dondero voiced his displeasure with not just the terms of the Acis Settlement, but

 that a settlement had been reached at all. On October 5, 2020, Mr. Dondero objected to the Debtor’s

 motion seeking approval of the Acis Settlement, which the Debtor believed created an actual

 conflict with the Independent Board and the Debtor.27 Additionally, one of Mr. Dondero’s family

 trusts also filed a proof of claim alleging the Debtor and Mr. Seery were mismanaging the assets of

 a subsidiary of the Debtor.28 Concluding that this situation was untenable, Mr. Dondero was asked

 to resign from the Debtor, and he did on October 9, 2020.29

             Subsequent to Mr. Dondero’s termination from the Debtor, he began engaging in activities

 that the Debtor perceived to be interference with its business judgment and management of the

 Highland CLOs. Approximately one week after Mr. Dondero resigned, the Advisors began writing

 letters to Mr. Seery requesting, among other things, that “no [Highland] CLO assets be sold without



 26
      DE # 944 in main bankruptcy case.
 27
      DE # 1121 in main bankruptcy case; Debtor’s Exh. 2 (Mr. Seery’s Decl.) at ¶ 11; DE # 80.
 28
      Id. at ¶ 12.
 29
      Debtor’s Exhs. 4-5 (DE # 80).


                                                           13
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 105 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 101 of 142 PageID 105



 prior notice and consent from the Advisors.”30 Not only is the Advisors’ consent for Highland CLO

 assets sales not contractually required, but the Debtor’s Chapter 11 plan (then on file, now

 confirmed) contemplates the gradual wind down of Highland’s business over time so that it will

 have funds to pay its creditors. In fact, Mr. Seery credibly testified that the business model of

 Highland in recent years (under the direction of Mr. Dondero—and with its web and layers of

 entities) has not allowed Highland itself to operate at a profit.31 Thus, interference with assets sales

 in the Highland CLOs seemed equivalent to interference with, not just the Debtor’s efforts to

 manage the business in ways that allowed it to pay its expenses, but also interference with the

 Debtor’s Chapter 11 plan.

            In the November 24-27, 2020 time period (again, just a few weeks after Mr. Dondero’s

 termination from the Debtor), Mr. Dondero sent various emails to both Debtor and Advisor

 employees (e.g., Matt Pearson, Hunter Covitz, Joe Sowin, and Tom Surgent) telling them he had

 instructed the Debtor not to engage in trades of Highland CLO assets and that they should not

 engage in certain trades of Highland CLO assets that Mr. Seery had instructed them to make.32 A

 review of this correspondence makes apparent the underlying conflicts of interest present—

 Highland was attempting to gradually wind down its business and monetize its managed assets for

 the benefit of its creditors (and this court believes—all the while—balancing its fiduciary duties to

 investors in such funds) and, meanwhile, Mr. Dondero (wearing his hat as a portfolio manager for,

 and indirect equity owner in, certain of the Non-Debtor Dondero-Related Entities—i.e., the



 30
      Debtor’s Exh. 6, p.2 (DE # 80); see also Debtor’s Exh. 7 (DE # 80).
 31
    Apparently, the Debtor even offered to assign Highland’s CLO management agreements to Mr. Dondero’s
 affiliate, NexPoint (in early December 2020), but Mr. Dondero thought the proposed terms were untenable. See DE
 # 50, John Morris Decl., Exh. Z thereto (January 5, 2021 Deposition Transcript of Mr. Dondero, at 101:11-25).
 32
      Debtor’s Exh. 8 (DE # 80).



                                                           14
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 106 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 102 of 142 PageID 106



 Advisors and the NexPoint/HCMFA Funds) did not want assets sold as part of a wind down. Mr.

 Dondero, it appears to this court, was putting his own and the Non-Debtor Dondero-Related

 Entities’ interests (as investors in the Highland CLOs) ahead of Highland’s creditors and the

 Highland CLOs, as a whole. But, Highland had duties to its creditors and to the Highland CLOs as

 a whole, and not to the Advisors or their funds (as investors in or equity owners in the Highland

 CLOs). Mr. Seery further credibly explained the situation, and the harm the interference caused the

 bankruptcy estate, as follows: “We intend to continue to manage the CLOs, we intend to assume

 those contracts [i.e., the portfolio management agreements for the Highland CLOs], we intend to

 manage them post-confirmation, after exit from bankruptcy. And causing confusion among the

 employees, preventing the Debtor from consummating trades in the ordinary course, deferring those

 transactions, we thought put the estate at significant risk, in addition to the cost.”33 The Highland

 CLOs generate fee income for the Debtor. Not all of them have liquid assets that are able to pay

 quarterly fees. Some owe deferred fees to Highland.34

            The Debtor thereafter sent communications instructing the Advisors and Mr. Dondero to

 cease and desist their interference, indicating that Mr. Dondero’s actions interfered with the

 management of the Debtor’s bankruptcy estate and the property of such estate, in violation of the

 Bankruptcy Code and the January 9, 2020 Order.35

            Meanwhile, around this same time period, the Debtor sent demand letters36 to Mr. Dondero

 and certain Non-Debtor Dondero-Related Entities, each of whom are obligated to the Debtor on

 various demand notes, pursuant to which approximately $30 million is collectively owed to the



 33
      Debtor’s Exh. 37 at 166:6-13 (DE # 80).
 34
      Id. 166-167.
 35
      Debtor’s Exhs. 9 & 10 (DE # 80).
 36
      Debtor’s Exhs. 24-27 (DE # 80).


                                                  15
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 107 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 103 of 142 PageID 107



 Debtor.37 Collection on these notes was part of the Debtor’s liquidity plan, to help pay creditors

 under its Chapter 11 plan. Mr. Seery credibly testified that Mr. Dondero’s response was a text

 message that stated: “Be careful what you do, last warning.”38

            The next day, Debtor’s counsel sent Mr. Dondero’s counsel correspondence demanding that

 he “cease and desist from (a) communicating directly with any Board member without counsel for

 the Debtor, (b) making any further threats against HCMLP or any of its directors, officers,

 employees, professionals, or agents, or (c) communicating with any of HCMLP’s employees,

 except as it specifically relates to shared services currently provided to affiliates owned or

 controlled by Mr. Dondero.” The letter put Mr. Dondero on notice that the above-referenced

 Adversary Proceeding and Motion for TRO would be filed.

            B. Entry of the TRO.

            After hearing the evidence at the TRO Hearing, the court determined that the Debtor had

 met its burden of proving the need for a TRO. The court issued the TRO39 which temporarily

 enjoined Mr. Dondero from “(a) communicating (whether orally, in writing, or otherwise), directly

 or indirectly, with any Board member unless Mr. Dondero’s counsel and counsel for the Debtor are

 included in any such communication; (b) making any express or implied threats of any nature

 against the Debtor or any of its directors, officers, employees, professionals, or agents; (c)

 communicating with any of the Debtor’s employees, except as it specifically relates to shared

 services currently provided to affiliates owned or controlled by Mr. Dondero; (d) interfering with

 or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to the




 37
      Debtor’s Exhs. 11-23 (DE # 80).
 38
      Debtor’s Exh. 28 (DE # 80).
 39
      See DE # 10; see also Debtor’s Exh. 11 (DE # 80).


                                                          16
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 108 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 104 of 142 PageID 108



 Debtor’s decisions concerning its operations, management, treatment of claims, disposition of

 assets owned or controlled by the Debtor, and pursuit of the Plan or any alternative to the Plan; and

 (e) otherwise violating section 362(a) of the Bankruptcy Code (collectively, the ‘Prohibited

 Conduct’).” Mr. Dondero was further temporarily enjoined “from causing, encouraging, or

 conspiring with (a) any entity owned or controlled by him, and/or (b) any person or entity acting

 on his behalf, from, directly or indirectly, engaging in any Prohibited Conduct.”

            V.     The Contempt Motion Now Before the Court.

            Less than a month after entry of the TRO, on January 7, 2021, Highland filed Plaintiff’s

 Motion for an Order Requiring Mr. James Dondero to Show Cause Why He Should Not Be Held in

 Civil Contempt for Violating the TRO (the “Contempt Motion”),40 which was supported by a

 Memorandum of Law41 and a Declaration of John Morris with Exhs. G, K, L, M, N, P, Q, R, S, U,

 W, X, Y, Z attached.42 Highland alleges Mr. Dondero violated the TRO as follows: (a) he willfully

 ignored it by not reading the TRO, the underlying pleadings, and allegations that supported it, nor

 did he listen to the hearing at which it was entered or make any meaningful effort to understand the

 scope of it; (b) he threw in the garbage his Highland-furnished cell phone, in what the Debtor

 believes was an attempt to evade discovery; (c) he trespassed on the Debtor’s property after the

 Debtor had evicted him because the Debtor believed he was interfering with the Debtor’s business;

 (d) he interfered with the Debtor’s trading of Highland CLO assets; (e) he pushed and encouraged

 the Advisors and NexPoint/HCMFA Funds to make further demands and threats against the Debtor

 regarding the trading of Highland CLO assets; (f) he communicated with the Debtor’s inhouse


 40
      DE # 48.
 41
      DE # 49.
 42
      DE # 50.




                                                  17
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 109 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 105 of 142 PageID 109



 counsel, Scott Ellington and Isaac Leventon, before they were terminated from Highland, to

 coordinate legal his own strategy against the Debtor; and (g) he interfered with the Debtor’s

 obligation to produce certain documents that were requested by the UCC and that were in the

 Debtor’s possession, custody and control.

            The court held an evidentiary hearing on the Contempt Motion on March 22, 2021 (with

 closing arguments March 24, 2021). The court considered dozens of exhibits43 and testimony from

 two witnesses (Mr. Dondero and the Debtor’s current CEO, James Seery). The Debtor asserted

 that there were seventeen different violations of the TRO. To be clear, this Contempt Motion deals

 solely with whether Mr. Dondero violated the TRO after its entry on December 10, 2020 at 1:31

 pm CST, up through the time of the filing of the Contempt Motion on January 7, 2021.44 In fact,

 the court has subsequently entered a Preliminary Injunction45 and Agreed Injunction46 resolving

 this Adversary Proceeding but reserved jurisdiction to rule on the earlier-filed Contempt Motion.

            A. The Evidence Regarding Whether Mr. Dondero Willfully Ignored the TRO by Not
               Reading It or the Underlying Pleadings and Allegations that Supported It; by Not
               Attending the Hearing Thereon; and by Not Making Any Meaningful Effort to
               Understand the Scope of the TRO.

            The Debtor argues that Mr. Dondero’s willful ignorance of both the TRO, and the

 underlying evidence presented in connection with the TRO, is in and of itself contemptible.




 43
   The court admitted Debtor’s Exhibits #1, #2, #7, #8, #9, #10, #11, #12, #13, #14, #15, #17, #18, #19, #20, #21, #22,
 #24, #25, #26, #27, #28, #33, #35, #36, #37, #38, #39, #47 through #57 (found at DE ## 80, 101, & 128), and Mr.
 Dondero’s Exhibits #1 through #20 (found at DE # 106).
 44
   The Debtor initially sought an expedited hearing on the Contempt Motion for January 8, 2021—the same day that
 the Debtor’s request for a preliminary injunction was set for hearing. The court denied the request for an expedited
 hearing on the Contempt Motion—believing this was not enough notice to Mr. Dondero. So, there was a hearing on
 a request for a preliminary injunction only on January 8, 2021 (which was granted ultimately). To be clear, Mr.
 Dondero and his counsel had approximately 75 days to prepare for the hearing on this matter.
 45
      DE # 59.
 46
      DE # 182.


                                                          18
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 110 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 106 of 142 PageID 110



            The evidence on this point is that Mr. Dondero testified multiple times in connection with

 this Adversary Proceeding47 that he had not: (a) reviewed the Declaration of James P. Seery, Jr.,

 the Debtor’s Chief Executive Officer, in support of the TRO Motion; (b) attempted to learn of the

 allegations made against him; (c) thought about the fact that the Debtor was seeking a restraining

 order against him; (d) listened to the hearing where the court admitted evidence and heard argument

 on the Debtor’s motion; (e) read the transcript of the hearing at which the court granted the Debtor’s

 motion for the TRO; (f) read the TRO after it was entered; or (g) made any meaningful effort to

 understand the scope of the TRO.48

            But on later examination by his counsel at the Hearing on the Contempt Motion itself, Mr.

 Dondero testified as follows:

            Q Did you have an opportunity to ask your counsel questions about the TRO?

            A Yes.

            Q And did you rely on your counsel to explain to you what the TRO meant?

            A Yes.

            Q And in the weeks that followed the entry of the TRO, did you continue to seek advice
            from your counsel regarding what you could and could not do under the TRO?

            A Yes.

            Q And why did you do that?

            A Again, to stay compliant, not -- to stay compliant any specific tripwires or any trickery
            that might have been in the agreement.49

 47
   The court will refer frequently herein to three Transcripts and hereinafter use the following defined terms for ease
 of reference: (a) the January 5, 2021 Transcript from Mr. Dondero’s deposition in connection with this matter, found
 as an attachment to the John Morris Declaration, DE # 50, at Exh. Z (“1/5/21 Transcript”); (b) the January 8, 2021
 Transcript from the hearing on the Motion for Preliminary Injunction, which was admitted as Debtor’s Exh. 36 at the
 Hearing on the Contempt Motion (“1/8/21 Transcript”); and (c) the March 22, 2021 Transcript from the Hearing on
 the Contempt Motion, which is found at DE # 138 (“3/22/21 Transcript”).
 48
   See 1/5/21 Transcript at 12:17-15:14; 1/8/21 Transcript at 23:10-12 and 101:13-14; 3/22/21 Transcript at 30:20-22;
 35:6-16. See also 1/5/21 Transcript at 84:8-16; 3/22/21 Transcript at 35:20-36:1.
 49
      3/22/21 Transcript at 130:6-19.

                                                          19
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 111 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 107 of 142 PageID 111




            Mr. Dondero went on to testify: “Yeah, I -- again, I take seriously anything that comes from

 the Court, and I did adjust my behavior, but the overall theme, that somehow I was doing something

 to hurt the creditor or hurt the Debtor or hurt investors I viewed as incongruent with any of my

 behavior. So I didn't think it was going to require much adjustment.”50

            The court concludes that Mr. Dondero’s testimony was very inconsistent on when and how

 carefully he read the TRO. Whether this amounted to contempt of the TRO will be addressed in the

 Conclusions of Law section below.

            B. The Evidence Regarding Whether Mr. Dondero Disposed of His Highland-Furnished
               Cell Phone to Evade Discovery.


                     First, the Highland Cell Phone Policy.

            The evidence is undisputed that Highland had a cell phone policy for all of its employees

 dated March 27, 2012 that still remained in place at all relevant times during this bankruptcy case.51

 Employees could, among other things, have their cell phone expenses reimbursed by Highland. Mr.

 Dondero participated in this program. To be clear, Highland actually purchased and paid for Mr.

 Dondero’s cell phone (in contrast, some employees used their own cell phones and obtained

 expense reimbursement). The policy stated as follows:

                    Your obligations under this policy shall terminate upon the termination of
            your employment, provided that you will remain obligated to furnish historical
            call records covering the period through the date of your termination, as
            requested following the termination of your employment. Employees participating
            in this policy should have no expectation of privacy regarding e-mail, voice mail,
            text messages, graphics, and other electronic data composed, sent, and/or received
            on their cell phones. Notwithstanding the foregoing, Highland agrees not to review
            any call records on an employee’s bill other than those associated with the phone
            number of employee. Further, regardless of whether employees choose to
            participate in this policy, all e-mail, voice mail, text messages, graphics, and other
 50
      3/22/21 Transcript at 129:6-11; see more generally, id. at 130-136.
 51
      Debtor’s Exh. 54 (DE # 101).


                                                            20
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 112 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 108 of 142 PageID 112



            electronic data composed, sent, and/or received related to company business
            remain the property of Highland.”52

            Mr. Dondero certified in January 2020 and again on October 7, 2020, that he had read the

 Employee Handbook.53 Mr. Dondero testified that he reviewed it and the company’s Compliance

 Manual once a year in connection with required compliance training.54

            It is undisputed that as of the day that the TRO was entered (December 10, 2020), Mr.

 Dondero had a cell phone that was bought and paid for by the Debtor.55 Mr. Dondero testified that

 he would sometimes use it for business texts.56

            From this evidence, the court finds that the cell phone that Mr. Dondero used for the

 majority of the Chapter 11 case (and as of the date of the TRO, December 10, 2020) was property

 of the bankruptcy estate, as was the data thereon related to company business.

                         Mr. Dondero’s Cell Phone Goes Missing Immediately After Entry of the December
                         10, 2020 TRO. Coincidence or Not?

            Soon after the entry of the December 10, 2020 TRO, on December 23, 2020, Debtor’s

 counsel sent Mr. Dondero’s counsel a letter informing him that Highland would:

                     terminate Mr. Dondero’s cell phone plan and those cell phone plans
            associated with parties providing personal services to Mr. Dondero (collectively,
            the ‘Cell Phones’). [Highland] demands that Mr. Dondero immediately turn over
            the Cell Phones to [Highland] by delivering them to [Mr. Dondero’s counsel]; we
            can make arrangements to recover the phones from [Mr. Dondero’s counsel] at a
            later date. The Cell Phones and the accounts are property of [Highland]. [Highland]
            further demands that Mr. Dondero refrain from deleting or “wiping” any
            information or messages on the Cell Phone. [Highland], as the owner of the account




 52
      Id. (emphasis added). See also Debtor’s Exh. 55, at 12-13 (DE # 101).
 53
      Debtor’s Exhs. 56 & 57 (DE # 101).
 54
   3/22/21 Transcript at 37:1-23; 42:1-25. See also Debtor’s Exh. 55 (Employee Handbook); Debtor’s Exhs. 56 & 57
 (Compliance Certificates) (DE # 80).
 55
      3/22/21 Transcript at 51:17-21
 56
      Id. at 51:22-25.


                                                           21
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 113 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 109 of 142 PageID 113



             and the Cell Phones, intends to recover all information related to the Cell Phones
             and the accounts and reserves the right to use the business-related information.57

             On December 29, 2020, Mr. Dondero’s counsel sent a letter replying to the December 23,

 2020 letter, stating that Mr. Dondero had recently acquired a new phone and they were not sure

 where Mr. Dondero’s old Highland-provided phone was at the moment.58 Mr. Dondero was copied

 on that letter. Nothing was ever mentioned in that letter about the disposal or wiping of the old cell

 phone. And yet, in discovery that soon unfolded, as well as the hearing on the Contempt Motion,

 Mr. Dondero testified that his old company cell phone had been wiped of data and disposed.

             When Mr. Dondero was asked specifically about what happened to the cell phone he had

 that was “bought and paid for by the debtor,” he testified that it “was disposed of as part of getting

 a replacement phone in anticipation of potentially a transition.”59 He testified that there was a

 historical practice at Highland of destroying old phones when he obtained a new one.60 He testified

 that “[a]s far as I know, it was disposed of in the garbage, but I don’t know if it was recycled or

 whatever.”61 He said he did not know specifically who threw it away.62 When asked if he was

 aware that the UCC had asked for his phone messages, he testified no and that no one had ever told

 him.63 He further testified that maybe an employee named Jason Rothstein (an employee in

 Highland’s technology group) was involved with getting him a new phone and disposing of his old

 phone, but he was equivocal.64 Mr. Dondero was insistent that disposing of old phones was always


 57
      Debtor’s Exh. 12, at pp. 2-3 (DE # 80).
 58
      Debtor’s Exh. 22 (DE # 80).
 59
      1/5/21 Transcript at 72:5-7.
 60
      Id. at 72:9-13.
 61
      Id. at 72:18-20.
 62
      Id. at 73: 4-18.
 63
      Id. at 74:19-25.
 64
      Id. at 75:7-11.


                                                    22
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 114 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 110 of 142 PageID 114



 the protocol at Highland and, also, employees routinely kept their old phone numbers (as he had

 done after leaving Highland and getting a new phone).65 He further testified that he thought that he

 and all senior executives had to “move their phones in the next 30 days or next 25 days, based on

 Seery’s termination notice.”66           (“Seery’s termination notice” presumably was a reference to

 Highland sending a letter on November 30, 2020 that Highland was terminating the shared services

 agreements among Highland and the Advisors effective January 30, 2021.67 Of course, Mr. Dondero

 had been terminated as a Highland employee back on October 9, 2020).

             An exhibit was shown to Mr. Dondero68 during a January 5, 2021 deposition which was a

 text from Jason Rothstein (the aforementioned Debtor employee in the technology group) to Mr.

 Dondero dated December 10, 2020 at 6:25 pm. The TRO had been entered earlier that same day at

 1:31 pm (after a 9:30 am hearing). Jason Rothstein’s text stated, “I left your old phone in the top

 drawer of Tara’s [Mr. Dondero’s assistant’s] desk” to which Mr. Dondero replied “[o]k.”69

             When questioned about this text and asked whether Mr. Dondero had told Jason Rothstein

 to do anything with the phone, he replied, “I don’t—all I know is the phone’s been disposed of.

 That’s all I know.”70 He then specifically testified that he did not tell either Jason Rothstein or his

 assistant Tara to throw the phone in the garbage.71 When later asked if he disposed of the phone

 “somewhere around December 10, 2020” he replied “I—I don’t know. Probably.”72 Later at the


 65
      Id. at 76:8-77:2.
 66
      Id. at 79:25-80:4.
 67
      Dondero’s Exhs. 4 & 5 (DE # 106).
 68
      Debtor’s Exh. 8 (DE # 80).
 69
   While this timing seems very coincidental, Mr. Dondero testified that he had ordered his new cell phone a couple
 of weeks before December 10, 2020. 3/22/21 Transcript at 147:17-148:7.
 70
      1/5/21 Transcript at 80:18-81:8.
 71
      Id. at 81:9-15.
 72
      Id. at 85:15-17.



                                                        23
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 115 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 111 of 142 PageID 115



 hearing on the Contempt Motion on March 22, 2021, Mr. Dondero answered more ambiguously as

 to what happened to the cell phone: “I don't know what happened to the phone. I don't know what

 Jason did or did not do.”73 Nobody called Jason Rothstein to testify at the hearing on the Contempt

 Motion. In any event, Mr. Dondero was insistent that he did nothing wrong—stating that he turned

 the cell phone over to the “tech group” for the Debtor (Jason Rothstein) as he was supposed to do

 and that he wiped it in accordance with company protocol.74 Mr. Dondero further testified:

             Q Do you have any personal knowledge about what happened to your phone after Jason

             Rothstein texted you that he left it in Tara's desk?

             A No.

             Q Did you ever look to see if it was in Tara's desk?

             A No.

             Q Did you -- you -- you didn't take the phone out of Tara’s desk?

             A No.

             Q So did you ever see the phone again after you turned it over to Jason Rothstein?

             A No.

             Q Do you know where the phone is today?

             A But, again, I don't know why this is relevant. They can get the text messages from the

             phone company if they think it's that big of a deal.75

             Q When you previously testified that the phone was disposed of, what did you mean?

 73
      3/22/21 Transcript at 57:3-4.
 74
      Id. at 58:1-16.
 75
   The court did not have any expert evidence of this, but the court believes without much doubt that this is incorrect.
 While this may have been true long ago (in the days before iPhones and WiFi communications), Mr. Dondero testified
 that he had an iPhone. Whether he uses the iPhone “Messages” text app or some other messaging app such as
 “WhatsApp” or “Signal,” his phone company (which he testified was AT&T) would not have his text messages since
 text messages are sent through these apps—not the AT&T phone service.



                                                          24
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 116 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 112 of 142 PageID 116



            A I mean, that's -- that's the last step. That's what always happens to the old phones. But to

            say it was tossed in the garbage, I have no idea. I have no idea what happened to it after it

            went back to Tara’s desk.

            Q So do you have any personal knowledge that your phone was actually disposed of?

            A I don’t know.76

            Is the Missing Phone Any Big Deal?

            Mr. Dondero is rather adamant that this is all much ado about nothing. Is the missing cell

 phone a big deal? The answer is “maybe or maybe not.” It depends on what was on it and whether

 the data on it was responsive to numerous discovery requests in this bankruptcy case. And in any

 event, the phone and any data on it related to Highland was “property of the estate,” pursuant to

 section 541 of the Bankruptcy Code.

            With regard to discovery requests, there have actually been many discovery requests in the

 bankruptcy case for which any relevant data on Mr. Dondero’s phone would have been

 responsive, starting from almost the very beginning, when the UCC sought, among other things,

 electronically stored information (“ESI”) from the Debtor and key custodians including Mr.

 Dondero.

            For example, back on November 10, 2019 (when the bankruptcy case was still pending in

 Delaware), the UCC served its first document request while Mr. Dondero was still CEO and during

 which time all original management and inhouse counsel were still intact.77 This first UCC

 document request, in seeking communications about numerous topics, defined “Communications”

 as including electronic communications such as texts. And the “Instructions” therein to the Debtor


 76
      3/22/21 Transcript at 150:5-151:4.
 77
      Debtor’s Exh. 15 (DE # 80).



                                                     25
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 117 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 113 of 142 PageID 117



 provided at paragraph 4 that: “You are requested to produce not only those documents in Your

 physical possession, but also those documents within Your custody and control, including, without

 limitation, documents in the possession of Your agents, employees, affiliates, advisors, or

 consultants and any other person or entity acting on Your behalf.”78 To be clear, this was

 approximately two months before the January 2020 Corporate Governance Settlement was reached,

 with the subsequent installment of the Independent Board. Mr. Dondero was still in control of the

 Debtor when this document request would have been served. The UCC served a second document

 request on February 3, 2020 (with the same definitions and instructions);79 a third document request

 on February 24, 2020 (same definitions and instructions),80 and a fourth document request on July

 8, 2020 (same definition and instructions).81

            At the same time as the UCC’s fourth request for document production (on July 8, 2020),

 the UCC also filed a motion to compel.82 This motion to compel brought to the court’s attention

 for the first time that problems were brewing with the UCC’s efforts to obtain documents that might

 be relevant to estate causes of action, and in particular, the UCC motion to compel sought assistance

 from the court in the UCC’s efforts to obtain ESI from various custodians of documents of the

 Debtor.

            The UCC’s motion to compel reminded the court that the January 2020 Corporate

 Governance Settlement explicitly granted the UCC standing to pursue bankruptcy estate claims,

 defined as “any and all estate claims and causes of actions against Mr. Dondero, Mr. Okada, other


 78
      Id.
 79
      Debtor’s Exh. 30 (DE # 80).
 80
      Debtor’s Exh. 31 (DE # 80).
 81
      Debtor’s Exh. 32 (DE # 80).
 82
      Debtor’s Exh. 33 (DE # 80).



                                                  26
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 118 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 114 of 142 PageID 118



 insiders of the Debtor, and each of the Related Entities, including promissory notes held by any of

 the foregoing.”83 The parties also agreed in the January 2020 Corporate Governance Settlement

 that the UCC would receive any privileged documents or communications that relate to the “Estate

 Claims” so that the UCC could bring those claims. In short, the UCC, pursuant to the January 2020

 Corporate Governance Settlement, stands in Debtors’ shoes with respect to the “Estate Claims.” In

 fact, the January 2020 Corporate Governance Settlement set forth a “Document Production

 Protocol,” which stated that ESI was included within the documents being sought and stated that

 “Debtor acknowledges that they should take reasonable and proportional steps to preserve

 discoverable information in the party’s possession, custody or control. This includes notifying

 employees possessing relevant information of their obligation to preserve such data.”84 Thus,

 whether Mr. Dondero and inhouse counsel paid attention or not, they were on notice very early in

 this case that they had a duty to preserve ESI.

             The UCC motion to compel (again, filed July 8, 2020) further stated that for approximately

 eight months, the UCC had attempted to work cooperatively with the Debtor to obtain documents

 and communications needed to investigate those claims, and, despite the UCC’s efforts, the Debtor

 had not yet provided the UCC with the ESI it had requested. In particular, the UCC alleged that it

 had spent a considerable amount of time attempting to obtain “production of emails, chats, texts,

 or other ESI or communications from the Debtor.” In summary, the UCC, in July 2020 (some

 five months before Mr. Dondero’s cell phone was disposed) moved to compel production of

 documents and communications of nine custodians pursuant to a protocol proposed by the UCC

 and these nine custodians were Patrick Boyce, Jim Dondero, Scott Ellington, David Klos, Isaac


 83
      Id. at 4.
 84
      Debtor’s Exh. 2, Exh. 1.C. thereto (DE # 80).



                                                      27
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 119 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 115 of 142 PageID 119



 Leventon, Mark Okada, Trey Parker, Tom Surgent, and Frank Waterhouse. The UCC specifically

 stated that for “avoidance of doubt,” it was requesting “all ESI for the nine custodians, including

 without limitation, email, chat, text, Bloomberg messaging, or any other ESI attributable to the

 custodians.”85

             Notably, Mr. Dondero filed a responsive pleading to this UCC motion to compel—which

 would be some indication that he knew about it.86 In his response, he argued that he did not want

 Josh Terry (Acis’s manager, with whom he had been in long-running litigation) to get any

 documents that might be produced pursuant to the UCC motion to compel.

             Finally, the Debtor also sought document production from Mr. Dondero including ESI in a

 formal document request it sent to him dated December 23, 2020.87 More pointedly, on December

 23, 2020, Debtor’s counsel sent Mr. Dondero’s counsel the letter mentioned above, in which the

 Debtor specifically asked that Mr. Dondero turn over his Highland-purchased cell phone.88

             With regard to awareness about discovery requests, Mr. Dondero testified at his deposition

 on January 5, 2021 that he was aware of a document request sent to his lawyers for documents of

 his and that he delegated to his lawyers and his assistant, Tara Loiben, the task of responding by

 saying, “she has full access to my email, and I gave her my phone for the better part of a couple of

 days in the office.”89 He also testified that he understood that the Debtor’s document requests called

 for the production of all text messages that were responsive to the requests.90 When asked if he



 85
      Id.
 86
      Debtor’s Exh. 40 (DE # 101).
 87
      Debtor’s Exh. 7 (DE # 80).
 88
      Debtor’s Exh. 12 (DE # 80).
 89
      See 1/5/21 Transcript at 67:20-69:9. See also Debtor’s Exh. 9 (DE # 80).
 90
      Id. at 70:1-6.



                                                            28
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 120 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 116 of 142 PageID 120



 understood the document request was for the time period of December 10, 2020 to the end of the

 month, he replied “I didn’t need the details of this. I didn’t get into it. I didn’t do the document

 production that I believe was completed and responsive. I delegated it.”91

            Mr. Dondero’s testimony about awareness as to discovery requests has been inconsistent.

 Mr. Dondero testified at the hearing on the Contempt Motion that no one ever asked him to preserve

 his text messages.92

            The court concludes that Mr. Dondero exercised control over property of the estate (i.e., his

 Highland-provided cell phone and the company-related data thereon) and potentially spoliated

 evidence thereon that was responsive to multiple, pending discovery requests. Whether this

 amounted to contempt of the TRO will be addressed in the Conclusions of Law section below.

             The Evidence Regarding Whether Mr. Dondero Trespassed.

            In the December 23, 2020 letter that Debtor’s counsel sent to Mr. Dondero’s counsel

 mentioned earlier (that demanded turn over of Mr. Dondero’s cell phone), it also stated that

 Highland:

                    has concluded that Mr. Dondero’s presence at the [Highland] office suite
            and his access to all telephonic and information services provided by [Highland]
            are too disruptive to [Highland’s] continued management of its bankruptcy case to
            continue. As a consequence, Mr. Dondero’s access to the offices located at 200/300
            Crescent Court, Suite 700, Dallas, Texas 75201 (the “Office”), will be revoked
            effective Wednesday, December 30, 2020 (the “Termination Date”). As of the
            Termination Date, Mr. Dondero’s key card will be de-activated and building staff
            will be informed that Mr. Dondero will no longer have access to the Office.93




 91
      Id. at 70:17-20.
 92
      3/22/21 Transcript at 152:1-11.
 93
      Debtor’s Exh. 12 (DE # 80).



                                                    29
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 121 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 117 of 142 PageID 121



             The letter went on to warn that: “Any attempt by Mr. Dondero to enter the Office, regardless

 of whether he is entering on his own or as a guest, will be viewed as an act of trespass. Similarly,

 any attempts by Mr. Dondero to access his @highlandcapital.com email account or any other

 service previously provided to Mr. Dondero by [Highland] will be viewed as an act of trespass,

 theft, and/or an attempted breach of [Highland’s] security protocols.”94

             Mr. Dondero testified that he was aware of this and he nevertheless went into the office on

 January 5, 2021, to give a deposition regarding this Adversary Proceeding:

                     I went through my phone, the January 5th deposition that has somehow
             become important, even though there were no Highland employees in the office
             other than the receptionist, is memorialized by a calendar invite on my phone --
             which will also be in the Highland system -- where it was an invite a week earlier
             from Sarah Goldsmith, who was one of the Highland employees supporting the
             legal team that was largely supporting Jim Seery, sent me a calendar invite to the
             conference room at Highland for the deposition on the 5th. It's right front and center
             in my calendar. It'll be on the Highland Outlook program. And Sarah Smith -- I
             mean, Sarah Goldsmith works directly for Jim Seery.95

             The court concludes that Mr. Dondero was trespassing against the Debtor’s wishes and

 instructions at the Highland offices on January 5, 2020. Whether this amounted to contempt of the

 TRO will be addressed in the Conclusions of Law section below.

                     The Evidence Regarding Whether Mr. Dondero Interfered with Trading of Highland
                     CLO Assets.

             It is undisputed that Mr. Dondero resigned (at the Debtor’s request) completely from

 Highland on October 9, 2020. About a week later, on October 16, 2020, a law firm representing the

 Advisors and the NexPoint/HCMFA Funds sent its first of several letters complaining about the

 Debtor’s supposed rush to sell assets in the Highland CLOs at so-called fire sale prices and



 94
      Id. at 3.
 95
      3/22/21 Transcript at 179:7-18.



                                                      30
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 122 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 118 of 142 PageID 122



 expressing a desire that the Debtor not sell the Highland CLO assets without prior notice and

 consent of the Advisors. The second in this series of letters was sent in November 2020. Mr.

 Dondero testified that he supported these letters being sent.96

             What was this about? The Debtor sought during certain times in November and December

 2020 to cause the Highland CLOs to sell certain publicly-traded equity securities, including

 “AVYA” and “SKY’ (stock tickers). Mr. Dondero disagreed that these securities should be sold.

 At issue here, in particular, are the Debtor’s attempted sales in late December 2020—after entry of

 the TRO. Mr. Dondero testified at a deposition on January 5, 2021, that he gave instructions to a

 Debtor employee, Hunter Covitz, not to sell “SKY” equity after Mr. Covitz had been instructed by

 Mr. Seery to sell it.97 He also testified that he communicated with an employee named Matt Pearson,

 an equity trader, informing him that certain Non-Debtor Highland Related Entities (“HFAM” and

 “DAF”)—who were investors in the NexPoint/HCMFA Funds—had “instructed Highland in

 writing not to sell any CLO underlying assets. There is potential liability. Don’t do it again.”98

 Matt Pearson, in response, canceled scheduled sales of SKY as well as AVYA.99 Mr. Dondero also

 communicated with an employee of one of the Advisors named Joe Sowin regarding stoppage of

 trades of CLO assets. Mr. Dondero explained: “My intent was to prevent trades that weren’t in the

 best interests of investors, that investors—the beneficial holders had articulated they didn’t want

 sold while these funds were in transition, and that the–there was no business purpose to benefit the

 debtor to sell these assets.”100 To be clear, the so-called investors/beneficial holders were Non-


 96
      1/26/21 Transcript at 61:4-18.
 97
      1/5/21 Transcript at 41:22-43:11.
 98
      Id. at 43:15-44:08.
 99
      Id.
 100
       Id. at 50:8-14; see also, id. at 89:8-25.



                                                   31
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 123 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 119 of 142 PageID 123



 Debtor Highland Related Entities under the control of Mr. Dondero. And the Debtor, indeed, did

 have a business purpose—despite Mr. Dondero’s belief that Mr. “Seery had no business purpose

 and he was doing it to tweak myself and everybody else.”101 For one thing, the Debtor is owed fees

 from managing these Highland CLOs and it cannot just defer them indefinitely—Highland needed

 liquidity to fund its Chapter 11 plan. Moreover, Mr. Seery credibly testified that he had consulted

 with many advisors on the Highland and Advisors team, and he concluded it was a good time to

 sell the AYVA and SKY securities. In any event, Mr. Dondero also communicated with Debtor

 employee Thomas Surgent, the Chief Compliance Officer, to inform him that he thought Mr. Seery

 was engaging in improper trades of Highland CLO assets and told Mr. Surgent he might face

 personal liability over this.102 Finally, Mr. Dondero communicated with a text to Mr. Seery that

 stated: “Be careful what you do, last warning.”103 As a result of this conduct, the Debtor notified

 Mr. Dondero’s counsel that they were essentially evicting Mr. Dondero from access to the Highland

 offices effective December 31, 2020 and terminating his Highland email account.104

             Mr. Dondero stated that he communicated as he did regarding the Highland CLO asset sales

 because he thought Mr. Seery was acting improperly with the trades he was attempting to

 execute.105 Mr. Dondero testified at the hearing on the Contempt Motion that he may have interfered

 with trades the week of Thanksgiving, but he did not after entry of the TRO. The evidence does

 not seem to support this testimony.106



 101
       Id. at 55:5-6.
 102
       Id. at 60:23-61-25.
 103
       Id. at 62:25.
 104
       See Debtor’s Exh. 12 (DE # 80).
 105
       1/5/21 Transcript at 63:1-64:20.
 106
       3/22/21 Transcript at 80-81.



                                                   32
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 124 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 120 of 142 PageID 124



             Mr. Dondero testified that he only talked to Jason Post about trades in late December and

 that Jason Post was not a Debtor employee but rather an employee of NexPoint.107

             What was at the bottom of this? Mr. Dondero said he “viewed it as a violation of the

 Advisers Act and the spirit of the Advisers Act, when the beneficial holders have told you they're

 going to change managers and don't want their account liquidated.”108 Mr. Post inconsistently

 testified at one hearing that he believed the trades violated Advisors’ policies and procedures

 because they were not initiated through an electronic system called the OMS (Order Management

 System).109 It appears to this court that Mr. Dondero wanted these funds to be kept intact and not

 have any assets liquidated until he could get a new company up and running (or maybe one of his

 existing companies) to hopefully take over Highland’s role of managing these Highland CLOs.

             In any event, the Debtor pointed out, in response to Mr. Dondero’s “defense” of his

 interference—that he was looking out for investors—that Mr. Dondero himself, during January-

 October 2020, while still an employee of Highland, traded a significantly larger amount of the

 AVYA stock that was held in the Highland CLOs, sometimes at a lower price than Mr. Seery did

 or attempted.110 Mr. Seery, in fact, credibly testified that the original impetus to sell AVYA came

 from Mr. Hunter Covitz, one of the Highland CLO portfolio managers, who had been looking at

 this security and noticed it had started moving up after performing extremely poorly post its own

 Chapter 11. Mr. Covitz, during the summer of 2020, believed Highland should “start lightening

 up” on the AVYA holdings, and Mr. Seery also had the following additional personnel look into it:

 Kunal Sachdev (Highland analyst); Joe Sowin (head trader at HCFMA) and Matthew Gray (another


 107
       Id. at 162.
 108
       3/22/21 Transcript at 168:22-25.
 109
       1/26/21 Transcript at 223:11-16.
 110
       Id. at 106:9-20, 159-161.



                                                    33
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 125 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 121 of 142 PageID 125



 senior analyst). They determined (Mr. Sachdev, in particular) that AVYA had reached its peak and

 even though it could continue to go up, they just did not think the value was there and thought it

 should be sold. A similar analytical process was undertaken with the SKY equity holdings.111

             One might wonder, if Mr. Dondero and the Advisors and the NexPoint/HCMFA Funds

 believed that Mr. Seery and the Debtor were mismanaging the Highland CLOs, why not offer to

 take them over during Highland’s case (or as part of Highland’ Chapter 11 plan)? Mr. Seery

 credibly testified that:

             Q Has the Debtor made any attempt to transfer the CLO management agreements to the
             Defendants or to others?

             A Well, our original construct of our plan was to do that. We've since determined, when
             we tried to do that, we got virtually no response from the Dondero interests. The structure
             of the original thought of the plan was if we didn't get a grand bargain we would effectively
             transition a significant part of the business to Dondero entities, they would assume employee
             responsibilities and the operations, and then assure that the third-party funds were not
             impacted.

             As I think I testified on the -- I can't recall if it was the deposition or my prior testimony in
             court -- Mr. Dondero, true to his word, told me that would be very difficult, he would not
             agree, and he has made that very difficult.

             So we examined it. We've determined that we're going to maintain the CLOs and assume
             them. But we originally tried to contemplate a way to assign those management
             agreements.112

             What’s really going on here? These Highland CLOs are one of the ways that the Debtor

 earns revenue. Specifically, the CLO SPEs must pay fees to the Debtor. Highland’s management

 of the CLO SPEs generates about $4.5-$5 million of fees for it per year.113 That sometimes requires

 liquidation of assets in the CLO SPEs to pay the fees, since not all of the assets in the CLO SPEs



 111
       Id. at 156-157.
 112
       Id. at 163:5-22.
 113
       Id. at 187:5-12.



                                                       34
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 126 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 122 of 142 PageID 126



 are cash-generative.114 To be more specific, these are very old CLOs that are no longer in a

 reinvestment period. The manager (Highland) can no longer sell assets and reinvest cash in new

 assets. Thus, the manager must either hold them or sell them. But the assets are for the most part

 not loans anymore—they are equity (such as MGM stock) and real estate. Many of the assets, as

 stated, do not regularly generate cash, so the only way Highland can generate cash to pay

 management fees is to sell assets (presumably at prudent times). When there is interference with

 liquidation of assets in the CLO SPEs, it interferes with Highland’s revenue stream. Yes, it also

 reduces the assets in the CLO SPEs ultimately available for the equity tranche. But there would

 appear to be nothing in any contract (or any law presented to the court) that precludes Highland

 from liquidating assets in the CLO SPEs, from time to time, to pay its fees or otherwise as it

 deems fit—and the evidence was not at all convincing that there was any sort of bad decision

 making ongoing in that regard. Most importantly, it was Highland’s decision to make when and

 how to liquidate assets. It is easy to see a conflict of interest here. To the extent assets in a Highland

 CLO are not cash-generative, they will not have liquid funds to pay Highland, as portfolio manager,

 its management fees. That’s not optimal for Highland to indefinitely defer/accrue management

 fees. But it would be optimal for Mr. Dondero and the Advisors as equity holders—they would

 rather see assets kept in the Highland CLOs longer to hopefully grow their investment. And it also

 might be optimal for Mr. Dondero and the Advisors for Highland to decide they do not want to

 manage these Highland CLOs anymore (because of inconsistent ability to pay management fees)

 and perhaps agree to assign their management agreements over to the Advisors so Mr. Dondero

 could once again have ultimate, total control over the Highland CLOs. Conspicuously absent on

 this issue are the indenture trustees and other ultimate equity holders of the Highland CLOs. Only


 114
       Id. at 189:12-18.


                                                    35
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 127 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 123 of 142 PageID 127



 Non-Debtor Dondero-Related equity holders have complained. The indenture trustees for the

 Highland CLOs even agreed to Highland continuing to be the portfolio manager on these CLOs

 post-confirmation.

           The court concludes that Mr. Dondero interfered with the Debtor’s trading of Highland CLO

 assets after entry of the TRO. Whether this amounted to contempt of the TRO will be addressed in

 the Conclusions of Law section below.

                  The Evidence Regarding Mr. Dondero’s Communications with Debtor
                  Employees—in Particular, with Inhouse Counsel—to Coordinate His Own Legal
                  Strategy Against the Debtor.

           It is apparent from the evidence (numerous emails) that Mr. Dondero communicated with

 Highland inhouse general counsel Scott Ellington (who was terminated from Highland in January

 2021) about all kinds of things post-TRO other than shared services, including Mr. Dondero’s own

 personal litigation strategies.115 As a reminder, Section 2(c) of the TRO stated that Mr. Dondero

 was enjoined, “from communicating with any of the Debtor's employees, except as it specifically

 relates to shared services provided to affiliates owned or controlled by Mr. Dondero” (emphasis

 added).

           Mr. Dondero asserts that after entry of the TRO, he never spoke with any Debtor employees,

 including Mr. Ellington, regarding anything other than shared services, a “pot plan,” and to Mr.

 Ellington in connection with his role as settlement counsel. In other words, Mr. Dondero’s defense

 is that, yes, he conversed with Scott Ellington regarding things other than shared services provided

 to affiliates—such as Mr. Dondero’s desire to propose a “pot plan” in the case and maybe a few

 other subjects—but this was permissible because Mr. Ellington was understood by all to be in some




 115
     See, e.g., Debtor’s Exhs. 17, 18, 21 (DE # 80); Debtor’s Exhs. 48, 49, 50, 52, 53 (DE # 101). See also 3/22/21
 Transcript at 122:1-124:7; 124:15-125:12.


                                                        36
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 128 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 124 of 142 PageID 128



 sort of role of “settlement counsel” in the case: “Scott Ellington, as my settlement counsel, or as

 the go-between with Seery and with the creditors, was an important piece of trying to get something

 done.”116 But this is simply not accurate. This court never would have approved that role for Mr.

 Ellington. Moreover, Mr. Seery, the current Highland CEO, credibly testified as follows:

                      Q Did you task Mr. Ellington with the role of a go-between between the
                      board and Mr. Dondero?

                      A No. This -- this settlement counsel is something I'd never heard until
                      Dondero raised it and made it up. It -- it's wholly fictitious.

                      Now, what Ellington did do is he was on a number of calls with me and
                      Dondero, and he had a communication line with Dondero. This was through
                      the first half of the case and into -- into the summer. But as it started to
                      become more adversarial, particularly around the mediation, he wasn't
                      invited. So, for example, Mr. Ellington was not invited to -- to participate
                      in the mediation. He asked. I said no.

                      The -- in addition, this idea that he was drafting the pot plan, well, not to
                      my knowledge or understanding, because I drafted it for Dondero and his
                      lawyers because you guys [Pachulski] couldn't.117


 Mr. Seery further credibly testified as follows:

                      Q So you're denying Mr. Dondero's testimony to the contrary?

                      A Yes.

                      Q Did Mr. Dondero send messages to you through Mr. Ellington?

                      A No. Mr. Ellington often came back and gave me messages. They were
                      often critical of Mr. Dondero. I didn't always believe them, because I
                      figured Mr. Ellington had an ulterior motive. But he took a number of, you
                      know, shots at Mr. Dondero and he came back and gave his color of what
                      he thought was going on in Mr. Dondero's mind.118



 116
       3/22/21 Transcript at 135:3-5.
 117
       Id. at 257:6-21.
 118
       Id. at 258:2-12.



                                                       37
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 129 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 125 of 142 PageID 129



            In addition to this testimony, the documentary evidence reflects that just two days after the

 TRO was entered, Mr. Dondero was communicating with Scott Ellington seeking advice regarding

 an appropriate witness to support his interests at an upcoming hearing.119 And just six days after

 entry of the TRO, Mr. Dondero was emailing Mr. Ellington telling him “I’m going to need you to

 provide leadership here” and Ellington replies “[o]n it.”120 Additionally, there are emails reflecting

 that inhouse lawyers Scott Ellington and Isaac Leventon were receiving and responding to

 information requests from Mr. Dondero121 and were being copied on draft joint defense agreement

 prepared by the Dugaboy and Get Good Trusts’ counsel.122 And Mr. Dondero emailed with Scott

 Ellington on December 24, 2020 regarding his unhappiness and intention to object to a settlement

 between HarbourVest and Debtor.123

                     The Evidence Regarding Interference with Debtor’s Duty to Produce Documents to
                     the UCC.

            On December 16, 2020, at 5:18 pm Mr. Dondero sent Melissa Schroth, a Highland employee

 (executive accountant), a text stating: “No dugaboy details without subpoena.”124 This was a

 reference to document requests from the UCC in which they were seeking documents that were on

 the Highland server concerning Mr. Dondero’s family trust, the Dugaboy Trust.




 119
    Debtor’s Exh. 17 (DE # 80) (Scott Ellington email to Mr. Dondero and his counsel on 12/12/20 at 11:55 pm
 suggesting JP Sevilla for a witness for some unknown hearing). See also Debtor’s Exh. 26 (DE # 80).
 120
       See Debtor’s Exh. 18 (DE # 80).
 121
       See Debtor’s Exh. 20 (DE # 80).
 122
       See Debtor’s Exh. 24 (DE # 80).
 123
       Debtor’s Exh. 21 (DE # 80).
 124
       See Debtor Exh. 19 (DE # 80).



                                                     38
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 130 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 126 of 142 PageID 130



            VI.     Conclusions of Law

            A. Jurisdiction and Authority.

            Bankruptcy subject matter jurisdiction exists in this matter, pursuant to 28 U.S.C. § 1334(b).

 This bankruptcy court has authority to exercise such subject matter jurisdiction, pursuant to 28

 U.S.C. § 157(a) and the Standing Order of Reference of Bankruptcy Cases and Proceedings (Misc.

 Rule No. 33), for the Northern District of Texas, dated August 3, 1984. This is a core matter

 pursuant to 28 U.S.C. § 157(b) in which this court may issue a final order. Section 105 of the

 Bankruptcy Code and the cases construing it are the substantive legal authority.

            The Contempt Motion seeks for this court to hold Mr. Dondero in civil contempt of court

 for violating an order of this court (the TRO). It is well established that bankruptcy courts have

 civil (as opposed to criminal) contempt powers. “The power to impose sanctions for contempt of

 an order is an inherent and well-settled power of all federal courts—including bankruptcy

 courts.”125 A bankruptcy court’s power to sanction those who “flout [its] authority is both necessary

 and integral” to the court’s performance of its duties.126 Indeed, without such power, the court

 would be a “mere board[ ] of arbitration, whose judgments and decrees would be only advisory.”127



 125
     In re SkyPort Global Comm’s, Inc., No. 08-36737-H4-11, 2013 WL 4046397, at *1 (Bankr. S.D.Tex. Aug. 7,
 2013), aff'd., 661 Fed. Appx. 835 (5th Cir. 2016); see also In re Bradley, 588 F.3d 254, 255 (5th Cir. 2009) (noting
 that “civil contempt remains a creature of inherent power[,]” to “prevent insults, oppression, and experimentation with
 disobedience of the law[,]” and it is “widely recognized” that contempt power extends to bankruptcy) (quoting 11
 U.S.C. § 105(a), which states, in pertinent part, that “[t]he court may issue any order, process, or judgment that is
 necessary or appropriate to carry out the provisions of this title.”); Placid Refining Co. v. Terrebonne Fuel & Lube,
 Inc. (In re Terrebonne Fuel & Lube, Inc.), 108 F.3d 609, 613 (5th Cir.1997) (“[W]e assent with the majority of the
 circuits … and find that a bankruptcy court's power to conduct civil contempt proceedings and issue orders in
 accordance with the outcome of those proceedings lies in 11 U.S.C. § 105.”); Citizens Bank & Trust Co. v. Case (In
 re Case), 937 F.2d 1014, 1023 (5th Cir. 1991) (held that bankruptcy courts, as Article I as opposed to Article III courts,
 have the inherent power to sanction and police their dockets with respect to misconduct).
 126
       SkyPort Global, 2013 WL 4046397, at *1.
 127
    Id. (internal quotations omitted); see also Bradley, 588 F.3d at 266 (noting that contempt orders are both necessary
 and appropriate where a party violates an order for injunctive relief, noting such orders “are important to the
 management of bankruptcy cases, but have little effect if parties can irremediably defy them before they formally go
 into effect.”).


                                                            39
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 131 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 127 of 142 PageID 131



             Contempt is characterized as either civil or criminal depending upon its “primary

 purpose.”128 If the purpose of the sanction is to punish the contemnor and vindicate the authority of

 the court, the order is viewed as criminal. If the purpose of the sanction is to coerce the contemnor

 into compliance with a court order, or to compensate another party for the contemnor’s violation,

 the order is considered purely civil.129 It is clear that Highland’s intent is to both seek compensation

 for the expenses incurred by Highland, due to Mr. Dondero’s alleged violations of the TRO, and to

 coerce compliance going forward.130

             B. Type of Civil Contempt: Alleged Violation of a Court Order.

             There are different types of civil contempt, but the most common type is violation of a court

 order (such as is alleged here). “A party commits contempt when [they] violate[] a definite and

 specific order of the court requiring [them] to perform or refrain from performing a particular act

 or acts with knowledge of the court's order.”131 Thus, the party seeking an order of contempt in a

 civil contempt proceeding need only establish, by clear and convincing evidence:132 “(1) that a




 128
       Bradley, 588 F.3d at 263.
 129
       Id. (internal citations omitted).
 130
     Highland seeks the following relief in the Contempt Motion: an order (i) finding and holding Mr. Dondero in
 contempt for violating the TRO; (ii) directing Mr. Dondero to produce to the Debtor and the UCC within three days
 all financial statements and records of Dugaboy and Get Good for the last five years; (iii) directing Mr. Dondero to
 pay the Debtor’s estate an amount of money equal to two times the Debtor’s actual expenses incurred in bringing this
 Motion and addressing Mr. Dondero’s conduct that lead to the imposition of the TRO and this Motion (e.g., responding
 to the K&L Gates Clients’ frivolous motion and related demands and threats and taking Mr. Dondero’s deposition),
 payable within three (3) calendar days of presentment of an itemized list of expenses, (iv) imposing a penalty of three
 (3) times the Debtor’s actual expenses incurred in connection with any future violation of any order of this Court, and
 (iv) granting the Debtor such other and further relief as the court deems just and proper under the circumstances.
 131
       Travelhost, 68 F.3d at 961.
 132
    United States v. Puente, 558 F. App’x 338, 341 (5th Cir. 2013) (per curiam) (internal citation omitted) (“[C]ivil
 contempt orders must satisfy the clear and convincing evidence standard, while criminal contempt orders must be
 established beyond a reasonable doubt.”).


                                                          40
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 132 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 128 of 142 PageID 132



 court order was in effect, and (2) that the order required certain conduct by the respondent, and (3)

 that the respondent failed to comply with the court's order.”133

             C. Specificity of the Order.

             “To support a contempt finding in the context of a TRO, the order must delineate ‘definite

 and specific’ mandates that the defendants violated.”134 The court need not, however, “anticipate

 every action to be taken in response to its order, nor spell out in detail the means in which its order

 must be effectuated.”135

             D. Possible Sanctions.

             To be clear, if the court ultimately determines that Mr. Dondero is in contempt of court, for

 not having complied with the TRO, the court can order what is necessary to: (1) compel or coerce

 obedience of the order; and (2) to compensate the Debtor/estate for losses resulting from Mr.

 Dondero’s non-compliance with a court order.136 The court must determine that the Debtor/movant

 showed by clear and convincing evidence that: (1) the TRO was in effect; (2) the TRO required

 certain conduct by Mr. Dondero; and (3) that Mr. Dondero failed to comply with the TRO.137

 “[T]he factors to be considered in imposing civil contempt sanctions are: (1) the harm from

 noncompliance; (2) the probable effectiveness of the sanction; (3) the financial resources of the

 contemnor and the burden the sanctions may impose; and (4) the willfulness of the contemnor in




 133
    F.D.I.C. v. LeGrand, 43 F.3d 163, 170 (5th Cir. 1995); see also Martin v. Trinity Indus., Inc., 959 F.2d 45, 47 (5th
 Cir.1992) (same); Travelhost, 68 F.3d at 961 (same).
 134
       Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 578 (5th Cir. 2000) (citing Fed. R. Civ. P. 65).
 135
       Id.
 136
    In re Gervin, 337 B.R. 854, 858 (W.D. Tex. 2005) (citing United States v. United Mine Workers, 330 U.S. 258
 (1947)).
 137
    In re LATCL&F, Inc., 2001 WL 984912. *3 (N.D. Tex. 2001) (citing to Petroleos Mexicanos v. Crawford
 Enterprises, Inc., 826 F.2d 392, 400 (5th Cir. 1987)).


                                                               41
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 133 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 129 of 142 PageID 133



 disregarding the court's order.”138 “Compensatory civil contempt reimburses the injured party for

 the losses and expenses incurred because of [their] adversary's noncompliance.”139 Ultimately,

 courts have “broad discretion in the assessment of damages in a civil contempt proceeding.”140

             E. Knowledge of the Order.

             “An alleged contemnor must have had knowledge of the order on which civil contempt is

 to be based. The level of knowledge required, however, is not high. And intent or good faith is

 irrelevant.”141 To be clear, “intent is not an element in civil contempt matters. Instead, the basic

 rule is that all orders and judgments of courts must be complied with promptly.”142

             F. Willfulness of Actions.

             For civil contempt of a court order to be found, “[t]he contemptuous actions need not be

 willful so long as the contemnor actually failed to comply with the court's order.”143 For a stay

 violation, the complaining party need not show that the contemnor intended to violate the stay.

 Rather, the complaining party must show that the contemnor intentionally committed the acts which

 violate the stay. Nevertheless, in determining whether damages should be awarded under the court's




 138
   Lamar Financial Corp. v. Adams, 918 F.2d 564, 567 (5th Cir. 1990) (citing United States v. United Mine Workers,
 330 U.S. 258 (1947)).
 139
    Norman Bridge Drug Co. v. Banner, 529 F.2d 822, 827 (5th Cir.1976); see also Travelhost, 68 F.3d at 961 (noting
 that “[b]ecause the contempt order in the present case is intended to compensate [plaintiff] for lost profits and
 attorneys' fees resulting from the contemptuous conduct, it is clearly compensatory in nature.”); In re Terrebonne Fuel
 & Lube, Inc., 108 F.3d at 613 (affirming court’s decision to impose sanctions for violating injunction and awarding
 plaintiff costs and fees incurred in connection with prosecuting defendant’s conduct); F.D.I.C., 43 F.3d 168 (affirming
 court’s imposition of sanctions requiring defendant to pay movant attorneys’ fees).
 140
    Am. Airlines, 228 F.3d at 585; see also F.D.I.C., 43 F.3d 168 (reviewing lower court’s contempt order for “abuse
 of discretion” under the “clearly erroneous standard.”); In re Terrebonne Fuel & Lube, Inc., 108 F.3d at 613 (“The
 bankruptcy court's decision to impose sanctions is discretionary[]”).
 141
       Kellogg v. Chester, 71 B.R. at 38.
 142
    In re Unclaimed Freight of Monroe, Inc., 244 B.R. 358, 366 (Bankr. W.D. La. 1999). See also In re Norris, 192
 B.R. 863, 873 (Bankr. W.D. La. 1995) (“Intent is not an element of civil contempt.”)
 143
       Id. (citing N.L.R.B. v. Trailways, Inc., 729 F.2d 1013, 1017 (5th Cir.1984)).


                                                             42
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 134 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 130 of 142 PageID 134



 contempt powers, the court considers whether the contemnor’s conduct constitutes a willful

 violation of the stay.144

            G. Applying the Evidence to the Literal Terms of the TRO.

            The court concludes that there is clear and convincing evidence that Mr. Dondero violated

 the specific wording of the TRO in certain ways and, thus, is in contempt of the court as follows.

            1. The TRO states in Section 2(c) that Mr. Dondero is enjoined, “from communicating
               with any of the Debtor's employees, except as it specifically relates to shared services
               provided to affiliates owned or controlled by Mr. Dondero.”

            There are several examples of violations of this provision.                           And many of the

 communications appeared to be adverse to the Debtor’s interests.

            First, notably, Mr. Dondero actually admitted that he had conversations with some Debtor

 employees, including Scott Ellington, after December 10, 2020, regarding things other than “shared

 services,” including a “pot plan” and, more generally, in connection with Mr. Ellington’s role as

 “settlement counsel”: “Scott Ellington, as my settlement counsel, or as the go-between with Seery

 and with the creditors, was an important piece of trying to get something done.”145 As indicated

 earlier, this court never would have approved that role for Mr. Ellington, and Mr. Seery credibly

 testified that this was never approved by him or the Independent Board. There was no exception for

 this in the TRO. As for Mr. Dondero’s desire to pursue a pot plan, again, there's nothing in the

 TRO that allowed Mr. Dondero to speak with any of the Debtor's employees about the pot plan. It

 is clear that he knew that because on December 16, 2020, just six days after the TRO was entered,

 Mr. Dondero filed a motion seeking to modify the TRO to allow Mr. Dondero to speak directly

 with the Independent Board about a pot plan. He later withdrew that motion.146


 144
       In re All Trac Transport, Inc., 306 B.R. 859, 875 (Bankr. N.D. Tex. 2004) (internal citations omitted).
 145
       3/22/21 Transcript at 135:3-5.
 146
       See DE # 24.


                                                             43
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 135 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 131 of 142 PageID 135



            Additionally, as noted earlier in this Opinion, it appears that Mr. Dondero communicated

 with inhouse lawyer Scott Ellington about all kinds of other things such as: (a) reporting to him

 about his intention to object to the settlement by the Debtor of the HarbourVest claim;147 (b)

 reporting to him about his desire to collaborate with UBS and its counsel to give them “evidence of

 Seery ineptitude” and they would “run with it”;148 (c) forwarding email conversations to Scott

 Ellington that Mr. Dondero was having with his counsel (and thereby eviscerating attorney-client

 privilege as to those emails) about various disputes involving certain Non-Debtor Dondero-Related

 Entities and regarding the Debtor’s desire to seek discovery from Mr. Dondero;149 (d) reviewing a

 joint defense agreement that the lawyer for his family trusts (Dugaboy and Get Good) had

 drafted;150 and (e) “showing leadership”—whatever that meant—but likely meaning coordinating

 of all the many lawyers involved for Mr. Dondero’s interests.151

            Finally, Mr. Dondero communicated with Highland employee (executive accountant)

 Melissa Schroth about resisting production of Dugaboy documents that were on the Highland server

 without a subpoena152 and Jason Rothstein about his phone.153

               In summary, Mr. Dondero violated Section 2(c) of the TRO numerous times.154 His intent

 does not matter. He knew about the TRO. Thus, he was in contempt for these numerous violations.



 147
       Debtor’s Exh. 21 (DE # 80).
 148
       Debtor’s Exh. 50 (DE # 101).
 149
       Debtor’s Exh. 52 & 53 (DE # 101).
 150
       See Debtor’s Exh. 24 (DE # 80).
 151
       Debtor’s Exh. 18 (DE # 80). See also 3/22/21 Transcript at 122:1-124:7; 124:15-125:12.
 152
       See Debtor Exh. 19 (DE # 80) (on December 16, 2020, at 5:18 pm: “No dugaboy details without subpoena.”).
 153
       Debtor’s Exh. 8 (DE # 80); 1/5/21 Transcript at 80-55; 3/22/21 Transcript at 57-58.
 154
     The court notes that there was also clear and convincing evidence to suggest various conversations occurred
 between Mr. Dondero and his assistant Tara Loiben after December 10, 2020. However, it is not clear from the record
 if Tara Loiben was a Highland employee or an employee of one of the Non-Debtor Dondero-Related Entities.
 Moreover, there was evidence to suggest Mr. Dondero communicated with Mr. Ellington on December 11-12, 2020
 regarding who should be a witness for Mr. Dondero at an upcoming hearing. However, the evidence of this was not

                                                            44
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 136 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 132 of 142 PageID 136




             2. The TRO states at Section 3(a) that Mr. Dondero is “enjoined from causing,
                encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b)
                any entity acting on his behalf, from, directly or indirectly, engaging in any Prohibited
                Conduct” (and the “Prohibited Conduct” includes “interfering with or otherwise
                impeding” the Debtor's “decisions concerning disposition of assets controlled by the
                Debtor”).

             The court concludes that there is clear and convincing evidence that Mr. Dondero violated

 this provision.

             Things had grown very awkward at Highland, to say the least, by October 2020 when Mr.

 Dondero was terminated. It is clear from the evidence that Mr. Dondero did not like the way the

 bankruptcy case was playing out (his pot plan was not getting the attention or reception he hoped

 for from the UCC and the Debtor) and he did not like certain trading decisions that Mr. Seery was

 making. Conflicts of interest between the Debtor and Mr. Dondero (and the Non-Debtor Dondero-

 Controlled Entities) were seeming more and more problematic. It was against this backdrop that

 the TRO was entered. It was also against this backdrop that Mr. Dondero and his Non-Debtor

 Dondero-Related Entities began hiring armies of lawyers. In the midst of all of this, Mr. Dondero

 gave instructions to a Debtor employee, Hunter Covitz, not to sell “SKY” equity after Mr. Covitz

 had been instructed by Mr. Seery to sell it.155 He also communicated with an employee named Matt

 Pearson, an equity trader, informing him that certain Non-Debtor Highland Related Entities

 (“HFAM” and “DAF”)—who were investors in the NexPoint/HCMFA Funds—had “instructed

 Highland in writing not to sell any CLO underlying assets. There is potential liability. Don’t do it

 again.”156 Matt Pearson, in response, canceled scheduled sales of SKY, as well as AVYA. Mr.


 clear and convincing that Mr. Dondero spoke directly with Mr. Ellington (as opposed to being copied on conversations
 among Mr. Ellington and Mr. Dondero’s counsel). See Debtor’s Exhs. 17 (DE # 80), 48 & 49 (DE # 101).
 155
       1/5/21 Transcript at 41:22-43:11.
 156
       Id. at 43:15-44:08.


                                                         45
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 137 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 133 of 142 PageID 137



 Dondero also communicated with an employee of one of the Advisors named Joe Sowin regarding

 stoppage of trades of CLO assets.157 Mr. Dondero also communicated with Debtor employee

 Thomas Surgent, the Chief Compliance Officer, to inform him that he thought Mr. Seery was

 engaging in improper trades of Highland CLO assets and told Mr. Surgent he might face personal

 liability over this.158 Finally, Mr. Dondero communicated with a text to Mr. Seery that stated: “Be

 careful what you do, last warning.”159

             Mr. Dondero’s “defense” of his interference—that he was looking out for investors—is

 neither relevant nor entirely credible. As earlier indicated, intent does not matter with civil

 contempt. Moreover, the evidence was credible that Mr. Dondero himself, postpetition, while still

 an employee of Highland, traded a significantly larger amount of the AVYA stock that was held in

 the Highland CLOs, sometimes at a lower price than Mr. Seery did or attempted.160

               In summary, Mr. Dondero violated Section 3 of the TRO. His intent does not matter. He

 knew about the TRO. Thus, he was in contempt of court for interfering with or otherwise impairing

 the Debtor’s business, including its decisions concerning disposition of assets controlled by the

 Debtor.

             3. The TRO states in Section 2(e) that Mr. Dondero shall not violate section 362(a) of
                the Bankruptcy Code.

             The Debtor has argued that Mr. Dondero’s actions with regard to the disappearing cell phone

 provided to him by the Debtor amounted to a violation of the automatic stay, section 362(a)(3) (as

 an exercise of control over property of the estate—i.e., the phone and its data thereon) and, thus, a



 157
       Id. at 50:8-14; see also id. at 89:8-25.
 158
       Id. at 60:23-61-25.
 159
       Id. at 62:25.
 160
       Id. at 106:9-20, 159-161.



                                                     46
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 138 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 134 of 142 PageID 138



 violation of this provision of the TRO. While the court is more than a little troubled by the

 mysterious disappearance of the cell phone—just hours after entry of the TRO and after a year of

 numerous ESI requests by the UCC during the case—the court cannot conclude that the

 disappearance was a clear and convincing violation of the TRO. There may or may not be a later

 evaluation of whether a spoliation of evidence has occurred, but for now, this is simply a matter of

 whether the TRO was violated.

             As earlier stated, “To support a contempt finding in the context of a TRO, the order must

 delineate ‘definite and specific’ mandates that the defendants violated.”161 While the court need

 not, however, “anticipate every action to be taken in response to its order, nor spell out in detail the

 means in which its order must be effectuated,”162 the court concludes that the TRO simply was not

 specific enough with regard to the phone. The TRO did not specifically state “turn over your cell

 phone.” A letter on December 23, 2020 from Debtor’s counsel to Mr. Dondero’s counsel later

 made such a demand,163 but this was not the same as there being a mandate in the four corners of

 the TRO. Additionally, the Highland Employee Handbook made it clear that the phone and its data

 were the Debtor’s.164 But this, too, is not the same as the TRO’s literal terms.

             Mr. Dondero should not consider this to be a victory. The court reiterates that it is highly

 concerned about possible spoliation of evidence that may or not be presented in a contested

 matter later.165 At the same time, no one else should consider “spoliation” to be a foregone


 161
       Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 578 (5th Cir. 2000) (citing Fed. R. Civ. P. 65).
 162
       Id.
 163
       Debtor’s Exh. 12 (DE # 80).
 164
       Debtor’s Exhs. 54 & 55 (DE # 101).
 165
     See Fed. R. Civ. Proc. 37(e) (dealing with failure to preserve electronically stored information); Hawkins v.
 Gresham, No. 3:13-CV-00312-P, 2015 WL 11122118, at *3 (N.D. Tex. Jan. 16, 2015) (dealing with the question of
 whether a defendant’s sale of his phone containing relevant text messages after being notified of a lawsuit was a breach
 of his duty to preserve evidence); Paisley Park Enterprises, Inc. v. Boxill, 330 F.R.D. 226, 230-237 (D. Minn. 2019)
 (dealing with whether two defendants’ loss of relevant text messages resulting from their phones’ auto-delete function

                                                               47
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 139 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 135 of 142 PageID 139



 conclusion here. The court never heard testimony from Jason Rothstein or Tara Loiben (who seem

 to have been involved with the disappearing phone). The court never heard evidence as to whether

 the inhouse lawyers (e.g., Scott Ellington, Isaac Leventon) properly addressed with Highland

 employees, such as Mr. Dondero, as they should have, the preservation notice and document

 requests served on the Debtor by the UCC.166 The court also cannot be sure at this time whether

 there was even relevant and retrievable information on the phone. The court has many lingering

 questions, but it cannot find contempt of the TRO based on the TRO’s lack of specificity where the

 cell phone was concerned.

            4. Other Allegations of TRO Violations.

            The Debtor has cited various other instances of Mr. Dondero’s behavior that it believes were

 violative of the TRO. For example: (a) Mr. Dondero’s alleged willful ignorance of it by not reading

 it or underlying pleadings associated with it; (b) trespassing on the Debtor’s property after the

 Debtor had evicted him; and (c) allegedly interfering with the Debtor’s obligation to produce certain

 documents that were requested by the UCC and that were in the Debtor’s possession, custody, and




 constituted spoliation of evidence when the defendants had explicitly discussed the possibility of litigation before the
 deletion and were principals of the company being sued); First Fin. Sec., Inc. v. Freedom Equity Grp., LLC, No. 15-
 CV-1893-HRL, 2016 WL 5870218, at *3-4 (N.D. Cal. Oct. 7, 2016) (dealing with whether Defendants’ intentional
 deletion of text messages after they had discussed the likelihood of litigation was spoliation of evidence under Rule
 37(e); also, whether sanctions were warranted when it was unclear whether the information contained in the deleted
 text messages would have been critical to plaintiff’s claims); Living Color Enterprises, Inc. v. New Era Aquaculture,
 Ltd., No. 14-CV-62216, 2016 WL 1105297, at *1-2, 4-7 (S.D. Fla. Mar. 22, 2016) (dealing with whether the deletion
 of text messages from Defendant’s cell phone as a result of the phone’s auto-delete feature after he reasonably
 anticipated litigation was spoliation of evidence that prejudiced the Plaintiff; also, whether Defendant’s failure to
 disable the auto-delete feature that resulted in the deletion of text messages was evidence of his intent to deprive
 Plaintiff of relevant evidence.); Clear-View Tech., Inc. v. Rasnick, No. 5:13-CV-02744-BLF, 2015 WL 2251005, at
 *2, 7-11 (N.D. Cal. May 13, 2015) (whether Defendants spoliated text message evidence by purposefully deleting
 emails and discarding cell phones after receiving messages threatening a lawsuit from Plaintiff and discussing the
 possibility of litigation); Kan-Di-Ki, LLC v. Suer, No. CV 7937-VCP, 2015 WL 4503210, at *30 (Del. Ch. July 22,
 2015) (whether Plaintiff’s deletion of relevant emails and loss of his cell phone constituted spoliation and whether
 sanctions were warranted).
 166
       Debtor’s Exhs. 29-33 (DE # 80).


                                                           48
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 140 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 136 of 142 PageID 140



 control. While the allegations are problematic, the court does not conclude these actions constituted

 civil contempt of the TRO.167

            With regard to Mr. Dondero’s alleged “willful ignorance” of the TRO, it is technically not

 a violation of any term of the TRO. The most important thing here is that Mr. Dondero cannot claim

 lack of knowledge of the TRO’s contents. As mentioned earlier, “[a]n alleged contemnor must have

 had knowledge of the order on which civil contempt is to be based. The level of knowledge required,

 however, is not high.”168 When Mr. Dondero testified that he had not read the TRO (or the

 underlying pleadings supporting it), maybe he was trying to imply lack of knowledge of its terms

 as some sort of defense? Or maybe he really did not care to read the TRO and was relying entirely

 upon his counsel to tell him all of its terms. Whatever the explanation, it really does not matter

 much. The court determines that Mr. Dondero had the necessary knowledge of the TRO, for

 purposes of holding him accountable for compliance with it, but—even if he was somewhat cavalier

 in not actually reading the TRO line-for-line—this alone is not a violation of the TRO’s terms.

            With regard to Mr. Dondero’s trespassing on the Debtor’s property after the Debtor had

 evicted him, the problem here is that the “eviction” of Mr. Dondero occurred pursuant to the letter

 that Debtor’s counsel sent to Mr. Dondero’s counsel on December 23, 2010—not pursuant to the

 actual terms of the TRO.169 The TRO itself did not specifically enjoin Mr. Dondero from going to


 167
      The court should add that it does not conclude that letters sent by counsel for the Advisors and the
 NexPoint/HCMFA Funds, seeking to stop the sale of Highland CLO assets, and a motion that they filed to address
 Highland CLO management issues, constituted contempt of court by Mr. Dondero. See Debtor’s Exh. 25 (DE # 80).
 While Mr. Dondero, as the President and portfolio manager of these Non-Debtor Dondero-Related entities, was/is no
 doubt in control of them, and while it is a very close call as to whether—through these lawyers’ actions—Mr. Dondero
 was causing “(a) any entity owned or controlled by him, and/or (b) any person or entity acting on his behalf,” to
 interfere with the disposition of assets controlled by the Debtor, the court ultimately believes that hiring lawyers to
 file motions (and those lawyers taking steps leading up to the filing of the motions, such as sending letters previewing
 that they may take legal actions), should not be viewed as having crossed the line into contemptuous behavior. Again,
 this was a close call.
 168
       Kellogg v. Chester, 71 B.R. at 38.
 169
       Debtor’s Exh. 12 (DE # 80).


                                                           49
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 141 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 137 of 142 PageID 141



 the Highland offices. The later preliminary injunction entered on January 8, 2021 for the first time

 contained such an injunction.170 Thus, even though Mr. Dondero showed up in the Debtor’s offices

 on January 5, 2021 to sit for the Debtor’s virtual deposition of him, the court does not conclude that

 this violated a term of the TRO.

            With regard to Mr. Dondero’s allegedly interfering with the Debtor’s obligation to produce

 certain documents that were requested by the UCC and that were in the Debtor’s possession,

 custody, and control, the court understands this to be a reference to Mr. Dondero texting Highland

 employee Melissa Schroth and instructing her not to turn over documents concerning the Dugaboy

 Trust (that were on Highland’s server) without a subpoena.171 The court has already addressed this

 as a TRO violation, since it was a communication with a Highland employee regarding matters

 other than “shared services.” For the avoidance of doubt, there was no shared services agreement

 between the Dugaboy Trust and Highland. This clearly was a TRO violation.

  V. Damages.

            The Contempt Motion requests that the court (i) find and hold Mr. Dondero in contempt for

 violating the TRO; (ii) direct Mr. Dondero to produce to the Debtor and the UCC, within three days

 all financial statements and records of Dugaboy and Get Good for the last five years; (iii) direct Mr.

 Dondero to pay the Debtor’s estate an amount of money equal to two times the Debtor’s actual

 expenses incurred in bringing this Motion, payable within three calendar days of presentment of an

 itemized list of expenses; (iv) impose a penalty of three times the Debtor’s actual expenses incurred

 in connection with any future violation of any order of this Court, and (v) grant the Debtor such

 other and further relief as the court deems just and proper under the circumstances.



 170
       DE # 59 at ¶ 5.
 171
       Debtor’s Exh. 19 (DE # 101).


                                                   50
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 142 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 138 of 142 PageID 142



        As indicated earlier, the court can order what is necessary to: (1) compel or coerce obedience

 of an order; and (2) to compensate the Debtor/estate for losses resulting from Mr. Dondero’s non-

 compliance with a court order. Here, the court believes compensatory damages are more appropriate

 than a remedy to compel or coerce future compliance. Compensatory damages are supposed to

 reimburse the injured party for the losses and expenses incurred because of their adversary's

 noncompliance. Courts have broad discretion but may consider such factors as: (1) the harm from

 noncompliance; (2) the probable effectiveness of the sanction; (3) the financial resources of the

 contemnor and the burden the sanctions may impose; and (4) the willfulness of the contemnor in

 disregarding the court's order.

        As far as the harm from noncompliance, the Debtor presented invoices of the fees incurred

 by its counsel relating to the TRO and Contempt Motion. The Debtor did not attempt to quantify

 any potential economic harm to the Debtor from Mr. Dondero’s prohibited conversations with

 Debtor employees and attempted interference with trading. Should this matter? Once again, is this

 much ado about nothing? In answering this question, context matters. Recall that the Corporate

 Governance Settlement between the Debtor and UCC from January 2020 was all about removing

 Mr. Dondero from control of the Debtor but avoiding the drastic remedy of a Chapter 11 Trustee.

 It was heavily negotiated and extremely detailed in its terms. Ultimately, Mr. Dondero was kept

 around at the company in a non-control capacity, but eventually conflicts between the Debtor and

 him (and between the Debtor and the Non-Debtor Dondero-Related Entities) became intolerable.

 Mr. Dondero was, therefore, terminated. But almost immediately, he essentially began instructing

 Debtor employees to ignore their boss (Mr. Seery) and do as Mr. Dondero said instead. All of this

 was occurring at a critical time when the Debtor had filed a Chapter 11 plan, was still negotiating

 it with creditors, and was set for a confirmation hearing—and, meanwhile, Mr. Dondero was trying



                                                 51
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 143 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 139 of 142 PageID 143



 to gain support for his own pot plan that would involve him regaining control of the company and/or

 transitioning the Debtor’s managed funds over to his control. His interference—even if not

 ultimately resulting in quantifiable harm to the Debtor’s balance sheet or cash flow—posed a risk

 to the Debtor’s plan of reorganization that, ultimately ended up being supported by hundreds of

 millions of dollars-worth of creditors (in fact, all creditors except the Non-Debtor Dondero-Related

 Entities). The reality is that the Debtor’s counsel acted quickly in bringing the Contempt Motion

 before much damage could be done. The fact that they acted swiftly—before the Debtor had

 incurred any quantifiable damage other than significant attorneys’ fees—should not preclude the

 Debtor from alleging harm and receiving reimbursement of its attorneys’ fees and expenses incurred

 relating to the TRO and Contempt Motion.

            As far as the attorneys’ fees incurred relating to the TRO and Contempt Motion, the Debtor

 presented invoices of the fees incurred by its primary bankruptcy counsel, Pachulski Stang, during

 December 2020 and January 2021, pertaining to “Bankruptcy Litigation”—much of which it

 represented related to its attorney time devoted to the Contempt Motion. The Debtor admitted that

 there were some other litigation matters mixed in these invoices.172 Total December fees were

 $526,686. The court has reviewed the December invoice and conservatively estimates that

 $170,919 of the fees reflected in the December invoice related to the TRO and Contempt Motion

 (other fees appeared to relate to other litigation matters such as the HarbourVest settlement, Pat

 Daugherty issues, UBS, demand note litigation, and Dugaboy claims). Total January fees were

 $698,770. The court has reviewed this invoice and conservatively estimates that $195,002 of the

 fees reflected in the January 2021 invoice related to the TRO and Contempt Motion (again, other




 172
       Debtor’s Exhs. 38 & 39 (DE # 128).


                                                   52
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 144 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 140 of 142 PageID 144



 fees appeared to relate to other litigation matters such as UBS and other litigation). These two sums

 total $365,921.

        However, the hearing on this matter (as a result of continuances sought by Mr. Dondero)

 did not occur until March 22 & 24, 2021. The court was presented with no invoices for February

 or March. The court estimates that the hearing on this matter (March 22 & 24, 2021) required 10

 hours of in-court time. The primary attorney handling this matter for the Debtor (Mr. Morris)

 charged at $1,245 per hour and his paralegal (Ms. Canty) charged $425 per hour. The court will

 assume that they each spent 10 hours during the day or two before the hearing preparing for it. This

 would amount to an additional $33,400 of fees, bringing the total now to $399,321. The court

 stresses that it used conservative math when scrutinizing the invoices. Moreover, this represents

 fees only. The court assumes that the various depositions and transcripts required as a result of this

 litigation resulted in many thousands of dollars of additional expenses. Also, Pachulski had local

 counsel (Hayward & Associates) whose invoices were not submitted. Additionally, the UCC had

 counsel monitoring all of this (Sidley & Austin)—whose fees and expenses are reimbursed by the

 bankruptcy estate—and their fees and expenses have not been included. In summary, the $399,321

 number is extremely conservative, and it does not include likely significant add-ons (expenses;

 local counsel; and UCC counsel). The court determines that it is reasonable to round the $399,321

 number up approximately $50,000, to $450,000 because of these extra items. In considering the

 probable effectiveness of the sanction, the financial resources of Mr. Dondero and the burden the

 sanctions may impose, and the willfulness of Mr. Dondero in disregarding the court's TRO, the

 court believes—based on information it has learned at numerous hearings about Mr. Dondero’s

 compensation and the size of the companies he has been running for almost 30 years—he has

 substantial resources, and this $450,000 compensatory sanction will not place much of a burden on



                                                  53
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 145 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 141 of 142 PageID 145



 him at all. The court believes that there was willfulness with regard to many of Mr. Dondero’s

 actions. The court has no idea about the probability of these sanctions being effective. Time will

 tell.

         The Debtor has asked for the court to impose a penalty of three times the Debtor’s actual

 expenses incurred in connection with any future violation of any order of this Court. The court

 declines to do this. However, the court will add on a sanction of $100,000 for each level of

 rehearing, appeal, or petition for certioriari that Mr. Dondero may choose to take with regard to

 this Order, to the extent any such motions for rehearing, appeals, or petitions for certiorari are not

 successful.

         Accordingly, it is hereby ORDERED that:

         (i)     Mr. Dondero is in civil contempt of court in having violated the court’s December

                 10, 2020 TRO—the court having found by clear and convincing evidence that: (1)

                 the TRO was in effect and Mr. Dondero knew about it; (2) the TRO required certain

                 conduct by Mr. Dondero; and (3) Mr. Dondero failed to comply with the TRO;

         (ii)    In order to compensate the Debtor’s estate for loss and expense resulting from Mr.

                 Dondero’s non-compliance with the TRO, Mr. Dondero is directed to pay the Debtor

                 (on the 15th day after entry of this order) an amount of money equal to $450,000;

         (iii)   The court will add on a sanction of $100,000 for each level of rehearing, appeal, or

                 petition for certioriari that Mr. Dondero may choose to take with regard to this

                 Order, to the extent that any such motions for rehearing, appeals, or petitions for

                 certiorari are pursued by him and are not successful;

         (iv)    Other sanctions are denied at this time; and

         (v)     The court reserves jurisdiction to interpret and enforce this Order.



                                                  54
Case 20-03190-sgj Doc 214 Filed 07/08/21 Entered 07/08/21 13:30:41 Page 146 of 146
 Case 3:21-cv-01590-N Document 1-1 Filed 07/08/21 Page 142 of 142 PageID 146




                    ### End of Memorandum Opinion and Order ###




                                        55
